--------------------------------------------------------------------------------


Exhibit 10.3


NOTE: THIS DOCUMENT IS THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST PURSUANT
TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. PORTIONS OF
THIS DOCUMENT FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED HAVE BEEN
REDACTED AND ARE MARKED HEREIN BY “[***]”. SUCH REDACTED INFORMATION HAS BEEN
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO THE CONFIDENTIAL TREATMENT
REQUEST.
 
 
 
CONSTRUCTION LOAN AGREEMENT
 
dated as of
 
March 19, 2007
 
among
 
THE CHALETS AT THE LODGE AT VAIL, LLC,
 
The LENDERS Party hereto,
 
and
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as Administrative Agent and Book Manager
 
_______________________________
 
$123,000,000
_______________________________
 


 
WELLS FARGO BANK, NATIONAL ASSOCIATION and
 
U.S. BANK NATIONAL ASSOCIATION
 
Joint Lead Arrangers
 


 
U.S. BANK NATIONAL ASSOCIATION
 
Syndication Agent
 
 










TABLE OF CONTENTS


Page
ARTICLE I DEFINITIONS AND ACCOUNTING MATTERS    1
1.1 Certain Defined Terms        1
1.2 Accounting Terms and Determinations      27
1.3 Terms Generally         27
1.4 Additional Defined Terms        27
ARTICLE II THE LOAN FACILITY       29
2.1 Loans.           29
2.2 Borrowings; Certain Notices.        29
2.3 Changes to Commitments.        34
2.4 Lending Offices         35
2.5 Several Obligations; Remedies Independent      35
2.6 Notes           35
2.7 Conversion and Continuations of Loans.      35
ARTICLE III PAYMENTS OF INTEREST AND PRINCIPAL    36
3.1 Interest.          36
3.2 Repayment of Loans         36
3.3 Late Charge          37
3.4 Optional Prepayments         37
3.5 Mandatory Prepayments.        37
3.6 Interest and Other Charges on Prepayment      40
3.7 Lender's Records as to Sums Owing       40
3.8 Application of Payments Received       40
3.9 Sharing of Payments, Etc.        40
ARTICLE IV EXTENSION OF THE MATURITY DATE     41
4.1 Extension of Scheduled Maturity Date      41
ARTICLE V INCREASED COSTS, LIBOR AVAILABILITY, ILLEGALITY, ETC. 42
5.1 Costs of Making or Maintaining LIBOR Rate Loans     42
5.2 Limitation on LIBOR Rate Loans; LIBOR Not Available    43
5.3 Illegality          43
5.4 Treatment of Affected Loans        43
5.5 Compensation          44
5.6 Additional Waivers         45
5.7 Taxes.           45
ARTICLE VI CONDITIONS PRECEDENT       46
6.1 Conditions Precedent to Closing and the Effectiveness of Commitments  46
6.2 Conditions Precedent to the Making of any Loans     48
6.3 Conditions Precedent to the Final Loans      49
ARTICLE VII DISBURSEMENT OF THE LOANS; LOAN BALANCING  50
7.1 General Conditions.         50
7.2 Loan Balancing.         51
7.3 Project Budget Line-Items; Loans to be Used for Specific Line-Items.  52
7.4 Project Budget Contingencies.       53
7.5 Interest; Fees; and Expenses.        54
7.6 Retainage.          54
7.7 Unsatisfactory Work         55
7.8 No Waiver or Approval by Reason of Loan Advances    55
7.9 Construction Consultant        56
7.10 Authorization to Make Loan Advances to Cure Borrower's Defaults  56
7.11 Administrative Agent's Right to Make Loan Advances in Compliance with the
Completion Guaranty and Development Agreement Guaranty    56
7.12 No Third-Party Benefit        57
7.13 Payments for Spa Project        57
ARTICLE VIII REPRESENTATIONS AND WARRANTIES    57
8.1 Organization; Powers         57
8.2 Authorization; Enforceability        57
8.3 Government Approvals; No Conflicts      58
8.4 Financial Condition         58
8.5 Litigation          58
8.6 ERISA           58
8.7 Taxes           58
8.8 Investment and Holding Company Status      59
8.9 Environmental Matters        59
8.10 Organizational Structure.        60
8.11 Title.           60
8.12 No Bankruptcy Filing         61
8.13 Executive Offices; Places of Organization      61
8.14 Compliance; Government Approvals       61
8.15 Condemnation; Casualty        62
8.16 Utilities and Public Access; No Shared Facilities     62
8.17 Solvency          62
8.18 Governmental Regulations        62
8.19 No Joint Assessment; Separate Lots       62
8.20 Security Documents and Liens       62
8.21 Project Documents         63
8.22 Material Agreements         63
8.23 Project Budget          63
8.24 Insurance          63
8.25 Flood Zone          63
8.26 Boundaries          63
8.27 Illegal Activity         64
8.28 Permitted Liens         64
8.29 Anti-Terrorism Laws.         64
8.30 Defaults          64
8.31 Design Professionals' Certificates       64
8.32 Other Representations         65
8.33 Loan In Balance         65
8.34 Employee Benefit Plans        65
8.35 No Construction         65
8.36 Appraisal          65
8.37 Labor Controversies         65
8.38 Insider           65
8.39 True and Complete Disclosure       65
8.40 Survival of Representations        66
ARTICLE IX AFFIRMATIVE COVENANTS OF BORROWER    66
9.1 Information          66
9.2 Notices of Material Events        67
9.3 Existence, Etc.          67
9.4 Compliance with Laws; Adverse Regulatory Changes.    68
9.5 Insurance.          68
9.6 Real Estate Taxes and Other Charges.      69
9.7 Further Assurances         70
9.8 Performance of Project Documents, Material Agreements, and Easements.  70
9.9 Performance of the Loan Documents       71
9.10 Books and Records; Inspection Rights      71
9.11 Environmental Compliance.        71
9.12 Reserves          72
9.13 Accessibility Laws.         73
9.14 Use of Proceeds; Margin Regulations.      73
9.15 Inspection          74
9.16 Project Construction.         74
9.17 Proceedings to Enjoin or Prevent Construction     75
9.18 Administrative Agent's, Lenders' and Construction Consultant's Actions for
their Own Protection Only          76
9.19 Sign and Publicity         76
9.20 On-Site and Off-Site Materials       76
9.21 Minimum Loan Coverage Ratio       77
9.22 Loan to Value and Loan to Cost       77
9.23 Leasing.          78
9.24 Club Memberships         78
ARTICLE X NEGATIVE COVENANTS OF BORROWER    78
10.1 Fundamental Change.         79
10.2 Limitation on Liens         79
10.3 Transfer; Pledge.         79
10.4 Indebtedness          80
10.5 Investments          81
10.6 Restricted Payments         81
10.7 Change of Organization Structure; Location of Principal Office   81
10.8 Transactions with Affiliates        81
10.9 No Joint Assessment; Separate Lots       81
10.10 Zoning           81
10.11 ERISA           82
10.12 Amendment of Contracts and Government Approvals    82
10.13 Change Orders; Purchaser Upgrades.       82
10.14 Special Districts/Sales Tax Increment Financing     83
10.15 Anti-Terrorism Law         84
ARTICLE XI INSURANCE OR CONDEMNATION AWARDS    84
11.1 Casualties and Condemnations.       84
11.2 Insurance Proceeds and Condemnation Awards.     84
11.3 Application of Insurance Proceeds and Condemnation Awards.   86
ARTICLE XII EVENTS OF DEFAULT       87
12.1 Events of Default         87
12.2 Remedies          91
ARTICLE XIII ADMINISTRATIVE AGENT      93
13.1 Appointment, Powers and Immunities      93
13.2 Reliance by Administrative Agent       94
13.3 Borrower Defaults.         95
13.4 Rights as a Lender         97
13.5 Indemnification         97
13.6 Non-Reliance on Administrative Agent and Other Lenders    97
13.7 Failure to Act          98
13.8 Resignation and Removal of Administrative Agent.     98
13.9 Consents and Certain Actions under, and Modifications of, Loan
Documents. 99
13.10 Authorization          101
13.11 Defaulting Lenders.         102
13.12 Amendments Concerning Agency Functions      105
13.13 Liability of Administrative Agent       105
13.14 Transfer of Agency Function        105
13.15 Sharing of Payments, Etc.        105
13.16 Bankruptcy of Borrower        106
13.17 Termination          106
ARTICLE XIV MISCELLANEOUS        106
14.1 Non-Waiver; Remedies Cumulative       106
14.2 Notices.              107
14.3 Expenses, Etc.             108
14.4 Indemnification         108
14.5 Amendments, Etc.         109
14.6 Successors and Assigns        109
14.7 Assignments and Participations.       109
14.8 Survival          110
14.9 Multiple Copies         110
14.10 Right of Set-off.         110
14.11 Brokers          111
14.12 Estoppel Certificates.         111
14.13 Preferences          112
14.14 Certain Waivers         112
14.15 Entire Agreement         112
14.16 Severability          112
14.17 Captions          113
14.18 Counterparts          113
14.19 GOVERNING LAW         113
14.20 SUBMISSION TO JURISDICTION       113
14.21 WAIVER OF JURY TRIAL; COUNTERCLAIM     113
14.22 Confidentiality         114
14.23 Usury Savings Clause         115
14.24 Controlled Accounts         115
14.25 Financing Statements         116
14.26 Unavoidable Delay         116





EXHIBITS AND SCHEDULES






Exhibits


Exhibit A: Legal Description
Exhibit B: Project Budget
Exhibit C: Commitment Amounts and Percentage
Exhibit D: Qualified Purchase Contracts
Exhibit E: Plans and Specifications
Exhibit F: Loan Par Value
Exhibit G: Request for Continuation or Conversion
Exhibit H: Request for Loan Advance
Exhibit I: Form of Deposit Letter of Credit
Exhibit J: Transfer Authorizer Designation
Exhibit K: Anticipated Encumbrances




Schedules


Schedule 6.1:  Closing Conditions
Schedule 6.2:  Conditions to Loans
Schedule 6.3:  Conditions to Final Loans
Schedule 8.5:  Pending Litigation
Schedule 8.10:  Organization Chart
Schedule 8.14:  Government Approvals
Schedule 9.5:  Insurance Requirements







CONSTRUCTION LOAN AGREEMENT
 
 
This CONSTRUCTION LOAN AGREEMENT is dated as of March 19, 2007, by and among THE
CHALETS AT THE LODGE AT VAIL, LLC, a Colorado limited liability company (the
"Borrower"); each of the lenders that is a signatory hereto identified under the
caption "LENDERS" on the signature pages hereto (individually, a "Lender" and,
collectively, the "Lenders"); and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association ("Wells Fargo"), as contractual representative of
the Lenders to the extent and in the manner provided in Article XIII hereof (in
such capacity, the "Administrative Agent").
 
RECITALS
 
1. Borrower is the fee owner of that certain real property located in the County
of Eagle, State of Colorado and being more fully described in Exhibit A attached
hereto (the "Land").
 
2. Borrower proposes to construct the Improvements (as hereinafter defined) on
the Land and, in connection therewith has requested and applied to the Lenders
for a loan in the amount of One Hundred Twenty-Three Million and No/100 Dollars
($123,000,000.00) or such other amount as may be permitted by the terms hereof
for the purposes of paying certain costs pertaining thereto. The Lenders have
agreed to make such loans on and subject to the terms and conditions hereinafter
set forth.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
 
ARTICLE I  
 


 
DEFINITIONS AND ACCOUNTING MATTERS
 
1.1  Certain Defined Terms
 
. As used herein, the following terms shall have the following meanings (all
terms defined in this Section 1.1 or in other provisions of this Agreement in
the singular shall have the same meanings when used in the plural and
vice versa):
 
"Accessibility Laws" shall mean the Americans with Disabilities Act of 1990, as
amended from time to time, and any similar state or local laws, rules or
regulations relating to the accessibility of buildings or facilities.
 
"Administrative Agent" shall have the meaning assigned to such term in the
preamble.
 
"Administrative Agent's Account" shall mean the account maintained by
Administrative Agent with such bank as may from time to time be specified by
Administrative Agent.
 
"Affiliate" shall mean, with respect to any Person, another Person that directly
or indirectly controls, or is under common control with, or is controlled by,
such Person and, if such Person is an individual, any member of the immediate
family (including parents, spouse, children and siblings) of such individual and
any trust whose principal beneficiary is such individual or one or more members
of such immediate family and any Person who is controlled by any such member or
trust. In no event shall the Administrative Agent or any Lender be deemed to be
an Affiliate of Borrower.
 
"Agency Fee" shall mean any agency fees agreed to by Borrower and Administrative
Agent.
 
"Agreement" shall mean this Construction Loan Agreement, as the same may be
Modified from time to time.
 
"Anticipated Encumbrances" shall mean those encumbrances, easements and
agreements first appearing after the date hereof that Borrower reasonably
anticipates will be required to obtain final Government Approval of the Project
or for the sale or operation of the Project. No encumbrance, easement or
agreement materially adversely affecting the Project may be an "Anticipated
Encumbrance." Anticipated Encumbrances may include, without limitations, the
Condominium Declaration, Condominium Map and other matters contemplated by the
Subdivision Agreement, certain easements required for access and other
encumbrances contemplated by the Development Agreement with the Town of Vail.
The list of certain of the Anticipated Encumbrances is set forth in Exhibit K
attached hereto.
 
"Anti-Terrorism Laws" shall mean any Applicable Laws relating to terrorism or
money laundering, including, but not limited to, the Anti-Terrorism Order and
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56.
 
"Anti-Terrorism Order" shall mean Executive Order No. 13,224, 66 Fed. Reg.
49,079 (2001), issued by the President of the United States of America
(Executive Order Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism).
 
"Applicable Law" shall mean any statute, law, regulation, ordinance, rule,
judgment, rule of common law, order, decree, Government Approval, approval,
concession, grant, franchise, license, agreement, directive, guideline, policy,
requirement, or other governmental restriction or any similar form of decision
of, or determination by, or any interpretation or administration of any of the
foregoing by, any Governmental Authority, whether now or hereinafter in effect
and, in each case, as amended (including any thereof pertaining to land use,
zoning and building ordinances and codes).
 
"Applicable Interest Rate" shall mean, subject to Section 14.23 below, with
respect to any Loan, (a) the LIBOR-Based Rate, (b) the Base Rate, or (c) during
the existence of any Event of Default, the Default Rate.
 
"Applicable Lending Office" shall mean, for each Lender, the "Lending Office" of
such Lender (or of an Affiliate of such Lender) designated by such Lender from
time to time in writing to Administrative Agent.
 
"Applicable Margin" shall mean 145 basis points; provided, however, that upon
the receipt, review and approval by Administrative Agent of Qualified Purchase
Contracts for all thirteen (13) Units comprising the Residential Component, the
Applicable Margin shall mean 135 basis points.
 
"Appraisal" shall mean the appraisal report of the Project from the Appraiser
dated February 4, 2007, and any future appraisal of the Project ordered by
Administrative Agent and prepared by an Appraiser, which Appraisal must comply
in all respects with the standards for real estate appraisal established
pursuant to Title XI of the Financial Institutions Reform, Recovery, and
Enforcement Act of 1989, and otherwise in form and substance satisfactory to
Administrative Agent.
 
"Appraised Land Value" shall mean the "as-is" appraised value of the Land only
as determined by the Appraisal dated February 4, 2007, which amount is
Twenty-Four Million Dollars ($24,000,000.00).
 
"Appraised Value" shall mean the sum of the values of the Residential and
Commercial Components as determined by the Appraisal. With respect to the
Residential Component, the Appraised Value is the bulk discounted value to a
single user "upon completion" of the Project, which amount, based upon the
Appraisal, is One Hundred Forty-Four Million Seven Hundred Thousand Dollars
($144,700,000.00), and with respect to the Commercial Component, the Appraised
Value is the value "upon completion" of construction, which amount is
Seventy-Two Million Dollars ($72,000,000.00), as determined pursuant to the
Appraisal.
 
"Appraiser" shall mean National Valuation Consultants, Inc., or any other "state
certified general appraiser" as such term is defined and construed under
applicable regulations and guidelines issued pursuant to Title XI of the
Financial Institutions Reform, Recovery, and Enforcement Act of 1989, which
appraiser must have been licensed and certified by the applicable Governmental
Authority having jurisdiction in the state where the Project is located, and
which appraiser shall have been selected by Administrative Agent.
 
"Architecture Agreement" shall mean that certain agreement entitled
Architectural Work Release Agreement dated May 1, 2003, between 42|40
Architecture Inc., and The Vail Corporation, as assigned to Borrower on November
1, 2006.
 
"Assignment and Assumption" shall mean an Assignment and Assumption, duly
executed by the parties thereto and consented to by Borrower and Administrative
Agent in accordance with Section 14.7(b).
 
"Assignment of Architectural Agreements" shall mean that certain Assignment of
Architectural Agreements and Plans and Specifications of even date herewith, and
the "Architect's Consent" of even date herewith executed by Borrower, and the
Borrower's Architect, in favor of Administrative Agent, for the benefit of the
Lenders, as the same may be Modified.
 
"Assignment of Borrower's Rights in Purchase Contracts" shall mean that certain
Assignment of Borrower's Rights in Purchase Contracts of even date herewith,
executed by the Borrower in favor of the Administrative Agent, for the benefit
of the Lenders, as the same may be Modified.
 
"Assignment of Construction Agreements" shall mean that certain Assignment of
Construction Agreements, and the "Contractor's Consent" attached thereto, of
even date herewith executed by Borrower, and the General Contractor, in favor of
Administrative Agent, for the benefit of the Lenders, as the same may be
Modified.
 
"Authorized Officer" shall mean, (a) with respect to any Person, any authorized
officer of such Person whose name appears on a certificate of incumbency
delivered concurrently with the execution of this Agreement, as such certificate
of incumbency may be amended from time to time to identify the names of the
individuals then holding such offices, and (b) with respect to Borrower, its
Managing Member.
 
"Available Contingency Amount" shall mean an amount equal to the applicable
percentage of the Contingency Fund available to Borrower for reallocation as set
forth in Section 7.3(b) during each phase of Project Completion as follows: (a)
0% - 25% complete 25% shall be available, (b) 26 - 50% complete 50% shall be
available, (c) 51% - 75% complete 75% shall be available, and (d) 76% - 100%
complete 100% shall be available. The percentage of Completion shall be as
determined by Administrative Agent and the Construction Consultant in their
reasonable discretion.
 
"Bankruptcy Action" shall mean, as to any Person, (a) an involuntary proceeding
shall be commenced or an involuntary petition shall be filed, seeking (i)
liquidation, reorganization or other relief in respect of such Person or its
debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for such Person or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for a period of sixty (60) days or an order or decree approving or
ordering any of the foregoing shall be entered; or (b) any Person shall (i)
voluntarily commence any proceeding or file any petition seeking liquidation,
reorganization or other relief under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in clause (a) above, (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official of such Person or for a substantial part of any
of their assets, (iv) file an answer admitting the allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing.
 
"Bankruptcy Code" shall mean the Federal Bankruptcy Code of 1978, as amended
from time to time.
 
"Base Building Work" shall mean all of that certain work to be performed by
Borrower and/or its contractors constituting construction of the Improvements as
more particularly described in the Plans and Specifications (except for (i)
minor Punch List Items that do not adversely affect the use, occupancy or
operation of the Project and (ii) tenant improvements to rentable space in the
Commercial Component that is not yet occupied.)
 
"Base Rate" shall mean, for any day, a rate per annum equal to the greater of
the (a) Prime Rate for such day, and (b) the Federal Funds Rate in effect on
that day as announced by the Federal Reserve Bank of New York, plus 0.5%. Each
change in any interest rate provided for herein based upon the Base Rate
resulting from a change in the Base Rate shall take effect at the time of such
change in the Base Rate.
 
"Base Rate Loans" shall mean the portions of the Outstanding Principal Amount
that bear interest at the Base Rate.
 
"Borrower" shall have the meaning assigned to such term in the preamble.
 
"Borrower Party" shall mean each of Borrower and Guarantor.
 
"Borrower's Account" shall mean an account maintained by Borrower with Wells
Fargo Bank, National Association as may from time to time be specified by or
approved by Administrative Agent to accept the deposit of loan advances in
accordance with this Agreement.
 
"Borrower's Architect" shall mean 42|40 Architecture Inc., or any replacement
thereof approved by Administrative Agent.
 
"Business Day" shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in Colorado and California are authorized or required by
law to remain closed; provided that, when used in connection with a borrowing,
or Continuation of, or Conversion into, a payment or prepayment of principal of
or interest on, or an Interest Period for, a LIBOR Rate Loan, or a notice by
Borrower with respect to any such borrowing, Continuation, Conversion, payment,
prepayment or Interest Period, the term "Business Day" shall also exclude any
day on which banks are not open for dealings in dollar deposits in the London
interbank market. Unless specifically referenced in this Agreement as a Business
Day, all references to "days" shall be to calendar days.
 
"Casualty" shall mean any loss of or damage to, any portion of the Project by
fire or other casualty.
 
"CCR Agreement" shall mean any agreement regarding conditions, covenants and
restrictions which may be entered into by Borrower which are related to all or
any portion of the Project.
 
"Change of Control" shall mean any transaction that results in, directly or
indirectly, (a) any Person other than Vail Resorts, Inc. or the Vail Corporation
or a wholly-owned subsidiary thereof, whether directly or indirectly, owning 51%
or more of the Equity Interests in Borrower, (b) any Person other than Vail
Resorts, Inc. or The Vail Corporation or a wholly-owned subsidiary thereof
having the responsibility for managing and administering the day-to-day business
and affairs of Borrower, (c) in any other respects, any Person other than Vail
Resorts, Inc. or The Vail Corporation directly or indirectly controlling
Borrower, or (d) a "Change of Control Transaction" under the Principal Bank
Credit Facility.
 
"Change Order" shall mean any Modification to (a) the Plans and Specifications,
(b) the Project Budget, (c) the Construction Schedule, or (d) the General
Contract, a Major Subcontract or any subcontract, which increases the cost of
Construction Work above the budgeted cost therefor previously approved by
Administrative Agent but specifically excluding any Purchaser Upgrades.
 
"Closing Date" shall mean the date of this Agreement.
 
"Club" shall mean the private membership club known as “The Vail Mountain Club”
comprised of members who have purchased Club Memberships for the privilege of
access to and use of the Club Component, which includes approximately 14,813
square feet of social facilities, and parking facilities in the Shared Parking
Garage Component.
 
"Club Component" shall mean the Club portion of the Improvements to be available
for use to third party purchasers of Club Memberships.
 
"Club Component Personal Property" shall mean all furniture, furnishings, and
personal property located at or used or to be used in connection with the Club
Component.
 
"Club Membership Deposit Account" shall mean an account with Administrative
Agent pledged as Collateral in which Borrower shall deposit the Club Membership
Deposits and from which such Club Membership Deposits may be withdrawn to be
applied to the Facility Amount as set forth herein or otherwise disbursed by
Administrative Agent or returned to the buyer, subject to the terms of the
application for Club Memberships.
 
"Club Membership Deposits" shall mean: (a) the initial application deposit fee
of not less than One Hundred Thousand Dollars ($100,000.00) for a Full
Membership and Fifty Thousand Dollars ($50,000.00) for a Social Membership
(provided, however, up to ten (10) Social Memberships shall be sold for
$80,000.00), paid to Borrower for each of the Club Memberships upon execution of
the application for membership, and (b) the balance of the purchase price of the
respective Club Memberships when paid to Borrower for each of the Club
Memberships. The Club Membership Deposits shall be held in the Club Membership
Deposit Account to be released and applied to the Facility Amount as set forth
herein up to the amount of the Release Price for the Club Component, or
otherwise disbursed by Administrative Agent or returned to the buyer, subject to
the terms of the application for Club Memberships.
 
"Club Memberships" shall mean not less than 450 memberships (consisting of not
less than 150 Full Memberships and 300 Social Memberships) to be sold by
Borrower pursuant to membership agreements. For purposes of these definitions, a
"Full Membership" shall be a membership that includes access to both social
facilities and the Shared Parking Garage Component. The membership fee for a
Full Membership shall be at least $250,000. A "Social Membership" shall be a
membership that includes access to only social facilities. The membership fee
for a Social Membership shall be at least $100,000 (other than with respect to
up to ten (10) Social Memberships sold for $80,000.00).
 
"Code" shall mean the Internal Revenue Code of 1986, as amended from time to
time.
 
"Collateral" shall mean, collectively, (a) all construction materials and
equipment and all furniture, furnishings, fixtures, machinery, equipment,
inventory and any other item of personal property in which Borrower now or
hereafter owns or acquires any interest or right, including any of the foregoing
that are leased, which are used or useful in the construction, operation, use,
sale or occupancy of the Project (or any portion thereof); (b) all of Borrower's
accounts receivable in connection with the Project (or any portion thereof); (c)
all of Borrower's documents, instruments, contract rights (including any rights
under any development agreement) and general intangibles relating to the present
or future construction, use, sale, operation or occupancy of the Project (or any
portion thereof), including the right to use the name "The Lodge at Vail
Chalets", "Vail Mountain Club", or any such name given the Project or any
component thereof, but excluding any rights to the Vail Resorts name and any
tradenames or trademarks associated therewith; (d) all insurance proceeds from
any policies of insurance covering any of the aforesaid; and (e) such other
collateral as may be described in the Security Documents.
 
"Commercial Component" shall mean, collectively, the Club Component and the
Retail/Resort Services Component.
 
"Commitment" shall mean, as to each Lender, the obligation of such Lender to
make Loans in an aggregate amount up to but not exceeding the amount set
opposite the name of such Lender on Exhibit C attached hereto under the caption
"Commitment" or, in the case of a Person that becomes a Lender pursuant to an
assignment permitted under Section 14.7(b), as specified in the respective
Assignment and Assumption (consented to by Borrower and Administrative Agent in
accordance with Section 14.7(b)) pursuant to which such assignment is effected,
as such amount may be modified by any Assignment and Assumption or as determined
by Administrative Agent.
 
"Completion" as applicable to the Construction Work, Project or Improvements
shall mean the satisfaction of all of the following conditions: (a) the
Construction Work (except for (i) minor Punch List Items that do not adversely
affect the use, occupancy or operation thereof and (ii) tenant improvements to
rentable space in the Commercial Component that is not yet occupied) or Base
Building Work, as appropriate, shall be completed substantially in accordance
with the Plans and Specifications; (b) the Construction Consultant or Design
Professional, at Administrative Agent's discretion, shall have issued to
Administrative Agent a report confirming the satisfaction of the condition set
forth in clause (a) above; (c) valid certificates of occupancy for all
components of the Project (except the incomplete portions thereof referred to in
clause (a) above) shall have been issued by the appropriate Governmental
Authority (which certificates of occupancy may be temporary certificates of
occupancy), and (d) the statutory lien period or periods within which
contractors, subcontractors, mechanics, materialmen and others providing labor
and/or materials must file mechanic's and other liens shall have expired or
appropriate waivers of such liens or bonds sufficient to cover the amount of
such liens reasonably acceptable to Administrative Agent shall have been
obtained from such parties or the Borrower, as appropriate.
 
"Completion Date" shall mean, subject to Section 14.26, (a) with respect to the
Residential Component, the first to occur of (i) the date that is fifteen (15)
days in advance of the date required for delivery of a Unit pursuant to the
terms of a Qualified Purchase Contract, or (ii) the date that is twenty-four
(24) months after the Closing Date, and (b) with respect to the Project (other
than the Residential Component), the date that is twenty-four (24) months after
the Closing Date..
 
"Completion Guaranty" shall mean that certain Guaranty of Completion executed by
Guarantor in favor of Administrative Agent substantially concurrently herewith,
as the same may be Modified from time to time.
 
"Condemnation" shall mean a taking or voluntary conveyance during the term
hereof of all or part of the Project, or any interest therein or right accruing
thereto or use thereof, as the result of, or in settlement of, any condemnation
or other eminent domain proceeding (including but not limited to any transfer
made in lieu of or in anticipation of the exercise of such taking) by any
Governmental Authority affecting the Project or any portion thereof whether or
not the same shall have actually been commenced.
 
"Condemnation Awards" shall mean all compensation, awards, damages, rights of
action and proceeds awarded to Borrower by reason of a Condemnation.
 
"Consents" shall mean the written consents of the Borrower's Architect and the
General Contractor attached to the Assignment of Architecture Agreement and the
Assignment of Construction Agreements, respectively.
 
"Construction Consultant" shall mean RE Tech + and/or such other consultant as
Administrative Agent may engage on behalf of the Lenders in connection herewith.
 
"Construction Schedule" shall mean the schedule prepared and certified by
Borrower and verified by the Construction Consultant establishing a timetable
for commencement and Completion of the Construction Work, showing, on a monthly
basis, the anticipated progress of the Construction Work and showing that all of
the Construction Work will be completed on or before the Completion Date, as the
same may from time to time hereafter be Modified in accordance with the terms of
this Agreement.
 
"Construction Work" shall mean all work and materials (including all labor,
equipment and fixtures with respect thereto) necessary to construct the
Improvements, all of which shall be performed and completed substantially in
accordance with and as contemplated by the Plans and Specifications and all
Applicable Laws.
 
"Consumer Price Index" shall mean the consumer price index for the Denver area
for all Urban Consumers-All Items, published monthly by the Bureau of Labor
Statistics of the United States Department of Labor.
 
"Continue", "Continuation" and "Continued" shall refer to the continuation
pursuant to Section 2.7 of (a) a LIBOR Rate Loan from one Interest Period to the
next Interest Period or (b) a Base Rate Loan at the Base Rate.
 
"Controlled Account" shall mean one or more deposit accounts established by
Administrative Agent (for the benefit of the Lenders) at a depository bank or
financial institution that is acceptable to Administrative Agent, and which is
established and maintained in accordance with Section 14.24 herewith.
 
"Convert", "Conversion" and "Converted" shall refer to a conversion pursuant to
Section 2.7 of one Type of Loans into another Type of Loans.
 
"Cost and Plan Review" shall mean a report of the Construction Consultant in
form and substance reasonably satisfactory to Administrative Agent, as to the
Project Budget, the Plans and Specifications, the Construction Schedule, a pro
forma draw schedule, equipment selection, expected performance, operating costs
and as to such other matters as Administrative Agent may reasonably request,
including, without limitation, a detailed plan and cost review.
 
"Date Down Endorsement" shall mean any date down endorsements (Form 122 or
otherwise) to the Title Policy or other evidence of date down of title
acceptable to Administrative Agent in its reasonable discretion covering
disbursements of loan proceeds made or to be made subsequent to the date of the
Title Insurance Policy.
 
"Default" shall mean an event that with notice, lapse of time, or both would
become an Event of Default.
 
"Default Rate" shall mean, as applicable, a rate per annum equal to the greater
of (a) the LIBOR-Based Rate plus three and one-half percent (3.5%) or (b) the
Base Rate as in effect from time to time plus three and one-half percent (3.5%);
provided, however, that in no event shall the Default Rate exceed the Maximum
Rate.
 
"Deposit Letter of Credit" shall mean an unconditional, irrevocable standby
letter of credit that may be delivered to Administrative Agent by Borrower in
lieu of Framing Deposits and/or Club Membership Deposits, in accordance with
Section 6.1(j) hereof, in substantially the same form as attached hereto as
Exhibit I and subject to the following:
 

 
(a)
The issuing financial institution must be located in Denver, Colorado (or
otherwise provide the presentment may be made in Denver, Colorado) and must be
acceptable and approved by all Lenders;

 

 
(b)
The amount of the Deposit Letter of Credit shall be equal to the amount of the
Framing Deposits and/or Club Membership Deposits that it replaces; provided,
that it does not have to replace all of such required Framing Deposits and/or
Club Membership Deposits, but shall be in the full amount of the Framing Deposit
for each Unit that it replaces, and shall be in incremental amounts equal to
Club Membership Deposits;

 

 
(c)
The Deposit Letter of Credit must provide for partial drawings, to the extent
that amounts are required to be drawn to refund Framing Deposits and/or Club
Membership Deposits, or to apply the same to the Facility Amount as set forth
herein, unless Borrower provides other funds for such refund or application;

 

 
(d)
The Deposit Letter of Credit shall be deemed Collateral for the Facility Amount
and may be drawn upon by Administrative Agent in the Event of Default hereunder;
and

 

 
(e)
The term of the Deposit Letter of Credit shall be coterminous with the Maturity
Date, unless it provides that it will be renewed or replaced prior to its
expiration. It shall not be canceled unless the corresponding amount of deposits
that it represents is deposited in the appropriate Controlled Account; provided,
however, that in connection with the release of the Club Component, the Deposit
Letter of Credit shall be reduced by an amount equal to all Club Membership
Deposits that were replaced by such Deposit Letter of Credit and upon the
release of any Residential Unit, the Deposit Letter of Credit shall be reduced
by the amount of the Framing Deposit attributable to such released Residential
Unit and the Deposit Letter of Credit may reduce by its own terms to reflect the
foregoing or the Borrower shall have a right to provide a replacement Deposit
Letter of Credit in such reduced amount.

 
"Depository Bank" shall mean any bank or financial institution in which a
Controlled Account is established in accordance with Section 14.24 hereof.
 
"Design Professional" shall mean, collectively, Borrower's Architect, structural
engineer, mechanical engineer and other design professionals relating to the
Construction Work, as approved by Administrative Agent, and any reference in
this Agreement to a certification or other document to be executed by the
applicable Design Professional shall mean one or more of such Design
Professionals designated by Administrative Agent as the Design Professionals to
execute such certification or document, depending on the areas of expertise
covered by such certification or document.
 
"Development Agreement" shall mean individually or collectively, (a) that
certain Front Door Development Agreement dated effective July 18, 2006, by and
between the Town of Vail, and The Vail Corporation, d/b/a Vail Associates, Inc.,
as assigned to Borrower pursuant to an Assignment of Development Agreement dated
as of March ___, 2007; (b) that certain Development and Use Agreement dated
___________, 2006, by and among Lodge Apartment Condominium Association, Inc.,
Lodge Properties, Inc., and Borrower; (c) that certain Development and Use
Agreement dated October 6, 2006, by and among One Vail Place Condominium
Association, Riva Ridge 45/05, LLC, Luanne Wells, Jared M. Drescher and Irene M.
Drescher, and Borrower; and (d) that certain Development and Use Agreement dated
August 13, 2002, as amended, by and between The Lodge South Condominium
Association, Inc., and Vail Resorts Development Company, as assigned to Borrower
pursuant to an Assignment of Development Agreement dated as of March ___, 2007.
 
"Development Agreement Guaranty" shall mean that certain Development Agreement
Guaranty executed by Guarantor in favor of Administrative Agent substantially
concurrently herewith, as the same may be Modified from time to time.
 
"Discretionary Approvals" shall mean all discretionary governmental approvals,
authorizations, permits and entitlements which have been or will be issued with
respect to the Improvements, including, without limitation, all applicable
building, land use and zoning approvals, annexation agreements, plot plan
approvals, subdivision approvals (including the approval and recordation of any
required subdivision map), environmental approvals (including a negative
declaration or an environmental impact report if required under applicable law),
and sewer and water permits.
 
"Distribution" shall mean a payment of cash, assets, or proceeds of any kind by
a Person (the "Distributor") to any other Person (a "Distributee") that owns a
direct or indirect Equity Interest in such Distributor, including, without
limitation, repayment of any loans made by such Distributee to such Distributor,
or a return of any capital contribution made by such Distributee, distributions
upon termination, liquidation or dissolution of such Distributor.
 
"Dollars" and "$" shall mean lawful money of the United States of America.
 
"Earnest Money Deposits" shall mean those non-refundable cash deposits made by
purchasers under any Qualified Purchase Contract in the amount of fifteen
percent (15%) of the sales price of any Residential Component Unit and referred
to therein as "Earnest Money", but not a Framing Deposit. Earnest Money Deposits
to be deposited by Borrower into the Earnest Money Deposit Account shall serve
as pledged collateral and, at Administrative Agent’s determination, may be used
in connection with construction of Improvements or applied to the Facility
Amount or otherwise disbursed by Administrative Agent or returned to the buyer,
subject to the terms of the Qualified Purchase Contract; provided, however, to
the extent that Earnest Money is paid to Borrower under a Qualified Purchase
Contract for the replacement of a Unit in the Residential Component for which an
Earnest Money Deposit was already paid at the time of initial sale, deposited in
the Earnest Money Deposit Account, and determined by Administrative Agent to be
unconditionally forfeited by the former purchaser, then such Earnest Money shall
be released to Borrower provided no Event of Default has occurred and is
continuing hereunder.
 
"Earnest Money Deposit Account" shall mean an account with Administrative Agent
pledged as Collateral in which Borrower shall deposit the Earnest Money Deposits
and from which such Earnest Money Deposits may be withdrawn for use in
connection with the construction of the Improvements or applied to the Facility
Amount or otherwise disbursed by Administrative Agent or returned to the buyer,
subject to the terms of this Agreement or the Qualified Purchase Contract.
 
"Eligible Assignee" shall mean any Person that is: (a) an existing Lender; (b) a
commercial bank, trust company, savings and loan association, savings bank,
insurance company, investment bank or pension fund organized under the laws of
the United States of America, any state thereof or the District of Columbia, and
having total assets in excess of $5,000,000,000; or (c) a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Co-operation and Development, or a political
subdivision of any such country, and having total assets in excess of
$10,000,000,000, provided that such bank is acting through a branch or agency
located in the United States of America. If such entity is not currently a
Lender, such entity's (or in the case of a bank which is a subsidiary, such
bank's parent's) senior unsecured long term indebtedness must be rated BBB or
higher by S&P, Baa2 or higher by Moody's Investor Service or the equivalent or
higher of either such rating by another rating agency accepted to the
Administrative Agent.
 
"Environmental Claim" shall mean, with respect to any Person, any written
request for information by a Governmental Authority, or any written notice,
notification, claim, administrative, regulatory or judicial action, suit,
judgment, demand or other written communication by any Person or Governmental
Authority alleging or asserting liability with respect to Borrower or the
Project, whether for damages, contribution, indemnification, cost recovery,
compensation, injunctive relief, investigatory, response, Remediation, damages
to natural resources, personal injuries, fines or penalties arising out of,
based on or resulting from (a) the presence, use or Release into the environment
of any Hazardous Substance originating at or from, or otherwise affecting, the
Project, (b) any fact, circumstance, condition or occurrence forming the basis
of any violation, or alleged violation, of any Environmental Law by Borrower or
otherwise affecting the health, safety or environmental condition of the Project
or (c) any alleged injury or threat of injury to health, safety or the
environment by Borrower or otherwise affecting the Project.
 
"Environmental Indemnity" shall mean that certain Environmental Indemnity
Agreement by executed by Borrower and Guarantor substantially concurrently
herewith, in favor of Administrative Agent, as the same may be Modified from
time to time.
 
"Environmental Laws" shall mean any and all present and future federal, state
and local laws, rules or regulations, and any orders or decrees, in each case as
now or hereafter in effect, relating to the regulation or protection of health,
safety or the environment or the Release or threatened Release of Hazardous
Substances into the indoor or outdoor environment, including ambient air, soil,
surface water, ground water, wetlands, land or subsurface strata, or otherwise
relating to the use of Hazardous Substances.
 
"Environmental Losses" shall mean any losses, damages, costs, fees, expenses,
claims, suits, judgments, awards, liabilities (including but not limited to
strict liabilities), obligations, debts, diminutions in value, fines, penalties,
charges, costs of Remediation (whether or not performed voluntarily), amounts
paid in settlement, foreseeable and unforeseeable consequential damages,
litigation costs, reasonable attorneys' fees and expenses, engineers' fees,
environmental consultants' fees, and investigation costs (including, but not
limited to, costs for sampling, testing and analysis of soil, water, air,
building materials, and other materials and substances whether solid, liquid or
gas), of whatever kind or nature, and whether or not incurred in connection with
any judicial or administrative proceedings, actions, claims, suits, judgments or
awards relating to Hazardous Substances, Environmental Claims, Environmental
Liens and violation of Environmental Laws.
 
"Environmental Reports" shall mean, collectively, (a) the Environmental Site
Assessment (Phase I) prepared on February 21, 2007, by Environmental Resources
Management, and (b) any environmental surveys and assessments Administrative
Agent in its reasonable discretion may require.
 
"Equity Interests" shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
 
"Equity Rights" shall mean, with respect to any Person, any subscriptions,
options, warrants, commitments, preemptive rights or agreements of any kind
(including any 'shareholders' or voting trust agreements) for the issuance,
sale, registration or voting of, or securities convertible into, any additional
shares of capital stock of any class, or partnership, membership or other
ownership interests of any type in, such Person.
 
"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
 
"ERISA Affiliate" shall mean any trade or business (whether or not incorporated)
that, together with any Borrower Party, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.
 
"ERISA Event" shall mean (a) any "reportable event", as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an "accumulated funding deficiency" (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by a Borrower Party or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by any Borrower Party or any ERISA Affiliate from the PBGC
or a plan administrator of any notice relating to an intention to terminate any
Plan or Plans or to appoint a trustee to administer any Plan; (f) the incurrence
by a Borrower Party or any of its ERISA Affiliates of any liability with respect
to the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or
(g) the receipt by a Borrower Party or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from a Borrower Party or any ERISA Affiliate
of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.
 
"Excluded Taxes" shall mean, with respect to Administrative Agent, any Lender,
or any other recipient of any payment to be made by or on account of any
obligation of Borrower hereunder, (a) income or franchise taxes imposed on (or
measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
Applicable Lending Office is located, or (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which Borrower is located.
 
"Facility Amount" shall mean One Hundred Twenty-Three Million and No/100 Dollars
($123,000,000.00) as such amount may be reduced pursuant to Sections 3.4 and 3.5
hereof.
 
"Federal Funds Rate" means, for any day, the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.
 
"Framing Deposit Account" shall mean an account with Administrative Agent
pledged as Collateral in which Borrower shall deposit the Framing Deposits and
from which such Framing Deposits may be withdrawn to be applied to the Facility
Amount or otherwise disbursed by Administrative Agent or returned to the buyer,
subject to the terms of this Agreement and the Qualified Purchase Contract.
 
"Framing Deposits" shall mean those cash deposits to be made by purchasers under
a Qualified Purchase Contract in the amount of at least ten percent (10%) of the
sales price of the Residential Component Unit, to be deposited by Borrower into
the Framing Deposit Account and to be pledged as collateral until disbursed by
Administrative Agent upon the sale of the Unit and applied to the Facility
Amount or otherwise disbursed by Administrative Agent or returned to the buyer,
subject to the terms of the Qualified Purchase Contract.
 
"Funding Date" shall mean any Business Day on which proceeds of the Commitment
are advanced to or for the benefit of Borrower in accordance with and subject to
the terms and conditions of this Agreement.
 
"GAAP" shall mean generally accepted accounting principles in the United States
applied on a consistent basis, in accordance with Section 1.2.
 
"General Assignment" shall mean that certain Assignment of Contracts, Licenses,
Approvals and Rights executed by Borrower for the benefit of Administrative
Agent substantially concurrently herewith, as the same may be Modified from time
to time.
 
"General Contract" shall mean that certain Construction Contract dated as of May
1, 2006, as amended by Change Orders, between Borrower and the General
Contractor, as the same may be Modified from time to time in accordance with the
terms of this Agreement.
 
"General Contractor" shall mean Hyder Construction, Inc.
 
"General Contractor Fee" shall mean the general contractor fees agreed to by
Borrower and General Contractor as provided in the General Contract.
 
"Government Approval" shall mean any action, authorization, consent, approval,
license, lease, ruling, permit, tariff, rate, certification, exemption, filing
or registration by or with any Governmental Authority, including all licenses,
permits, allocations, authorizations, approvals and certificates obtained by or
in the name of, or assigned to, Borrower and used in connection with the
ownership, construction, operation, use or occupancy of the Project, including
building permits, zoning and planning approvals, business licenses, licenses to
conduct business, certificates of occupancy and all such other permits, licenses
and rights.
 
"Governmental Authority" shall mean any governmental department, commission,
board, bureau, agency, regulatory authority, instrumentality, judicial or
administrative body, federal, state, local, or foreign having jurisdiction over
the matter or matters in question.
 
"Guarantor Documents" shall mean the Completion Guaranty and the Development
Agreement Guaranty.
 
"Guarantor" shall mean each of Vail Resorts, Inc., a Delaware corporation, and
The Vail Corporation, a Colorado corporation, and sometimes referred to
collectively herein as "Guarantor."
 
"Hard Costs" shall mean the aggregate costs of all labor, materials, equipment
and fixtures necessary for completion of construction of the Improvements, as
more particularly set forth in the Project Budget.
 
"Hazardous Substance" shall mean, collectively, (a) any petroleum or petroleum
products, flammable materials, explosives, radioactive materials, asbestos, urea
formaldehyde foam insulation, and transformers or other equipment that contain
polychlorinated biphenyls ("PCB"), (b) any chemicals or other materials or
substances that are now or hereafter become defined as or included in the
definition of "hazardous substances," "hazardous wastes," "hazardous materials,"
"extremely hazardous wastes," "restricted hazardous wastes," "toxic substances,"
"toxic pollutants," "contaminants," "pollutants" or words of similar import
under any Environmental Law and (c) any other chemical or other material or
substance, exposure to which is now or hereafter prohibited, limited or
regulated under any Environmental Law.
 
"Improvements" shall mean a mixed-use development consisting of approximately
215,548 square feet, comprised of the Residential Component, Commercial
Component, the Shared Parking Garage Component, and all of the other
improvements to be constructed on the Land by and for the benefit of the
Borrower, as more particularly described in the Plans and Specifications.
 
"Indebtedness" shall mean, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of Property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such Property
from such Person), other than trade accounts payable (other than for borrowed
money) arising, and accrued expenses incurred, in the ordinary course of
business so long as such trade accounts payable are payable within ninety (90)
days of the date the respective goods are delivered or the respective services
are rendered; (b) obligations of such Person to pay the deferred purchase or
acquisition price of Property or services; (c) Indebtedness of others secured by
a Lien on the Property of such Person, whether or not the respective
indebtedness so secured has been assumed by such Person; (d) obligations of such
Person in respect of letters of credit or similar instruments issued or accepted
by banks and other financial institutions for account of such Person; and (e)
Indebtedness of others Guaranteed by such Person. Indebtedness shall not include
obligations to return Earnest Money Deposits, Club Membership Deposits,
Purchaser Upgrade Deposits, or Framing Deposits to Purchasers of Units pursuant
to a Qualified Purchase Contract or Club Membership.
 
"Indemnified Parties" shall mean Administrative Agent, the Affiliates of
Administrative Agent, each Lender, and each of the foregoing parties' respective
directors, officers, employees, attorneys, agents, successors and assigns.
 
"Indemnified Taxes" shall mean Taxes other than Excluded Taxes.
 
"Initial Equity Contribution" shall mean an equity contribution by Borrower in a
minimum amount equal to Forty-Seven Million Nine Hundred Forty-Three Thousand
Seven Hundred Fifty and No/100 Dollars ($47,943,750.00) which shall be comprised
of the Land at its Appraised Land Value of Twenty-Four Million and No/100
Dollars ($24,000,000.00) and all Earnest Money Deposits in an amount not less
than Twenty-Three Million Nine Hundred Forty-Three Thousand Seven Hundred Fifty
and No/100 Dollars ($23,943,750.00).
 
"Insurance Proceeds" shall mean all insurance proceeds, damages, claims and
rights of action and the right thereto under any insurance policies relating to
the Project.
 
"Interest Period" shall mean each period commencing on the date such LIBOR Rate
Loan is made or Converted from a Base Rate Loan or (in the event of a
Continuation) the last day of the immediately preceding Interest Period for such
Loan and ending on the numerically corresponding day in the first, second, third
or sixth calendar month thereafter, as Borrower may select (subject to the terms
and conditions hereof).
 
"Knowledge" shall mean, with respect to a Person, (a) the actual knowledge of
such Person (and if such Person is an entity, the actual knowledge of the
individuals with responsibility for the management, control, and day to day
operations of such entity), including, without limitation, with respect to
Borrower and its Affiliates, in connection with the acquisition, development and
construction of the Improvements, and (b) the knowledge such Person would have
after having undertaken and completed such commercially reasonable diligence and
investigation that a similarly-situated commercial property owner or developer
would have undertaken with respect to the matter about which the applicable
representation is made.
 
"Land" shall have the meaning assigned to such term in the Recitals.
 
"Lender" shall have the meaning assigned to such term in the preamble.
 
"LIBOR" shall mean, as of the applicable date and time for determination
provided herein, a per annum rate of interest (rounded upward, if necessary, to
the nearest 1/100th of 1%) equal to the rate which appears on the Telerate Page
3750 (or any successor or substitute thereto selected by Administrative Agent in
its sole discretion) as of 11:00 a.m., London time, two (2) Banking Days prior
to the first day of the applicable Interest Period selected by Borrower, for
United States dollar deposits having a term coinciding with the Interest Period
selected by Borrower, adjusted for any reserve requirements and any subsequent
costs arising from a change in government regulation; provided that if such rate
does not appear on such page as of the date of determination, or if such page
shall cease to be publicly available at such time, or if the information
contained on such page, in the sole judgment of Administrative Agent shall cease
accurately to reflect the rate offered by leading banks in the London interbank
market, LIBOR shall be based on the rate that appears as of 11:00 a.m. London
time on such date of determination on the LIBOR Page of Reuters Screen for
Dollar deposits having a term comparable to such Interest Period and in an
amount comparable to the amount of the applicable LIBOR Rate Loan; and provided
further if both of such pages shall cease to be publicly available as of the
time of determination, or if the information contained on such page, in the sole
judgment of Administrative Agent shall cease accurately to reflect the rate
offered by leading banks in the London interbank market, LIBOR shall be based on
the rate reported by any publicly available source of similar market data
selected by Administrative Agent that, in its sole judgment, accurately reflects
such rate offered by leading banks in the London interbank market.
 
"LIBOR-Based Rate" shall mean the sum of (a) LIBOR, plus (b) the Applicable
Margin.
 
"LIBOR Rate Loans" shall mean the portions of the Outstanding Principal Amount
that bear interest at LIBOR-Based Rate.
 
"Lien" shall mean, with respect to any Property (including the Project), any
mortgage, deed of trust, lien, pledge, charge, security interest or encumbrance
of any kind in respect of such Property. For purposes of this Agreement and the
other Loan Documents, a Person shall be deemed to own subject to a Lien any
Property that it has acquired or holds subject to the interest of a vendor or
lessor under any conditional sale agreement, capital lease or other title
retention agreement (other than an operating lease) relating to such Property.
 
"Lien Law" shall mean the mechanics' lien laws of the State of Colorado, as
amended from time to time.
 
"Limiting Regulation" shall mean any law or regulation of any jurisdiction, or
any interpretation, directive or request under any such law or regulation
(whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any court or Governmental Authority charged with
the interpretation or administration thereof, or any internal bank policy
resulting therefrom (applicable to loans made in the United States of America)
which would or could in any way require a Lender to have the approval right
contained in Section 10.3(d).
 
"Loan Documents" shall mean, collectively, this Agreement, the Notes, the
Security Documents, the Guarantor Documents, the Representation Agreement, and
each other agreement, instrument or document required to be executed and
delivered in connection with, or evidencing, securing, or supporting, the Loans,
together with any Modifications thereof.
 
"Loan Par Value" shall mean the portion of the Facility Amount allocated to each
Unit as set forth on Exhibit F.
 
"Loan to Cost Ratio" shall mean the ratio, expressed as a percentage that (a)
the Facility Amount bears to (b) the Project Budget.
 
"Loan to Value Ratio" shall mean the ratio, expressed as a percentage, that (a)
the Facility Amount bears to (b) the Appraised Value as determined on the basis
of the most recent Appraisal obtained by Administrative Agent, any such
Appraisal to be conclusive absent demonstrable error.
 
"Major Subcontract" shall mean any subcontract, trade contract, material
agreement or supply contract relating to the construction of the Improvements or
a component thereof in the amount of One Million and No/100 Dollars
($1,000,000.00) or more.
 
"Major Subcontractor" shall mean any subcontractor or trade contractor or
supplier, other than a Design Professional, who is a party to a Major
Subcontract.
 
"Managing Member" shall mean Vail Resorts Development Company, a Colorado
corporation, as managing member under the Organizational Documents of Borrower,
and its successors thereunder as managing member of Borrower as permitted under
the Loan Documents.
 
"Material Adverse Effect" shall mean (a) as to Borrower, the likely inability or
reasonably anticipated inability of Borrower to pay and perform its respective
obligations under and in full compliance with the terms of the Loan Documents
(including, without limitation, Completion of the Base Building Work on or
before the Completion Date) as a result of (i) a material and adverse effect on
the condition (financial or otherwise), assets or business of Borrower (other
than a change solely as a result of a change in the financial markets), (ii) a
material and adverse effect on the value of the Project (other than a change
solely as a result of a change in the financial markets), or (iii) a material
and adverse effect on the status of the liens in favor of Administrative Agent
on the Collateral; (b) as to Guarantor Vail Resorts, Inc., the acceleration of
that certain Indenture dated as of January 29, 2004, by Vail Resorts, Inc. as
Issuer and The Bank of New York, as Trustee, as a result of any material default
thereunder after giving effect to all applicable notice, cure and grace periods
and all consents, waivers or modifications entered into or permitted therein,
and (c) as to Guarantor The Vail Corporation, the acceleration of The Vail
Corporation's Principal Bank Credit Facility as the result of any material
default thereunder after giving effect to all applicable notice, cure and grace
periods and all consents, waivers or modifications which have been entered into
by the requisite lenders under the terms of the such facility. In the event that
the Principal Bank Credit Facility or its successor is terminated without
replacement or that such agreement or its successor is Modified on terms and
conditions that are not substantially similar, "Principal Bank Credit Facility"
as to The Vail Corporation shall mean The Vail Corporation's principal bank
revolving credit agreement as in effect as of the date immediately before its
termination or substantial Modification and the covenants contained therein. In
which case, "Material Adverse Effect" shall mean a material default of any such
covenants.
 
"Material Agreement" shall mean, individually and collectively, the General
Contract, Architecture Agreement, each Qualified Purchase Contract, any CCR
Agreement, any Development Agreement, and Borrower's Organizational Documents.
 
"Maturity Date" shall mean the earliest to occur of (a) the Scheduled Maturity
Date in the event Borrower does not properly exercise the Extension Option
pursuant to Article IV below; (b) the Extended Maturity Date in the event
Borrower has properly exercised the Extension Option pursuant to Article IV; (c)
the occurrence of any Transfer prohibited by the Loan Documents; and (d) the
date on which the Outstanding Principal Balance is accelerated pursuant to the
terms of this Agreement.
 
"Member(s)" shall mean, collectively, the Managing Member and such other Person
or Persons as may be a member of Borrower from time to time in accordance with
the terms of the Loan Documents.
 
"Minimum Loan Coverage Ratio" shall mean the ratio that (a) Net Sales Proceeds
derived from sales pursuant to Qualified Purchase Contracts bears to (b) the
Facility Amount, which ratio shall not be less than 0.75:1.0; provided, however,
upon the release of the Club Component and the payment of the applicable Release
Price for such release, the Minimum Loan Coverage Ratio shall not be less than
1.0:1.0.
 
"Ministerial Matter" shall mean matters of an administrative or ministerial
nature with respect to the Borrower, the Improvements, or the Loan, including,
without limitation, matters involving: (a) construction budgets, schedules,
plans and specifications, and any changes made (or requested by Borrower to be
made) with respect thereto, (b) construction contracts, architecture contracts,
bonds, and other documents related to the Project, and any changes made (or
requested by Borrower to be made) thereto, (c) forms of documents and Collateral
required to be executed and/or delivered by Borrower or any other Person in
connection with the Loan, including documents relating to Anticipated
Encumbrances, (d) approval of Anticipated Encumbrances and Subordination of the
Security Documents thereto, and (e) the satisfaction of conditions precedent to
disbursements of the Loan to Borrower; provided, however, that Ministerial
Matters shall not be deemed to include any of the matters described in Section
13.9(b) below.
 
"Modifications" shall mean any amendments, supplements, modifications, renewals,
replacements, consolidations, severances, substitutions and extensions thereof
from time to time; "Modify," "Modified," or related words shall have meanings
correlative thereto.
 
"Multiemployer Plan" shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
 
"Net Sales Proceeds" shall mean the actual sales price of Unit subject to a
Qualified Purchase Contract, less commissions and closing costs paid by Borrower
to third parties; provided, however, in no event shall such commissions and
closing costs exceed seven percent (7%) of the actual Unit sales price, and,
with respect to the calculation of the Minimum Loan Coverage Ratio, the
projected aggregate amount of the actual sales prices less commissions, closing
costs, and the Earnest Money Deposit, for Units subject to Qualified Purchase
Contracts.
 
"Non-Discretionary Approvals" shall mean all non-discretionary governmental
approvals, authorizations, permits and entitlements where issuing of the same is
based solely on a determination of compliance or non-compliance with applicable
laws and previously issued Discretionary Approvals, including, without
limitation, all grading, shoring, excavating, and building permits.
 
"Notes" shall mean those certain Promissory Notes, each of even date herewith,
executed and delivered by Borrower to the order of the Lender named therein, in
the aggregate original principal amount of the Facility Amount, to evidence the
Loans, as the same may be Modified from time to time, and including any
Replacement Notes.
 
"Obligations" shall mean all obligations, liabilities and indebtedness of every
nature of Borrower, from time to time owing to Administrative Agent or any
Lender under or in connection with this Agreement, the Notes or any other Loan
Document to which it is a party, including principal, interest, fees (including
fees of counsel), and expenses whether now or hereafter existing under the Loan
Documents.
 
"Official Records" shall mean the official records of the office of the Clerk
and Recorder of Eagle County, State of Colorado.
 
"Organizational Documents" shall mean (a) for any corporation, the certificate
or articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation,
any shareholder rights agreement, and any amendments thereto, (b) for any
limited liability company, the articles of organization and any certificate
relating thereto and the limited liability company (or operating) agreement of
such limited liability company, and any amendments thereto, and (c) for any
partnership (general or limited), the certificate of limited partnership or
other certificate pertaining to such partnership and the partnership agreement
of such partnership (which must be a written agreement), and any amendments
thereto.
 
"Other Charges" shall mean all maintenance charges, impositions other than Real
Estate Taxes, and any other charges, including license fees for the use of areas
adjoining the Project, now or hereafter levied or assessed or imposed against
the Project or any part thereof.
 
"Other Taxes" shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.
 
"Outstanding Principal Amount" shall mean the aggregate outstanding principal
amount of the Loans at any point in time.
 
"Payment Date" shall mean the first Business Day of each calendar month. The
first Payment Date shall be the first Business Day of the first calendar month
following the making of the first Loan pursuant to this Agreement.
 
"PBGC" shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
 
"Permitted Liens" shall mean (a) any Lien created by the Loan Documents, (b)
those matters listed as exception on Schedule B to the Title Policy, (c) Liens
for Real Estate Taxes and Other Charges imposed by any Governmental Authority
not yet due or delinquent, (d) the Anticipated Encumbrances approved by
Administrative Agent, (e) the Development Agreements, and (f) any Lien created
by the recordation of documents required for the establishment of a homeowners
association, and such other title and survey exceptions as Administrative Agent
may approve.
 
"Person" shall mean any individual, corporation, company, voluntary association,
partnership, limited liability company, joint venture, trust, unincorporated
organization or government (or any agency, instrumentality or political
subdivision thereof).
 
"Plan" shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which any of their ERISA Affiliates
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an "employer" as defined in Section 3(5) of ERISA.
 
"Plans and Specifications" shall mean the plans and specifications for the
construction of the Improvements delivered by Borrower to Administrative Agent,
prepared by Borrower's Design Professionals and approved by Administrative
Agent, the Construction Consultant and, to the extent then required, by any
applicable Governmental Authority and such other parties whose approval or
consent may be required under any law, regulation, prior agreement, this
Agreement and all Modifications thereof made by Change Orders permitted pursuant
to the terms of this Agreement. A list of the presently existing Plans and
Specifications is attached hereto as Exhibit E.
 
"Prime Rate" shall mean, at any time, the rate of interest most-recently
announced within Wells Fargo Bank, National Association, at its principal office
in San Francisco, California, from time to time as its prime rate,
notwithstanding the fact that Administrative Agent and the Lenders may lend
funds to their customers at rates that are at, above or below said prime rate,
it being understood that such prime commercial rate is a reference rate and does
not necessarily represent the lowest or best rate being charged by Wells Fargo
Bank, National Association, to any customer. Changes in the Prime Rate shall
become effective on the same day as the date of any change in said prime rate.
 
"Principal Bank Credit Facility" means that certain Fourth Amended and Restated
Credit Agreement, dated as of January 28, 2005, as amended, among The Vail
Corporation (d/b/a Vail Associates, Inc.), Bank of America, N.A., as
Administrative Agent and the other financial institutions identified therein, as
amended, modified, extended or replaced from time to time on substantially
similar terms and conditions.
 
"Principal Office" shall mean the office of Administrative Agent, located on the
date hereof at c/o Real Estate Group, MAC C7331-140, 4643 S. Ulster Street,
Denver, Colorado 80237, or such other office as Administrative Agent shall
designate upon ten (10) days' prior notice to Borrower and the Lenders.
 
"Project" shall mean, collectively, (a) the Land, together with any air rights
and other rights, privileges, easements, hereditaments and appurtenances
thereunto relating or appertaining to the Land owned by and for the benefit of
Borrower, (b) the Improvements, together with all fixtures and equipment owned
by and for the benefit of Borrower required for the operation of the
Improvements, (c) all building materials and personal property owned by and for
the benefit of Borrower related to the foregoing, and (d) all other items
described as "Property" in the Security Instrument.
 
"Project Budget" shall mean the budget attached as Exhibit B hereto as the same
may be Modified from time to time in accordance with the provisions of this
Agreement.
 
"Project Costs" shall mean, collectively, the Appraised Land Value, Hard Costs
and Soft Costs.
 
"Project Documents" shall mean, collectively, (a) the General Contract, (b) the
Architecture Agreement, (c) the Plans and Specifications, (d) all Major
Subcontracts, (e) the Government Approvals, (f) the Construction Schedule, (g)
Consents, (h) the Design Professionals' Certificates, and (i) the Development
Agreement, as the same may be Modified from time to time as permitted under the
Loan Documents.
 
"Property" shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.
 
"Proportionate Share" shall mean, with respect to each Lender, the percentage
set forth opposite such Lender's name on Exhibit C attached hereto under the
caption "Proportionate Share," as such percentage may change from time to time
as permitted herein.
 
"Protective Advance" shall mean all necessary costs and expenses (including
attorneys' fees and disbursements) incurred by Administrative Agent (a) in order
to remedy an Event of Default under the Loan Documents, which Event of Default,
by its nature, may impair any portion of the Collateral for the Loans or the
value of such Collateral, interfere with the enforceability or enforcement of
the Loan Documents, or otherwise materially impair the payment of the Loan
(including, without limitation, the costs of unpaid insurance premiums,
foreclosure costs, costs of collection, costs incurred in bankruptcy proceedings
and other costs incurred in enforcing any of the Loan Documents); or (b) in
respect of the operation of the Project following a foreclosure under the
Security Instrument.
 
"Punch List Items" shall mean minor construction items to be completed or
constructed with respect to the Base Building Work or Construction Work which do
not materially interfere either with the use of the Improvements or the
acceptance and occupancy of the space to a buyer.
 
"Purchaser Upgrade(s)" shall mean a Modification(s) or upgrade(s) to the Plans
and Specifications for a Unit requested by the purchaser of such Unit and
required to be paid for by such purchaser.
 
"Purchase Upgrade Deposits" shall mean those cash deposits made by purchasers
under a Qualified Purchase Contract for Purchase Upgrades, to be deposited by
Borrower into the Purchase Upgrade Deposit Account and to be pledged collateral
until applied to the Facility Amount or otherwise disbursed by Administrative
Agent or refunded to the buyer, subject to the terms of the Qualified Purchase
Contract.
 
"Purchaser Upgrade Deposit Account" shall mean one or more deposit accounts
established by Borrower with Administrative Agent, and which is established and
into which Purchaser Upgrade Deposits shall be held for disbursement in
accordance with Section 2.2(c).
 
"Qualified Purchase Contract" shall mean with respect to Units in the
Residential Component (a) each of the contracts listed on Exhibit D, provided no
defaults exist thereunder and the same is in full force and effect for the
purchase of a Unit or (b) such other or substitute contract for the purchase of
a Unit which is in full force and effect and meets the following criteria: (i)
is in substantially the form previously submitted to and accepted by
Administrative Agent; (ii) is with an unaffiliated third-party purchaser
purchasing no more than two (2) Units (except as described herein); (iii)
pursuant to which the purchaser of such Unit, in accordance with the provisions
of such contract, has placed into escrow or delivered to Borrower or Guarantor
an Earnest Money Deposit and requiring a Framing Deposit; (iv) contains no major
contingencies (other than construction of the Improvements and customary
inspection, and title); and (v) the Administrative Agent has received a fully
executed copy of the contract. The Administrative Agent acknowledges that all of
the contracts currently listed on Exhibit D constitute "Qualified Purchase
Contracts."
 
"Real Estate Taxes" shall mean all real estate taxes and all general and special
assessments, levies, permits, inspection and license fees, all water and sewer
rents and charges, all charges for utilities and all other public charges
whether of a like kind or different nature, imposed upon or assessed against
Borrower or the Project or any part thereof or upon the revenues, rents, issues,
income and profits of the Project or arising in respect of the occupancy, use or
possession thereof.
 
"Regulations A, D, T, U and X" shall mean, respectively, Regulations A, D, T, U
and X of the Board of Governors of the Federal Reserve System (or any
successor), as the same may be Modified and in effect from time to time.
 
"Regulatory Change" shall mean, with respect to any Lender, any change after the
Closing Date in federal, state or foreign law or regulations (including
Regulation D) or the adoption or making after such date of any interpretation,
directive or request applying to a class of banks including such Lender of or
under any federal, state or foreign law or regulations (whether or not having
the force of law and whether or not failure to comply therewith would be
unlawful) by any Governmental Authority or monetary authority charged with the
interpretation or administration thereof.
 
"Release" shall mean any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment, including the movement of Hazardous Substances through
ambient air, soil, surface water, ground water, wetlands, land or subsurface
strata.
 
"Release Price" shall mean the amount paid by Borrower to Administrative Agent
to obtain a release or partial release of the Security Instrument. With respect
to the Residential Component, the Release Price for each Unit (together with the
Unit Specific Personal Property) shall be equal to the greater of: (a) Net Sales
Proceeds for each Unit, and (b) Loan Par Value; provided, that the Release Price
for each Residential Component Unit shall be reduced by the Earnest Money
Deposit applied to the costs of construction and the Framing Deposit applied to
the Facility Amount for said Unit. With respect to the Club Component (together
with the Club Component Personal Property and the Shared Parking Garage
Component, all to be released contemporaneously), the Release Price shall be
equal to the greater of: (a) sixty percent (60%) of Club Membership sales
proceeds received by Borrower from the sale of Club Memberships as of the time
of the release of the Club Component, and (b) Forty Million Dollars
($40,000,000.00); provided, that the Release Price for the Club Component shall
be reduced by Club Membership Deposits applied to the Facility Amount.
 
"Remediation" shall mean, without limitation, any investigation, site
monitoring, response, remedial, removal, or corrective action, any activity to
cleanup, detoxify, decontaminate, contain or otherwise remediate any Hazardous
Substance, any actions to prevent, cure or mitigate any Release of any Hazardous
Substance, any action to comply with any Environmental Laws or with any permits
issued pursuant thereto, any inspection, investigation, study, monitoring,
assessment, audit, sampling and testing, laboratory or other analysis, or
evaluation relating to any Hazardous Substances.
 
"Replacement Note(s)" shall mean any Note executed by Borrower to the order of a
Lender upon the assignment by such Lender of all or any portion of such Lender's
interest in the Loan and the Loan Documents.
 
"Representation Agreement" shall mean that certain Representation Agreement of
even date herewith executed by Guarantor in favor of Administrative Agent and
Lenders.
 
"Request for Continuation or Conversion" shall mean the notice to be given by
Borrower to Administrative Agent in respect of each Loan, in the form of Exhibit
G hereto.
 
"Request for Loan Advance" shall mean the notice to be given by Borrower to
Administrative Agent in respect of each Loan, in the form of Exhibit H hereto.
 
"Required Lenders" shall mean Lenders holding an aggregate Proportionate Share
of at least 66.67% of the Facility Amount, or, if the Commitments have been
terminated, then Lenders holding an aggregate Proportionate Share of the
Outstanding Principal Balance of at least 66.67%; provided, however, in
connection with any waiver, modification, or otherwise any change relating to
Sections 9.21 and 9.22 herein, "Required Lenders" shall mean Lenders holding an
aggregate Proportionate Share of at least 75% of the Facility Amount.
 
"Residential Component" shall mean, collectively, the thirteen (13) residential
chalet condominium Units, including the associated twenty-six (26) underground
parking spaces, comprising a portion of the Improvements.
 
"Retail/Resort Services Component" shall mean the approximately 27,765 square
foot Unit comprising a portion of the Improvements designated for use for
retail, skier services, mountain operations offices, and associated parking
rights in the Shared Parking Garage Component, if any.
 
"Scheduled Maturity Date" shall mean September 1, 2009, as such date may be
extended by the Extension Period.
 
"Security Documents" shall mean, collectively, the Security Instrument, the
General Assignment, the Assignment of Architecture Agreements, the Assignment of
Construction Agreements, any Controlled Account Agreement, the Assignment of
Accounts, any other agreements executed by any Borrower Party granting a Lien on
any Property or rights as security for the Loans, and all Uniform Commercial
Code financing statements required by this Agreement (provided in no event shall
the Guarantor Documents or the Environmental Indemnity be deemed Security
Documents).
 
"Security Instrument" shall mean the Deed of Trust, Assignment of Leases and
Rents, Security Agreement and Fixture Filing executed by Borrower for the
benefit of Administrative Agent concurrently herewith, as the same may be
Modified from time to time.
 
"Shared Parking Garage Component" shall mean that portion of the Improvements to
be constructed by Borrower consisting of an underground parking garage of
approximately 199 parking spaces, that shall primarily service the Club
Component, the South Lodge Tower, The Lodge at Vail, the Retail/Resort
Component, employees of Guarantor and their subsidiaries, as well as other uses,
as determined by Borrower and reasonably approved by Administrative Agent.
 
"Solvent" shall mean, when used with respect to any Person, that at the time of
determination: (a) the fair saleable value of its assets is in excess of the
total amount of its liabilities (including contingent liabilities); (b) the
present fair saleable value of its assets is greater than its probable liability
on its existing debts as such debts become absolute and matured; (c) it is then
able and expects to be able to pay its debts (including contingent debts and
other commitments) as they mature; and (d) it has capital sufficient to carry on
its business as conducted and as proposed to be conducted.
 
"Soft Costs" shall mean those Project Costs associated with the development,
construction, marketing, leasing, operation and maintenance of the Improvements
which are not Hard Costs or Appraised Land Value, including, without limitation,
the sales and leasing commissions, architectural and engineering fees,
consultant fees, professional fees, marketing fees and expenses, real estate
taxes, insurance and bonding costs, financing fees, interest payable on the
principal amount of the Loans and any other items identified as "Soft Costs" on
the Project Budget.
 
"Spa Project" shall mean the spa facility to be constructed on the Land and on
land adjacent to the Land, by Borrower for the benefit of Lodge Properties Inc.,
and upon completion, to be made a part of The Lodge at Vail adjacent to the
Improvements, pursuant to the terms of the Subdivision Agreement, together with
any associated parking rights in the Shared Parking Garage Component, if any.
 
"S&P" shall mean Standard & Poor's Ratings Services, a division of The
McGraw-Hill Companies, Inc., or any successor thereto.
 
"Subdivision Agreement" shall mean that certain Subdivision, Conveyance and
Construction Agreement dated _____________, 2007, by and between Borrower and
Lodge Properties, Inc.
 
"Subsidiary" shall mean, with respect to any Person, any corporation, limited
liability company, partnership or other entity of which at least a majority of
the securities or other ownership interests having by the terms thereof ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions of such corporation, limited liability company,
partnership or other entity (irrespective of whether or not at the time
securities or other ownership interests of any other class or classes of such
corporation, limited liability company, partnership or other entity shall have
or might have voting power by reason of the happening of any contingency) is at
the time directly or indirectly owned or controlled by such Person or one or
more Subsidiaries of such Person or by such Person and one or more Subsidiaries
of such Person.
 
"Survey" shall mean an ALTA survey of the Project reasonably satisfactory to
Administrative Agent in form and content and made by a registered land surveyor
reasonably satisfactory to Administrative Agent.
 
"Taxes" shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
"Title Company" shall mean Land Title Guaranty Co. and any one or more
co-insurers or reinsurers acceptable to Administrative Agent.
 
"Title Policy" shall mean an ALTA policy or policies of title insurance
satisfactory to Administrative Agent, together with evidence of the payment of
all premiums due thereon, issued by the Title Company (a) insuring
Administrative Agent for the benefit of the Lenders in an amount equal to the
Facility Amount that Borrower is lawfully seized and possessed of a valid and
subsisting fee simple interest in the Project and that the Security Instrument
constitutes a valid fee simple deed of trust lien on the Project, subject to no
Liens other than Permitted Liens and (b) providing (i) affirmative insurance or
endorsements for coverage against all mechanics' and materialmen's liens, and
(ii) such other affirmative insurance and endorsements as Administrative Agent
may require (including, without limitation, 100 or its equivalent (comprehensive
endorsement, modified for a lender), 116.1 (same land as shown on survey), 116.4
(contiguity endorsement), 103.4 or equivalent (street access endorsement),
100.30 (mineral protection) and ALTA 8.1 (environmental).
 
"Trading with the Enemy Act" shall mean 50 U.S.C. App. 1 et seq.
 
"Transactions" shall mean, collectively, (a) the execution, delivery and
performance by Borrower of this Agreement and the other Loan Documents, the
borrowing of the Loans, the use of the proceeds thereof and (b) the execution,
delivery and performance by the other Borrower Parties of the other Loan
Documents to which they are a party and the performance of their obligations
thereunder.
 
"Transfer" shall mean any transfer, sale, lease, assignment, mortgage,
encumbrance (other than an Anticipated Encumbrance or as contemplated by the
Subdivision Agreement), pledge or conveyance (other than an Anticipated
Encumbrance) of all or a portion of any of (a) the Project, (b) the direct or
indirect Equity Interests in Borrower (other than Transfers of interest in Vail
Resorts, Inc.), or (c) the direct or indirect right or power to direct the
operations, decisions and affairs of Borrower, whether through the ability to
exercise voting power, by contract or otherwise (other than rights in connection
with the ownership of interest in Vail Resorts, Inc.).
 
"Types of Loans" refers to whether such Loan is a Base Rate Loan or a LIBOR Rate
Loan, each of which constitutes a "Type". Loans hereunder are distinguished by
"Type."
 
"Unavoidable Delay" shall mean any delay due to strikes, acts of God, fire,
earthquake, floods, explosion, actions of the elements, other accidents or
casualty, declared or undeclared war, terrorist acts, riots, mob violence,
inability to procure or a general shortage of labor, equipment, facilities,
energy, materials or supplies in the open market, failure of transportation,
lockouts, actions of labor unions, condemnation, court orders, laws, rules,
regulations or orders of Governmental Authorities, or other cause beyond the
reasonable control of Borrower; provided, however, "Unavoidable Delays" shall
not include delays caused by Borrower's lack of or inability to procure monies
to fulfill Borrower's commitments and obligations under this Agreement or the
other Loan Documents.
 
"Uniform Commercial Code" shall mean the Uniform Commercial Code of the State of
Colorado and the state of formation/organization of Borrower, as applicable.
 
"Unit" shall mean each and any of the (i) 13 residential condominium units
comprising the Residential Component, including Purchaser Upgrades and Unit
Specific Personal Property, (ii) the Club Component, (iii) the Retail/Resort
Services Component; and (iv) the Shared Parking Garage Component.
 
"Unit Specific Personal Property" shall mean furnishings and other personal
property sold or conveyed in connection with the sale of a Unit pursuant to a
Qualified Purchase Contract.
 
"Unsatisfactory Work" shall mean any Construction Work which Administrative
Agent and/or the Construction Consultant has reasonably determined has not been
completed in a good and workmanlike manner, and, to the extent any Construction
Work is not specifically addressed in the construction drawings and
specifications, in a manner consistent with sound design principles and/or sound
construction practices, or in substantial conformity with the Plans and
Specifications, or in accordance with all Applicable Law.
 
"Withdrawal Liability" shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
 
1.2  Accounting Terms and Determinations
. Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time.
 
1.3  Terms Generally
. The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
"include," "includes" and "including" shall be deemed to be followed by the
phrase "without limitation." The word "will" shall be construed to have the same
meaning and effect as the word "shall." Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time Modified (subject to any restrictions on
such Modifications set forth herein), (b) any reference herein to any Person
shall be construed to include such Person's successors and assigns, (c) the
words "herein," "hereof" and "hereunder," and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Exhibits shall be construed to refer to Articles and Sections of, and Exhibits
and Exhibits to, this Agreement, (e) the words "asset" and "property" shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (f) whenever this Agreement provides that any
consent or approval will not be "unreasonably withheld" or words of like import,
the same shall be deemed to include within its meaning that such consent or
approval will not be unreasonably delayed, and (g) all references to a time of
day shall mean Mountain Time, unless otherwise provided.
 
1.4  Additional Defined Terms
. The following terms are defined in the following Sections:
 
"Additional Costs" Section 5.1
"Advance Date" Section 2.2(h)
"Advanced Amount" Section 13.11(b)
"Base Building Substantial Completion Conditions" Section 6.3
"Bond Financing" Section 10.14
"Breakage Costs" Section 5.5
"Condemnation Threshold Amount" Section 11.2(a)
"Contingency Fund" Section 7.4(a)
"Controlled Account Agreement" Section 14.24(a)(i)
"Controlled Account Collateral" Section 14.24(c)
"Default Cure Period" Section 13.11(f)
"Defaulting Lender" Section 13.11(a)
"Deficiency Deposit" Section 7.2(b)
"Environmental Liens" Section 9.11(a)
"Event of Default" Article XII
"Extended Maturity Date" Section 4.1
"Extension Fee" Section 4.1(f)
"Extension Notice" Section 4.1(a)
"Extension Option" Section 4.1
"Extension Period" Section 4.1 
"In Balance" Section 7.2(a)
"Information" Section 14.22
"Insurance Premiums" Section 9.5(d)
"Insurance Threshold Amount" Section 11.2(a)
"Interest Reserve" Section 7.5(a)
"Late Charge" Section 3.3
"Lay-Down Yard" Section 9.20
"Loan" and "Loans" Section 2.1(a)
"Loan Transactions" Section 2.2(k)
"Losses" Section 14.4
"Maximum Rate" Section 14.23
"Non-Defaulting Lender" Section 13.11(a)
"Off-Site Stored Furnishings" Section 9.20
"Off-Site Stored Materials" Section 9.20
"On-Site Stored Materials" Section 9.20
"Payee" Section 2.2(h)
"Policy" and "Policies" Section 9.5(b)
"Payor" Section 2.2(h)
"Project Budget Line-Item" Section 7.3(a)
"Rejected Lender" Section 10.3(d)
"Replacement Lender" Section 13.11(g)
"Required Payment" Section 2.2(h)
"Restoration" Section 11.1(a)
"Retainage" Section 7.6(a)
"Significant Casualty" Section 11.2(b)
"Significant Condemnation Event" Section 11.2(b)
"Special Advance Lender" Section 13.11(a)
"Syndication" Section 14.7(c)
"Unpaid Amount" Section 13.11(b)
 
ARTICLE II  
 


 
THE LOAN FACILITY
 
2.1  Loans.
 
(a)  Each Lender severally agrees, on the terms and conditions of this
Agreement, to make loans (each advance of such a loan being a "Loan" and
collectively, the "Loans") on a non-revolving basis to Borrower in Dollars from
time to time in amounts equal to its Proportionate Share of the aggregate amount
of Loans to be made at such time; provided, however, that (i) in no event shall
the aggregate principal amount advanced by each Lender exceed the applicable
Lender's Commitment, subject to the provisions of Section 13.11; (ii) no more
than five (5) LIBOR Rate Loans may be in effect at any one time provided that
all LIBOR Rate Loans with the same Interest Period (commencing and ending on the
same day) shall be considered one LIBOR Rate Loan for the purposes of this
Section 2.1(a); and (iii) the Loans shall be advanced for the payment of Project
Costs in accordance with the Project Budget.
 
(b)  Subject to the terms of this Agreement, Borrower may borrow the Loans by
Type, which shall mean as Base Rate Loans and/or LIBOR Rate Loans, and such
Loans may be Converted or Continued pursuant to Section 2.7.
 
2.2  Borrowings; Certain Notices. 
 
(a)  Notices by the Borrower to Administrative Agent regarding (i) requests for
Loans; (ii) the Continuations or Conversions of Loans, (iii) optional
prepayments of the Loans, and (iv) requests for disbursements from the Purchaser
Upgrade Deposit Account, shall be irrevocable and shall be effective only if
received by Administrative Agent not later than 1:00 p.m. Mountain time, on the
number of Business Days prior to the date of the requested actions as specified
below:


Notice
Number of Business Days Prior
 
Request For Loan Advance
 
7
 
Designation of Applicable Interest Period
 
2 prior to last day of
 
applicable LIBOR Period
 
(or, for initial advance,
 
3 days prior to initial advance)
 
Requests for disbursements from the Purchaser Upgrade Deposit Account or
Optional Prepayment
 
3



Each Request for Loan Advance or Request for Continuation or Conversion shall
(1) be duly completed and signed by an Authorized Officer of Borrower, (2) be
accompanied by all of the applicable documents and materials, required pursuant
to Article VI and Article VII, (3) specify the amount (subject to Section
2.2(k)), of such proposed Loan Transaction, and the date (which shall be a
Business Day) of such proposed Loan Transaction, as applicable, and (4) in the
case of a Request for Loan Advance, be accompanied by all documentation required
by this Agreement as a condition precedent to the applicable Loans. Two (2)
business days prior to the date of the proposed Loan Transaction, Borrower shall
specify the Interest Period and shall specify the Loans to which such requested
Interest Period is to relate. If Borrower fails to select the duration of any
Interest Period for any LIBOR Rate Loan within the time period (i.e., three (3)
Business Days prior to the first day of the next applicable Interest Period) and
otherwise as provided in this Section 2.2(a), such Loan (if outstanding as a
LIBOR Rate Loan) will be automatically Continued as a LIBOR Rate Loan with an
Interest Period of one (1) month on the last day of the current Interest Period
for such Loan (based on LIBOR determined two (2) Business Days prior to the
first day of the next Interest Period). Requests for disbursements from the
Purchaser Upgrade Deposit Account shall be delivered in writing as set forth
above and shall contain such information and documentation as Administrative
Agent deems reasonably necessary, which shall in no event be greater than the
information and document requirement for a Loan Advance.
 
(b)  Funds for Borrowing. Not less than six (6) Business Days prior to any
Funding Date, Administrative Agent shall notify the Lenders in writing of its
receipt of a Request for Loan Advance (and shall, within a reasonable time after
being requested by a Lender, deliver or cause to be delivered to such Lender a
copy of the Request for Loan Advance and supporting documentation). Not less
than two (2) Business Days prior to any Funding Date, Administrative Agent shall
notify Lender in writing of (i) its determination that all conditions to the
advance of Loan proceeds requested pursuant thereto have been satisfied by
Borrower or, subject to Article XIII below, waived by Administrative Agent; and
(ii) the Funding Date on which each Lender's Loan in respect thereof is required
to be made. Not later than 10:00 a.m. Mountain time on the Funding Date
specified by Administrative Agent, each Lender shall make available to
Administrative Agent at the Administrative Agent's Account, in immediately
available funds, such Lender's Proportionate Share of the portion of the Loan to
be made pursuant to such Request for Loan Advance.
 
(c)  Disbursement to Borrower. Prior to 2:00 p.m. Mountain time on the
applicable Funding Date, Administrative Agent shall, subject to the
determination by Administrative Agent that all conditions to the advance of Loan
proceeds or for a disbursement from the Purchaser Upgrade Deposit Account
requested pursuant to the applicable Request for Loan Advance or Request for
Purchaser Upgrade Deposit Account disbursement have been satisfied by Borrower
or, waived by Administrative Agent, disburse the amounts made available to
Administrative Agent by the Lenders pursuant to Section 2.2(b) above (and such
funds made available to Administrative Agent pursuant to Section 13.11 below) in
like funds, or funds from the Purchaser Upgrade Deposit Account, as applicable,
at Borrower's direction as set forth in the Request for Loan Advance or Request
for Purchaser Upgrade Deposit Account disbursement, or, during the continuance
of an Event of Default, at the election of Administrative Agent, (i) to the
Borrower for disbursement in accordance with the Request for Loan Advance and
application in accordance with the requirements of the Loan Documents, (ii)
directly to General Contractor or other party any costs payable to such party,
or (iii) at the Borrower's expense, to the Title Company, with instructions to
such Person to pay said monies to the parties as so instructed by Administrative
Agent. The execution of this Agreement by Borrower shall, and hereby does,
constitute an irrevocable authorization to Administrative Agent to make direct
advances provided for in this Section 2.2(c) and no further authorization from
the Borrower shall be necessary to warrant such direct advances, and all such
direct advances shall be secured by the Security Instrument as fully as if made
directly to Borrower, regardless of the disposition thereof by any party so
paid. At Administrative Agent's request, any advance of Loan proceeds made by
and through the Title Company may be made pursuant to the provisions of a
construction escrow agreement in the form then in use by such company with such
Modifications thereto as are reasonably required by Administrative Agent.
Borrower agrees to join as a party to such escrow agreement and to comply with
the requirements set forth therein (which shall be in addition to and not in
substitution for the requirements contained in this Agreement) and to pay the
fees and expenses of the Title Company charged in connection with the
performance of its duties under such construction escrow agreement.
 
(d)  Funds Transfer Disbursements. Notwithstanding anything to the contrary
contained herein, Borrower hereby authorizes Administrative Agent to disburse
the proceeds of any Loan(s) made by Lenders hereunder as requested by an
authorized representative of the Borrower to any of the accounts designated in
that certain Transfer Authorizer Designation attached hereto as Exhibit J.
Borrower agrees to be bound by any transfer request: (i) authorized or
transmitted by Borrower; or, (ii) made in Borrower's name and accepted by
Administrative Agent in good faith and in compliance with these transfer
instructions, even if not properly authorized by Borrower. Borrower further
agrees and acknowledges that Administrative Agent may rely solely on any bank
routing number or identifying bank account number or name provided by Borrower
to effect a wire or funds transfer even if the information provided by Borrower
identifies a different bank or account holder than named by the Borrower.
Administrative Agent is not obligated or required in any way to take any actions
to detect errors in information provided by Borrower. If Administrative Agent
takes any actions in an attempt to detect errors in the transmission or content
of transfer or requests or takes any actions in an attempt to detect
unauthorized funds transfer requests, Borrower agrees that no matter how many
times Administrative Agent takes these actions, Administrative Agent will not in
any situation be liable for failing to take or correctly perform these actions
in the future and such actions shall not become any part of the transfer
disbursement procedures authorized under this provision, the Loan Documents, or
any agreement between Administrative Agent and Borrower. Borrower agrees to
notify Administrative Agent of any errors in the transfer of any funds or of any
unauthorized or improperly authorized transfer requests within 14 days after
Administrative Agent's confirmation to Borrower of such transfer. Administrative
Agent will, in its sole discretion, determine the funds transfer system and the
means by which each transfer will be made. Administrative Agent may delay or
refuse to accept a funds transfer request if the transfer would: (i) violate the
terms of this authorization (ii) require use of a bank unacceptable to
Administrative Agent or prohibited by government authority; (iii) cause
Administrative Agent to violate any Federal Reserve or other regulatory risk
control program or guideline, or (iv) otherwise cause Administrative Agent to
violate any applicable law or regulation. Administrative Agent shall not be
liable to Borrower or any other parties for (i) errors, acts or failures to act
of others, including other entities, banks, communications carriers or
clearinghouses, through which Borrower's transfers may be made or information
received or transmitted, and no such entity shall be deemed an agent of the
Administrative Agent, (ii) any loss, liability or delay caused by fires,
earthquakes, wars, civil disturbances, power surges or failures, acts of
government, labor disputes, failures in communications networks, legal
constraints or other events beyond Administrative Agent's control, or (iii) any
special, consequential, indirect or punitive damages, whether or not (a) any
claim for these damages is based on tort or contract or (b) Administrative Agent
or Borrower knew or should have known the likelihood of these damages in any
situation. Administrative Agent makes no representations or warranties other
than those expressly made in this Agreement.
 
(e)  Payments by Borrower. Except to the extent otherwise provided herein, all
payments of principal, interest and other amounts to be made by the Borrower
under this Agreement, the Notes, and any other Loan Document, shall be made in
U.S. Dollars, in immediately available funds, without deduction, set-off or
counterclaim, to Administrative Agent (for the benefit of the Lenders) at
Administrative Agent's Account, not later than 12:00 noon Mountain time, on the
date on which such payment shall be due (each such payment made after such time
on such due date to be deemed to have been made on the next succeeding Business
Day).
 
(f)  Application of Payments. Provided no Event of Default then exists, Borrower
shall, at the time of making each payment under this Agreement, any Note or any
other Loan Document for the account of any Lender, be entitled to specify to
Administrative Agent (which shall so notify the intended recipient(s) thereof)
the Loans or other amounts to which such payment is to be applied (and if
Borrower fails to so specify, or if an Event of Default exists, Administrative
Agent may distribute such payment to the Lenders for application in such manner
as it, subject to Section 2.2(i), may determine to be appropriate).
 
(g)  Payments to Lenders. Provided Administrative Agent has received such
payment by 12:00 noon Mountain time, each payment received by Administrative
Agent under this Agreement, the Notes or any other Loan Document for account of
the Lenders shall, to the extent reasonably possible, be paid by Administrative
Agent to such Lender by 3:00 p.m. Mountain time on the Business Day on which
Administrative Agent received such payment, in immediately available funds, at
the account designated in writing by such Lender from time to time. If
Administrative Agent has not received such payment by 12:00 noon Mountain time,
such payment shall, to the extent reasonably possible, be paid by Administrative
Agent to such Lender by 10:00 a.m. Mountain time on the next Business Day
following the Business Day on which Administrative Agent received such payment,
in immediately available funds, at the account designated in writing by such
Lender from time to time. In the event Administrative Agent fails to make
payments to Lenders as set forth in this Section 2.2(g), the amount of such
payments shall accrue interest at the Federal Funds Rate until paid.
 
(h)  Non-Receipt of Funds by Administrative Agent. Without limiting the
provisions of Section 13.11 below as to the Lenders, and Section 12.1 below as
to Borrower, unless Administrative Agent shall have been notified by a Lender or
Borrower, as the case may be (for the purposes of this Section 2.2(h), each a
"Payor") prior to the date on which such Payor is required to make payment to
Administrative Agent of (in the case of a Lender pursuant to Section 2.2(b)
above) the proceeds of a Loan to be made by such Payor hereunder, or (in the
case of the Borrower pursuant to Section 2.2(d) above) a payment to
Administrative Agent for the account of one or more of the Lenders hereunder
(such payment being herein called a "Required Payment"), which notice shall be
effective upon receipt, that such Payor does not intend to make such Required
Payment to Administrative Agent, Administrative Agent may assume that such
Required Payment has been made and may, in reliance upon such assumption (but
shall not be required to), make the amount thereof available to the intended
recipient(s) of such Required Payment (a "Payee") on such date. If such Payor
has not in fact made the Required Payment to Administrative Agent, the Payee of
such payment from Administrative Agent shall, within one (1) Business Day after
Administrative Agent's demand therefor, repay to Administrative Agent the amount
so paid together with interest thereon in respect of each day during the period
commencing on the date (the "Advance Date") such amount was so paid by
Administrative Agent until the date Administrative Agent recovers such amount at
a rate per annum equal to (i) the Federal Funds Rate for such day in the case of
payments required to be returned to Administrative Agent by any of the Lenders,
or (ii) the Applicable Interest Rate due hereunder with respect to payments
returned by the Borrower to Administrative Agent, and, if such Payee(s) shall
fail to promptly make such payment, Administrative Agent shall be entitled to
recover such amount, on demand, from the applicable Payor, together with
interest at the aforesaid rates; provided, however, that if neither the Payee(s)
nor applicable Payor shall return the Required Payment to Administrative Agent
within three (3) Business Days of the Advance Date, then, retroactively to the
Advance Date, such Payor and the Payee(s) shall each be obligated to pay
interest on the Required Payment as follows:
 
(i)  if the Required Payment shall represent a payment to be made by Borrower to
the Lenders, Borrower and the Payee(s) shall each be obligated to pay interest
retroactively to the Advance Date in respect of the Required Payment at the
Default Rate (without duplication of the obligation of Borrower under Section
3.1 to pay interest on the Required Payment at the Default Rate), it being
understood that the return by the recipient(s) of the Required Payment to
Administrative Agent shall not limit such obligation of Borrower under Section
3.1 to pay interest at the Default Rate in respect of the Required Payment, and
 
(ii)  if the Required Payment shall represent proceeds of a Loan to be made by
the Lenders to Borrower, such Payor and Borrower shall each be obligated to pay
interest retroactively to the Advance Date in respect of the Required Payment
pursuant to whichever of the rates specified in Section 3.1 is applicable to the
Type of such Loan (without duplication of Borrower's obligation to pay interest
pursuant to Section 3.1 on the Required Payment), it being understood that the
return by Borrower of the Required Payment to Administrative Agent shall not
limit any claim that Borrower may have against such Payor in respect of such
Required Payment and shall not relieve such Payor of any obligation it may have
hereunder or under any other Loan Documents to Borrower and no advance by
Administrative Agent to Borrower under this Section 2.2 shall release any Lender
of its obligation to fund such Loan except as set forth in the following
sentence. If any such Lender shall thereafter advance any such Required Payment
to Administrative Agent, such Required Payment shall be deemed such Lender's
applicable Loan to Borrower.
 
(i)  Pro Rata Treatment. Except to the extent otherwise provided herein: (i)
each borrowing from the Lenders shall be made by the Lenders pro rata in
accordance with the amounts of their respective Commitments; (ii) except as
otherwise provided in Section 5.4, LIBOR Rate Loans having the same Interest
Period shall be allocated pro rata among the Lenders according to the amounts of
their respective Commitments (in the case of the making of Loans) or their
respective Loans (in the case of Conversions and Continuations of Loans); (iv)
each payment or prepayment of principal of Loans by Borrower shall be made for
account of the Lenders pro rata in accordance with the respective unpaid
principal amounts of the Loans held by them; and (iv) each payment of interest
on Loans by Borrower shall be made for the account of the Lenders pro rata in
accordance with the amounts of interest on such Loans then due and payable to
the respective Lenders.
 
(j)  Computations. Interest on all LIBOR Rate Loans and Base Rate Loans shall be
computed on the basis of a year of three hundred sixty (360) days and actual
days elapsed (including the first day but excluding the last day) occurring in
the period for which payable.
 
(k)  Minimum Amounts. Except for (i) mandatory prepayments made pursuant to
Section 3.5, (ii) Conversions or prepayments made pursuant to Section 5.4, (iii)
prepayments made pursuant to Section 10.3(d), and (iv) advances pursuant to
Sections 2.2(c), 7.4, 7.5 and 7.10, each borrowing, Conversion, Continuation and
optional partial prepayment of principal (collectively, "Loan Transactions") of
Loans shall be in an aggregate amount at least equal to One Hundred Thousand and
No/100 Dollars ($100,000.00). Loan Transactions of or into Loans of different
Types or Interest Periods at the same time hereunder shall be deemed separate
Loan Transactions for purposes of the foregoing, one for each Type or Interest
Period; provided that (1) if any Loans or borrowings would otherwise be in a
lesser principal amount for any period, such Loans shall be Base Rate Loans
during such period, (2) Loans for the payment of interest due under the Notes
may be in a lesser principal amount, and (3) if any Loans are LIBOR Rate Loans,
additional increments shall be in a minimum amount at least equal to One Hundred
Thousand and No/100 Dollars ($100,000.00). Notwithstanding the foregoing, the
minimum amount of One Hundred Thousand and No/100 Dollars ($100,000.00) shall
not apply to Conversions of lesser amounts into a Type or Interest Period that
has (or will have upon such Conversion) an aggregate principal amount exceeding
such minimum amount and one Interest Period.
 
(l)  Extension to Next Business Day. If the due date of any payment under this
Agreement or any Note would otherwise fall on a day that is not a Business Day,
such date shall be extended to the next succeeding Business Day, and interest
shall be payable for any principal so extended for the period of such extension;
provided, however, that if such event relates to the Maturity Date, payments due
on the Maturity Date shall be payable on the immediately preceding Business Day.
 
2.3  Changes to Commitments.
 
(a)  The respective Commitments shall reduce pro rata automatically by reason of
any prepayment of the Loans applicable thereto in the amount of any such
prepayment.
 
(b)  If the Scheduled Maturity Date is extended in accordance with Section 4.1,
Borrower may elect to reduce the amount of the unused Commitments which shall be
available during the Extension Period by notifying Administrative Agent of such
reduced Commitment amounts in its Extension Notice.
 
(c)  The Commitments, once terminated or reduced, may not be reinstated. Each
termination or reduction of the Commitments shall be made ratably among the
Lenders in accordance with their respective Commitments.
 
2.4  Lending Offices
. The Loans of each Type made by each Lender shall be made and maintained at
such Lender's Applicable Lending Office for Loans of such Type.
 
2.5  Several Obligations; Remedies Independent
. The failure of any Lender to make any Loan to be made by it on the date
specified therefor shall not relieve any other Lender of its obligation to make
its Loan on such date, but no Lender nor Administrative Agent shall be
responsible for the failure of any other Lender to make a Loan required to be
made by such other Lender. The amounts payable by Borrower at any time hereunder
and under the Note to each Lender shall be a separate and independent debt.
 
2.6  Notes
. The Loans made by each Lender shall be evidenced by its Note. No Lender shall
be entitled to have its Note substituted or exchanged for any reason, or
subdivided for promissory notes of lesser denominations. In the event of the
loss, theft or destruction of any Note, upon Borrower's receipt of a reasonably
satisfactory indemnification agreement executed in favor of Borrower by the
holder of such Note, or in the event of the mutilation of any Note, upon the
surrender of such mutilated Note by the holder thereof to Borrower, Borrower
shall execute and deliver to such holder a replacement Note in lieu of the lost,
stolen, destroyed or mutilated Note. The Notes shall not be necessary to
establish the indebtedness of the Borrower to the Lenders on account of advances
made under this Agreement.
 
2.7  Conversion and Continuations of Loans.
 
(a)  Subject to Section 2.2(j), Borrower shall have the right to Convert Loans
of one Type into Loans of another Type or Continue Loans of one Type as Loans of
the same Type at any time or from time to time until one (1) month preceding the
Maturity Date; provided that: (i) Borrower shall give Administrative Agent
notice of each such Conversion or Continuation as provided in Section 2.2(a)
above, (ii) LIBOR Rate Loans may be prepaid or Converted only on the last day of
an Interest Period for such Loans unless Borrower complies with the terms of
Section 5.5, (iii) subject to Sections 5.1 and 5.3, any Conversion or
Continuation of Loans shall be pro rata among the Lenders, (iv) each Interest
Period that commences on the last Business Day of a calendar month (or on any
day for which there is no numerically corresponding day in the appropriate
subsequent calendar month) shall end on the last Business Day of the appropriate
subsequent calendar month; (v) each Interest Period that would otherwise end on
a day that is not a Business Day shall end on the next succeeding Business Day
(or, if such next succeeding Business Day falls in the next succeeding calendar
month, on the immediately preceding Business Day); (vi) no Interest Period shall
have a duration of less than one (1) month; (vii) in no event shall any Interest
Period extend beyond the Maturity Date; and (viii) there may be no more than 5
separate Interest Periods in respect of LIBOR Rate Loans outstanding from each
Lender at any one time. Notwithstanding the foregoing, and without limiting the
rights and remedies of Administrative Agent and the Lenders under Article XII,
in the event that any Event of Default exists, Administrative Agent may (and at
the request of the Required Lenders shall) suspend the right of Borrower to
Convert any Loan into a LIBOR Rate Loan or Continue any Loan as a LIBOR Rate
Loan for so long as such Event of Default remains outstanding, in which event
all Loans shall be converted (on the last day(s) of the respective Interest
Periods therefor) or Continued, as the case may be, as Base Rate Loans.
 
(b)  Notwithstanding Section 2.7(a) above, (i) Borrower shall not be entitled to
select a LIBOR Period that does not end on or before the Maturity Date; (ii) on
each date for determination of LIBOR, the Administrative Agent shall determine
the applicable LIBOR-Based Rate (which determination shall be conclusive in the
absence of manifest error) and shall promptly give notice of the same to
Borrower and Lender by telephone, telecopier or electronic mail; and (iii)
during the existence of an Event of Default, Borrower may not elect a
LIBOR-Based Rate. Lender shall be deemed to have funded its Loans that bear
interest at the LIBOR-Based Rate from LIBOR deposits obtained by Lender,
regardless of whether Lender has funded such LIBOR-Based Loan from another
source.
 


 
ARTICLE III  
 


 
PAYMENTS OF INTEREST AND PRINCIPAL
 
3.1  Interest.
 
(a)  Borrower hereby promises to pay to Administrative Agent for account of each
Lender interest on the unpaid principal amount of each Loan made by such Lender
for the period from and including the date of such Loan to but excluding the
date such Loan shall be paid in full, at the Applicable Interest Rate.
 
(b)  Accrued interest on each Loan shall be payable, in arrears, monthly on each
Payment Date subject to Section 7.5(b); provided that (i) in the case of payment
or prepayment of all or a portion of a Loan, interest accrued thereon shall be
payable at the time of such payment or prepayment and (ii) interest payable at
the Default Rate shall be payable from time to time on demand. Subject to the
provisions of Article VI and Article VII, such accrued interest shall be payable
from the Interest Reserves established pursuant to the Project Budget; provided,
however, that the allocation of Loan funds to the Interest Reserve shall not
limit Borrower's obligation to pay such accrued interest.
 
(c)  Notwithstanding anything to the contrary contained herein, after the
Maturity Date and during any period when an Event of Default exists, Borrower
shall pay to Administrative Agent for the account of each Lender interest at the
Default Rate on (i) the outstanding principal amount of any Loan made by such
Lender, (ii) any interest payments thereon not paid when due, and (iii) on any
other amount payable by Borrower hereunder, under the Notes and any other Loan
Documents.
 
(d)  Promptly after the determination of any interest rate provided for herein
or any change therein, Administrative Agent shall give notice thereof to the
Lenders to which such interest is payable and to Borrower, but the failure of
Administrative Agent to provide such notice shall not affect Borrower's
obligation for the payment of interest on the Loans.
 
3.2  Repayment of Loans
. Borrower hereby promises to pay to Administrative Agent for the account of
each Lender the principal of such Lender's outstanding Loans, together with
accrued and unpaid interest, fees and all other amounts due under the Loan
Documents, on the Maturity Date.
 
3.3  Late Charge
. In addition to any sums due under Section 3.1(c), if Borrower fails to pay any
installment of interest as provided in Sections 3.1 and 3.2 above, except the
payment of principal due on the Maturity Date, within ten (10) days after the
date on which the same is due, Borrower shall pay to Administrative Agent a late
charge on such past-due amount, as liquidated damages and not as a penalty,
equal to five percent (5.0%) of such amount (a "Late Charge"). In connection
therewith, Borrower agrees as follows: (a) because of such late payment,
Administrative Agent and Lender will incur certain costs and expenses including,
without limitation, administrative costs, collection costs, loss of interest,
and other direct and indirect costs in an uncertain amount; (b) it would be
impractical or extremely difficult to fix the exact amount of such costs in such
event; and (c) the Default Rate and the late charge are reasonable and good
faith estimates of such costs. The application of the Default Rate or the
assessment of a late charge to any such late payment as described in this
Section 3.3 will not be interpreted or deemed to extend the period for payment
or otherwise limit any of Administrative Agent's or Lender's remedies hereunder
or under the other Loan Documents.
 
3.4  Optional Prepayments
. Subject to the provisions of Sections 3.6 and 5.5, Borrower shall have the
right to prepay Loans in whole or in part, without premium or penalty; provided
that: (a) Borrower shall give Administrative Agent notice of each such
prepayment as provided in Section 2.2(a) (and, upon the date specified in any
such notice of prepayment, the amount to be prepaid shall become due and payable
hereunder) and (b) except as otherwise set forth in Section 2.2(k), partial
prepayments shall be in the minimum aggregate principal amount of One Hundred
Thousand and No/100 Dollars ($100,000.00), and in whole multiples of One Hundred
Thousand and No/100 Dollars ($100,000.00) above such amount. Loans that are
prepaid cannot be reborrowed.
 
3.5  Mandatory Prepayments.
 
(a)  Casualties; Condemnations. If a Casualty or Condemnation shall occur with
respect to the Project, Borrower, upon Borrower's or Administrative Agent's
receipt of the applicable Insurance Proceeds or Condemnation Award, shall prepay
the Loan, if required by the provisions of Article XI, on the dates and in the
amounts specified therein without premium (but subject to the provisions of
Section 5.5). Nothing in this Section 3.5(a) shall be deemed to limit any
obligation of Borrower under the Security Instrument or any other Security
Document, including any obligation to remit to a collateral or similar account
maintained by Administrative Agent pursuant to the Security Instrument or any of
the other Security Documents the proceeds of insurance, condemnation award or
other compensation received in respect of any Casualty or Condemnation.
 
(b)  Partial Release or Release of Security Instrument. Provided no Event of
Default has occurred and is continuing, Borrower shall have the right from time
to time to obtain releases of: (1) individual Units and Unit Specific Personal
Property with respect to the Residential Component, (2) the Club Component, the
Club Component Personal Property, and the Shared Parking Garage Component, and
(3) the Spa Project (provided, however, if the Spa Project is a separate legal
parcel as contemplated by the Subdivision Agreement, the Spa Project may be
released subject to the following conditions even if an Event of Default
exists), from the lien of the Security Instrument following prepayment of the
Loan as follows:
 
(i)  Borrower shall provide written notice to Administrative Agent of the date
such prepayment and/or release is intended to be made at least ten (10) days in
advance thereof provided that such notice shall be revocable and the date of
such prepayment and/or release shall be subject to adjustment upon such notice
to Administrative Agent as shall be reasonably possible;
 
(ii)  the subdivision plat, including the subdivision plat contemplated by the
Subdivision Agreement, condominium map, owners' association and related
documents for the Project shall have been approved by all applicable
Governmental Authorities, Administrative Agent (to the extent required at the
time of release) and the title insurance company that agrees to issue owner's
title insurance policies to purchasers of the Units and all such referenced
documents, where appropriate, shall be recorded in the Official Records;
 
(iii)  Borrower (1) shall have delivered a notice to Administrative Agent
specifying (A) the legal description of the Unit or portion of the Project to be
released, and (B) the Release Price, if applicable, and each notice shall be
accompanied by a proper instrument of release, (2) shall execute and deliver to
Administrative Agent any other documents or instruments reasonably required by
Administrative Agent, including, without limitation, an amendment to the
Security Instrument with respect to a revised legal description for the Project,
and (3) prior to the closing of the Unit, if applicable, shall have delivered to
Administrative Agent and Administrative Agent shall have approved a settlement
statement for such Unit;
 
(iv)  Borrower shall have paid to Administrative Agent the Release Price for the
Unit being released; provided, however, there is no applicable Release Price for
the Spa Project and no amount is required to be paid to release the Spa Project;
 
(v)  Administrative Agent shall have received such endorsements to the Title
Policy as it deems appropriate and has confirmed that the Title Policy remains
in full force and effect with respect to that portion of the Project not
released;
 
(vi)  after any release, the portion of the Project and the personal property
Collateral not released shall continue to be subject to the Security Instrument;
 
(vii)  Borrower shall pay Administrative Agent's reasonable fees and expenses
incurred in connection with each such release including, but not limited to, any
Breakage Fees required pursuant to Section 5.5;
 
(viii)  Borrower shall have provided evidence to Administrative Agent that any
bond assessment that constitutes a lien against the property has been properly
allocated between the Unit(s) to be released and the portion of the Project not
released; provided, however, an allocation shall be deemed proper if the
allocation is in accordance with the assessed value;
 
Furthermore, with respect to a request for a release of the Club Component and
Shared Parking Garage Component (it being intended that the Shared Parking
Garage shall be released contemporaneously with the Club Component), and for a
release of the Spa Project, in addition to the requirements in Sections
3.5(b)(i) though 3.5(b)(viii) above, Borrower shall:
 
(ix)  Provide evidence satisfactory to the Administrative Agent that:
 
(1)  The portion of the Project to be released and the portion of the Project
that would remain encumbered by the Deed of Trust are each legal parcels
lawfully created and are in compliance with all subdivision laws and ordinances;
and
 
(2)  The remaining portions of the Project after the proposed release have the
benefit of all utilities, easements, public or private streets, covenants,
conditions or restrictions as may be necessary for the continued use and
operation thereof for their respective intended purposes, including without
limitation all ingress and egress rights and parking rights that may be
necessary or intended in the Shared Parking Garage Component upon its release,
and if, but only if the Spa Project has been completed, but not otherwise, all
necessary or intended use rights pursuant to a license agreement between
Borrower and Lodge Properties, Inc., in the Spa Project upon its release.
 
(c)  Unit Sales Exception. Notwithstanding Section 3.5(b) above, Administrative
Agent shall, to accommodate the sale of Units and the release of individual
Units from the Lien of the Security Instrument, upon Borrower's request, deliver
to the Title Company executed copies of the release documents necessary for the
separate release of the Lien of the Security Document as to each Unit, with such
release documents to be held in escrow, pursuant to an escrow agreement in form
and substance satisfactory to Administrative Agent and Borrower, pending the
sale of such Units and the receipt by the Title Company of the Release Price for
such Unit, provided that Borrower has delivered to Administrative Agent the
notices required by Section 3.5(b) and Administrative Agent has not delivered
any objection to the release of such Unit to the Title Company prior to the
earliest date set forth for the release of such Unit in the notice of prepayment
delivered by Borrower.
 
(d)  Club Membership Deposits. Promptly upon receipt of a Club Membership
Deposit, Borrower shall deposit the Club Membership Deposit into the Club
Membership Deposit Account or provide a Deposit Letter of Credit in lieu
thereof. Upon release of the Club Component, all Club Membership Deposits on
deposit in the Club Membership Deposit Account shall be released and applied by
the Administrative Agent to the outstanding balance of the Facility Amount. The
Release Price paid for the release of the Club Component shall be reduced by the
Club Membership Deposits applied to the Facility Amount. At any time that
Administrative Agent receives a Deposit Letter of Credit complying with all of
the terms set forth in the definition thereof, the Club Membership Deposits
replaced by such Deposit Letter of Credit shall be released to Borrower for use
by Borrower in the manner determined by Borrower.
 
(e)  Framing Deposits. Promptly upon receipt of a Framing Deposit, Borrower
shall deposit the Framing Deposit into the Framing Deposit Account or provide a
Deposit Letter of Credit in lieu thereof. Upon release of a Unit in the
Residential Component, the applicable Framing Deposit on deposit in the Framing
Deposit Account shall be released and applied by the Administrative Agent to the
outstanding balance of the Facility Amount. The Release Price paid for the
release of the Unit in the Residential Component shall be reduced by the Framing
Deposit applied to the Facility Amount. At any time that Administrative Agent
receives a Deposit Letter of Credit complying with all of the terms set forth in
the definition thereof, the Framing Deposits replaced by such Deposit Letter of
Credit shall be released to Borrower for use by Borrower in the manner
determined by Borrower.
 
(f)  Covenant Compliance. If Borrower is not in compliance with the provisions
of Section 7.2(a)(i) and (ii) or Section 9.21, Borrower shall prepay the Loan by
such amount necessary for compliance with such provisions, as appropriate.
 
(g)  Application. Prepayments pursuant to Section 3.5(a) above shall be applied
to the Loans then outstanding pro rata in the order set forth in Section 3.8.
 
3.6  Interest and Other Charges on Prepayment
. If the Loans are prepaid, in whole or in part, pursuant to Sections 3.4 or
3.5, each such prepayment shall be made on the prepayment date specified in the
notice to Administrative Agent pursuant to Section 2.2(a) or as otherwise
permitted pursuant to Section 3.5, and (in every case) together with (a) the
accrued and unpaid interest on the principal amount prepaid, and (b) any amounts
payable to the Lender pursuant to Section 5.5 as a result of such prepayment.
 
3.7  Lender's Records as to Sums Owing
. Absent manifest error, Administrative Agent's records as to the amounts of
principal, interest and other sums owing hereunder shall be conclusive and
binding.
 
3.8  Application of Payments Received
. All payments received by Administrative Agent hereunder shall be applied:
first, to the payment of all fees, expenses and other amounts due Administrative
Agent or the Lenders hereunder (excluding principal and interest); second, to
accrued interest; and third, the balance to outstanding principal. As to sums
applied to accrued interest under clause "second" above, such prepayment shall
be applied first to LIBOR Rate Loans of the shortest maturity so as to minimize
breakage costs. Notwithstanding anything to the contrary set forth in this
Section 3.8 or in any of the Loan Documents, if an Event of Default exists,
Administrative Agent may distribute payments to the Lenders for application in
such manner as it, subject to Section 2.2(i), may determine to be appropriate.
 
3.9  Sharing of Payments, Etc.
 
(a)  Sharing. If any Lender obtains from Borrower payment of any principal of or
interest on any Loan owing to it or payment of any other amount under this
Agreement or any other Loan Document through the exercise of any right of
set-off, banker's lien or counterclaim or similar right or otherwise (other than
from Administrative Agent as provided herein), and, as a result of such payment,
such Lender shall have received a greater percentage of the principal of or
interest on the Loans or such other amounts then due hereunder or thereunder by
Borrower to such Lender than the percentage received by any other Lender, it
shall promptly purchase from such other Lenders participations in (or, if and to
the extent specified by such Lender, direct interests in) the Loans or such
other amounts, respectively, owing to such other Lenders (or in interest due
thereon, as the case may be) in such amounts, and make such other adjustments
from time to time as shall be equitable, to the end that all the Lenders shall
share the benefit of such excess payment (net of any expenses that may be
incurred by such Lender in obtaining or preserving such excess payment) pro rata
in accordance with the unpaid principal of and/or interest on the Loans or such
other amounts, respectively, owing to each of the Lenders. To such end, all the
Lenders shall make appropriate adjustments among themselves (by the resale of
participations sold or otherwise) if such payment is rescinded or must otherwise
be restored. Each Lender agrees that it shall turn over to Administrative Agent
(for distribution by Administrative Agent to the other Lenders in accordance
with the terms of this Agreement) any payment (whether voluntary or involuntary,
through the exercise of any right of setoff or otherwise) on account of the
Loans held by it in excess of its ratable portion of payments on account of the
Loans obtained by all the Lenders.
 
(b)  Rights of Lenders; Bankruptcy. Nothing contained herein shall require any
Lender to exercise any such right or shall affect the right of any Lender to
exercise, and retain the benefits of exercising, any such right with respect to
any other indebtedness or obligation of Borrower. If, under any applicable
bankruptcy, insolvency or other similar law, any Lender receives a secured claim
in lieu of a set-off to which Section 14.10 applies, then such Lender shall, to
the extent practicable, exercise its rights in respect of such secured claim in
a manner consistent with the rights of the Lenders entitled under Section 14.10
to share in the benefits of any recovery on such secured claim.
 
ARTICLE IV  
 


 
EXTENSION OF THE MATURITY DATE
 
4.1  Extension of Scheduled Maturity Date
. Borrower may, at its option, extend the Scheduled Maturity Date for a period
(the "Extension Period") of six (6) months (and the end of such period, the
"Extended Maturity Date"), subject to the satisfaction of the following
conditions (the "Extension Option"):
 
(a)  Borrower shall notify (the "Extension Notice") Administrative Agent of
Borrower's exercise of such option at least ninety (90) days, but not more than
one hundred eighty (180) days prior to the Scheduled Maturity Date;
 
(b)  As of the date of the Extension Notice and as of the Scheduled Maturity
Date, (i) no Event of Default then exists, (ii) no Default then exists or would
result from the extension of the maturity of the Loans for the Extension Period;
(iii) the Loans are In Balance; (iv) Completion of the construction of the
Improvements shall have occurred; (v) no liens shall exist against the Project;
(vi) the Minimum Loan Coverage Ratio requirement shall be met; and (vii)
Borrower shall have sold all thirteen (13) Units of the Residential Component
and closed on the sale of at least seven (7) Units from the Residential
Component of the Project pursuant to the terms of Qualified Purchase Contracts,
but at sales prices of no less than the amount set forth in Exhibit D.
 
(c)  Borrower and each Guarantor shall have executed and delivered to
Administrative Agent such Modifications to and reaffirmations of the Loan
Documents as Administrative Agent may reasonably require in connection with the
foregoing.
 
(d)  Whether or not the extension becomes effective, Borrower shall pay all
reasonable and actual out-of-pocket costs and expenses incurred by
Administrative Agent in connection with the proposed extension (pre- and
post-closing), including appraisal fees and legal fees; all such costs and
expenses shall be due and payable upon demand, and any failure to pay such
amounts shall constitute a Default under this Agreement and the Loan Documents;
 
(e)  Not later than the initial Scheduled Maturity Date, (i) the extension shall
have been documented to the Lenders' reasonable satisfaction unless the failure
to so document the extension is not the fault of Borrower and consented to by
Borrower, Administrative Agent and all the Lenders, and (ii) Administrative
Agent shall have been provided with an updated title report and judgment and
lien searches, and appropriate title insurance endorsements shall have been
issued as required by Administrative Agent;
 
(f)  On the Scheduled Maturity Date, Borrower shall pay to Administrative Agent
(for payment to the Lenders in accordance with their respective Proportionate
Shares) an extension fee in the amount of one-eighth of one percent (0.125%) of
the total Commitments of all Lenders (whether disbursed or undisbursed), which
Commitments may have been reduced by prepayments by Borrower of principal on the
Loans as permitted by the terms of this Agreement and may be reduced as part of
the exercise of the Extension Option as set forth in Section 2.3(b) (the
"Extension Fee").
 
Any such extension shall be otherwise subject to all of the other terms and
provisions of this Agreement and the other Loan Documents.
 
ARTICLE V  
 


 
INCREASED COSTS, LIBOR AVAILABILITY, ILLEGALITY, ETC.
 
5.1  Costs of Making or Maintaining LIBOR Rate Loans
. Borrower shall pay to Administrative Agent (for the benefit of the applicable
Lender) from time to time such amounts as any Lender may determine to be
necessary to compensate such Lender for any costs that such Lender determines
are attributable to its making or maintaining of any LIBOR Rate Loans or its
obligation to make any LIBOR Rate Loans hereunder (in each case, as opposed to
Base Rate Loans), or, subject to the following provisions of this Article V, any
reduction in any amount receivable by such Lender hereunder in respect of any of
such LIBOR Rate Loans or such obligation (such increases in costs and reductions
in amounts receivable being herein called "Additional Costs"), provided such
Additional Costs result from any Regulatory Change that:
 
(a)  shall subject any Lender (or its Applicable Lending Office for any of such
LIBOR Rate Loans) to any tax, duty or other charge in respect of such LIBOR Rate
Loans or its Note or changes the basis of taxation of any amounts payable to
such Lender under this Agreement or its Note in respect of any of such LIBOR
Rate Loans (other than Excluded Taxes); or
 
(b)  imposes or Modifies any reserve, special deposit or similar requirements
(other than the Reserve Requirement utilized in the determination of the
Adjusted LIBOR for such LIBOR Rate Loan) relating to any extensions of credit or
other assets of, or any deposits with or other liabilities of, such Lender
(including any of such LIBOR Rate Loans or any deposits referred to in the
definition of "LIBOR" in Section 1.1), or any commitment of such Lender
(including the Commitment of such Lender hereunder); or
 
(c)  imposes any other condition affecting this Agreement or its Note (or any of
such extensions of credit or liabilities) or its Commitment.
 
If any Lender requests compensation from Borrower under this Section 5.1,
Borrower may, by notice to such Lender (with a copy to Administrative Agent),
suspend the obligation of such Lender thereafter to make or Continue LIBOR Rate
Loans, or Convert Base Rate Loans into LIBOR Rate Loans, until the Regulatory
Change giving rise to such request ceases to be in effect or until Borrower
notifies such Lender that Borrower is lifting such suspension (in which case the
provisions of Section 5.4 shall be applicable); provided that such suspension
shall not affect the right of such Lender to receive the compensation so
requested for so long as any LIBOR Rate Loan remains in effect.
 
5.2  Limitation on LIBOR Rate Loans; LIBOR Not Available
. Anything herein to the contrary notwithstanding, if, on or prior to the
determination of any LIBOR for any Interest Period for any LIBOR Rate Loan:
 
(a)  Administrative Agent determines, which determination shall be conclusive
absent manifest error, that quotations of interest rates for the relevant
deposits referred to in the definition of "LIBOR" are not being provided in the
relevant amounts or for the relevant maturities for purposes of determining
rates of interest for LIBOR Rate Loans as provided herein; or
 
(b)  the Required Lenders determine, which determination shall be conclusive
absent manifest error, and notify Administrative Agent that the relevant rates
of interest referred to in the definition of "LIBOR" upon the basis of which the
rate of interest for LIBOR Rate Loans for such Interest Period is to be
determined are not likely adequate to cover the cost to such Lenders of making
or maintaining LIBOR Rate Loans for such Interest Period;
 
then Administrative Agent shall give Borrower and each Lender prompt notice
thereof and, so long as such condition remains in effect, the Lenders shall be
under no obligation to make additional LIBOR Rate Loans, or to Continue LIBOR
Rate Loans or to Convert Base Rate Loans into LIBOR Rate Loans, and Borrower
shall, on the last day(s) of the then current Interest Period(s) for the
outstanding LIBOR Rate Loans, either prepay such LIBOR Rate Loans or, in
accordance with Section 2.7, Convert such LIBOR Rate Loans into Base Rate Loans
or other LIBOR Rate Loans in amounts and maturities which are still being
provided. Notwithstanding the foregoing, (i) if the applicable conditions under
Sections 5.2(a) or 5.2(a) above affect only a portion of LIBOR Rate Loans, the
balance of LIBOR Rate Loans may continue as LIBOR Rate Loans and (ii) if the
applicable conditions under Sections 5.2(a) and 5.2(b) only affect certain
Interest Periods, Borrower, subject to the terms and conditions of this
Agreement, may elect to have LIBOR Rate Loans with such other Interest Periods.
 
5.3  Illegality
. Notwithstanding any other provision of this Agreement, if it becomes unlawful
for any Lender or its Applicable Lending Office to honor its obligation to make
or maintain LIBOR Rate Loans hereunder, then such Lender shall promptly notify
Administrative Agent thereof (who shall notify Borrower), and such Lender's
obligation to make or Continue, or to Convert Loans of any other Type into LIBOR
Rate Loans, shall be suspended until such time as such Lender may again make and
maintain LIBOR Rate Loans (in which case the provisions of Section 5.4 shall be
applicable).
 
5.4  Treatment of Affected Loans
. If the obligation of any Lender to make LIBOR Rate Loans or to Continue or to
Convert Base Rate Loans into LIBOR Rate Loans shall be suspended pursuant to
Sections 5.1 or 5.3, then such Lender's LIBOR Rate Loans shall be automatically
Converted into Base Rate Loans on the last day(s) of the then current Interest
Period(s) for LIBOR Rate Loans (or, in the case of a Conversion resulting from a
circumstance described in Section 5.3, on such earlier date as such Lender may
specify to Borrower with a copy to Administrative Agent) and, unless and until
either (i) such Lender gives notice as provided below that the circumstances
specified in Sections 5.1 or 5.3 that gave rise to such conversion no longer
exist or (ii) Borrower, in the case of Section 5.1, ends any suspension by
Borrower:
 
(a)  to the extent that such Lender's LIBOR Rate Loans have been so Converted,
all payments and prepayments of principal that would otherwise be applied to
such Lender's LIBOR Rate Loans shall be applied instead to its Base Rate Loans;
and
 
(b)  all Loans that would otherwise be made or Continued by such Lender as LIBOR
Rate Loans shall be made or Continued instead as Base Rate Loans, and all Base
Rate Loans of such Lender that would otherwise be Converted into LIBOR Rate
Loans shall remain as Base Rate Loans.
 
If such Lender gives notice to Borrower with a copy to Administrative Agent that
the circumstances specified in Sections 5.1 or 5.3 that gave rise to the
Conversion of such Lender's LIBOR Rate Loans pursuant to this Section 5.4 no
longer exist (which notice such Lender agrees to give promptly upon such
circumstances ceasing to exist) or Borrower terminates its applicable suspension
at a time when LIBOR Rate Loans made by other Lenders are outstanding, such
Lender's Base Rate Loans shall be automatically Converted, on the first day(s)
of the next succeeding Interest Period(s) for such outstanding LIBOR Rate Loans,
to the extent necessary so that, after giving effect thereto, all Base Rate and
LIBOR Rate Loans are allocated among the Lenders ratably (as to principal
amounts, Types and Interest Periods) in accordance with their respective
Commitments.
 
5.5  Compensation
. Borrower shall pay to Administrative Agent for account of each Lender, upon
the request of such Lender through Administrative Agent, such amount or amounts
as shall be sufficient to compensate it for any loss, cost or expense
(including, without limitation, any loss or expense sustained or incurred in
obtaining, liquidating or employing deposits or other funds acquired to effect,
fund or maintain any LIBOR Rate Loan) (collectively, "Breakage Costs") that such
Lender determines is attributable to:
 
(a)  any failure by Borrower for any reason (including the failure of any of the
conditions precedent specified in Article VI or Article VII to be satisfied) to
(i) borrow a LIBOR Rate Loan from such Lender (other than the default of such
Lender) on the date for such borrowing specified in the relevant Request for
Loan Advance, or (ii) Continue or Convert a Loan on a date specified therefor in
a notice thereof;
 
(b)  except as provided in Section 3.5(a), any payment, mandatory or optional
prepayment or Conversion of a LIBOR Rate Loan made by such Lender for any reason
(including the acceleration of the Loans pursuant to Article XII) on a date
other than the last day of the applicable Interest Period;
 
(c)  any failure by Borrower for any reason to prepay a LIBOR Rate Loan pursuant
to a notice of prepayment given in accordance with Section 3.4; or
 
(d)  the occurrence of any Event of Default, including, but not limited to, any
loss or expense sustained or incurred or to be sustained or incurred in
liquidating or employing deposits from third parties acquired to effect or
maintain a LIBOR Rate Loan.
 
Without limiting the effect of the preceding sentence, such compensation shall
include, without limitation, an amount equal to the excess, if any, of (a) the
amount of interest that otherwise would have accrued on the principal amount so
paid, prepaid, Converted or not borrowed for the period from the date of such
payment, prepayment, Conversion or failure to borrow to the last day of the then
current Interest Period for such Loan (or, in the case of a failure to borrow,
the Interest Period for such Loan that would have commenced on the date
specified for such borrowing) at the applicable Adjusted LIBOR for such Loan
provided for herein over (b) the amount of interest that such Lender would earn
on such principal amount for such period if such Lender would have bid in the
London interbank market for Dollar deposits of leading banks in amounts
comparable to such principal amount and with maturities comparable to such
period (as reasonably determined by such Lender), or if such Lender shall not,
or shall cease to, make such bids, the equivalent rate, as reasonably determined
by such Lender, derived from Telerate Page 3750 or other publicly available
source as described in the definition of "LIBOR"). A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section 5.5 shall be delivered to Borrower and shall be
conclusive absent manifest error. Borrower shall pay such Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.
Any payment due to any of the Lenders pursuant to this Section 5.5 shall be
deemed additional interest under such Lender's Note.
 
5.6  Additional Waivers
. Borrower acknowledges that, during any period in which Borrower has elected
the LIBOR-Based Rate as the Applicable Interest Rate, payment or prepayment of
any portion of the Loan on a date other than the last day of an applicable LIBOR
Period shall result in Lender's incurring additional costs, expenses and/or
liabilities and that it is extremely difficult and impractical to ascertain the
extent of such costs, expenses and/or liabilities, and, to the extent specified
herein, any such payment or prepayment therefore must include the Breakage Costs
and other sums set forth above. Borrower hereby expressly (a) waives any rights
it may have under Applicable Law to prepay any portion of the Loan without
penalty or charge, upon acceleration of the maturity of this Note, and (b)
agrees that if a prepayment of any portion of the Loans is made, following any
acceleration of the maturity of the Notes by the holders thereof on account of
any transfer or disposition as prohibited or restricted by the Loan Agreement or
by the Security Instrument, then Borrower shall be obligated to pay,
concurrently therewith, as a prepayment premium, the applicable Breakage Costs
and other sums specified above.
 
5.7  Taxes.
 
(a)  Payments Free of Taxes. Any and all payments by or on account of any
obligation of Borrower hereunder or under any other Loan Document shall be made
free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if Borrower shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 5.7)
Administrative Agent or the Lender (as the case may be) receives an amount equal
to the sum it would have received had no such deductions been made, (ii)
Borrower shall make such deductions and (iii) Borrower shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.
 
(b)  Payment of Other Taxes by Borrower. In addition, Borrower shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.
 
(c)  Indemnification by Borrower. Borrower shall indemnify Administrative Agent
and each Lender, within ten (10) days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by Administrative Agent
or such Lender, as the case may be, on or with respect to any payment by or on
account of any obligation of Borrower hereunder (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section 5.7) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to Borrower by a Lender or by Administrative Agent on its
own behalf or on behalf of a Lender or the Issuing Lender, shall be conclusive
absent manifest error.
 
(d)  Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by Borrower to a Governmental Authority,
Borrower shall deliver to Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to Administrative Agent.
 
(e)  Refunds. If Administrative Agent or a Lender determines that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by Borrower or with respect to which Borrower has paid additional
amounts pursuant to this Section 5.7, it shall pay over such refund to Borrower
(but only to the extent of indemnity payments made, or additional amounts paid,
by Borrower under this Section 5.7 with respect to the Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of Administrative
Agent or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).
 
ARTICLE VI  
 


 
CONDITIONS PRECEDENT
 
6.1  Conditions Precedent to Closing and the Effectiveness of Commitments
. The Closing shall not be deemed to have occurred and, regardless as to whether
Administrative Agent or any Lender has executed this Agreement, neither
Administrative Agent nor any Lender shall have any obligation hereunder or under
any of the other Loan Documents, unless and until the conditions and
requirements set forth in this Section 6.1 have been completed and fulfilled to
the satisfaction of Administrative Agent, in Administrative Agent's sole and
absolute discretion, and at Borrower's sole cost and expense:
 
(a)  Loan Documents. Borrower and all other Borrower Parties shall have executed
and delivered (or cause to be executed and delivered) to Administrative Agent
the Loan Documents and such other documents as Administrative Agent may require,
in form and substance acceptable to Administrative Agent. Administrative Agent
may designate which of the Loan Documents are to be placed of record, the order
of recording thereof, and the offices in which the same are to be recorded.
 
(b)  Recordation of Security Interest and Perfection of all Security Interests.
The Security Instrument shall have been recorded in the Official Records in full
compliance with the letter of closing instructions from Administrative Agent to
the Title Company, Administrative Agent shall, subject to the Permitted Liens,
have a valid, perfected, first-priority lien on all Collateral covered by the
Security Documents, and Borrower shall have paid all documentary, intangible,
recording and/or registration taxes and/or fees due upon the Note, the Security
Instrument, any Financing Statement and/or the other Loan Documents.
 
(c)  No Defaults. No Default or Event of Default shall then exist.
 
(d)  Representations and Warranties. All of the representations and warranties
of Borrower and other Borrower Parties are true and correct in all material
respects.
 
(e)  Fees and Expenses. Borrower shall have paid any and all fees and charges
due to Administrative Agent or the Lenders.
 
(f)  Discretionary Approvals. All Discretionary Approvals necessary as of such
date shall have been granted and/or issued, as applicable, by the applicable
Governmental Authority, the same shall be in full force and effect without any
pending legal or regulatory challenge thereto, and to the extent requested by
Administrative Agent, Administrative Agent shall have received copies of the
foregoing certified by an Authorized Officer of Borrower to be true and correct.
 
(g)  Project Budget. The Project Budget shall have been approved by
Administrative Agent, and shall include all Hard Costs and Soft Costs, including
line-item cost breakdown, and shall be sufficient for Completion of the
Improvements based on Borrower's final Plans and Specifications.
 
(h)  Third-Party Reports. Administrative Agent shall have received and approved
(i) the Cost and Plan Review; (ii) the Environmental Reports; and (iii) the
Appraisal.
 
(i)  Pre-Sale Requirement. Qualified Purchase Contracts providing not less than
the Minimum Loan Coverage Ratio.
 
(j)  Controlled Accounts; Deposit Letter of Credit. Borrower shall have
established and funded, to the extent applicable, the Borrower's Account, the
Earnest Money Deposit Account, the Framing Deposit Account, the Club Membership
Deposit Account, the Purchaser Upgrade Deposit Account, and any other account
required by Administrative Agent; provided, however, in lieu of maintaining
Framing Deposits and/or Club Membership Deposits, Borrower may provide to
Administrative Agent, prior to closing or at any time during the term of the
Loan, the Deposit Letter of Credit in an amount equal to the amount of Framing
Deposits and/or Club Membership Deposits being replaced by the Deposit Letter of
Credit. 
 
(k)  Agreement for License. Borrower shall have delivered to Administrative
Agent that certain Agreement dated of even date herewith between Borrower and
Lodge Properties, Inc., concerning the grant of a license in the future for the
use of the Spa Project.
 
(l)  Subdivision Agreement. The Subdivision Agreement shall have been executed
and recorded in the Official Records, prior to the recording of the Security
Documents.
 
(m)  Other Documents and Deliveries. Administrative Agent shall have received
and approved all documents and other items described on Schedule 6.1.
 
(n)  In the event Administrative Agent, subject to Section 13.9(b)(ii),
authorizes the recording of the Security Instrument or the making of any Loan at
a time when all conditions described in this Section 6.1 have not been satisfied
(including, without limitation, that all documents and other items described on
Schedule 6.1 have not been approved by and/or delivered to Administrative
Agent), such condition must be satisfied before any additional Loan shall be
made.
 
6.2  Conditions Precedent to the Making of any Loans
. Neither Administrative Agent nor any of the Lenders shall be required to make
any Loans hereunder until the conditions and requirements set forth in this
Section 6.2 have been completed and fulfilled to the satisfaction of
Administrative Agent, in Administrative Agent's sole discretion, at Borrower's
sole cost and expense. It is agreed, however, that Administrative Agent (on
behalf of the Lenders) may, subject to Section 13.9(b)(ii), in its discretion,
make advances prior to completion and fulfillment of any or all of the
conditions and requirements set forth below, without waiving its right to
require such completion and fulfillment before any additional advances are made.
If all such conditions set forth below are not satisfied as of the date of each
proposed Loan set forth in each Request for Loan Advance, neither Administrative
Agent nor any of the Lenders shall have any further obligation to make any
advances of Loan proceeds hereunder.
 
(a)  Closing Conditions. All conditions set forth in Section 6.1 above shall be
satisfied.
 
(b)  No Default. No Default or Event of Default shall have occurred and be
continuing.
 
(c)  Representations and Warranties. The representations and warranties, both
immediately prior to the making of such Loan and also after giving effect
thereto, made by (i) Borrower in Article VIII and in each of the other Loan
Documents to which it is a party and (ii) each Guarantor in the Loan Documents
to which it is a party, shall be true and complete in all material respects on
and as of the date of the making of such Loan with the same force and effect as
if made on and as of such date (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date).
 
(d)  Plans and Specifications. The Construction Work (or such part thereof as
may have been constructed at the time of any borrowing) shall have been
substantially completed in accordance with the Plans and Specifications (as the
same may have been Modified in accordance with this Agreement) and Government
Approvals; and there shall exist no material defects in the Improvements.
 
(e)  Construction Consultant. Administrative Agent shall have received advice
from the Construction Consultant to the effect that the Construction Consultant
has reviewed and approved the disbursement requested in the Request for Loan
Advance for Hard Costs.
 
(f)  Request for Loan Advance. A Request for Loan Advance as provided in Section
2.2(a) duly executed by an Authorized Officer of Borrower, together with the
required attachments thereto;
 
(g)  Casualty and Condemnation. The Project shall not have been subject to (i) a
material injury from fire or other casualty or (ii) a Condemnation, which, in
either case, would, following the allocation of Insurance Proceeds or
Condemnation Awards to the Project Budget, cause a failure of the Loans to be In
Balance.
 
(h)  Fees and Expenses. Borrower shall have paid (i) all installments of the
fees and expenses that are then due and payable to Administrative Agent or the
Lenders, and (ii) any unreimbursed costs and expenses due to Administrative
Agent, and/or any of the Lenders pursuant to Section 14.3.
 
(i)  Prior Loans. To the extent not previously delivered to Administrative
Agent, Borrower shall provide evidence of the payment of all costs, expenses and
other charges for which advances of Loans shall have been previously provided.
 
(j)  Non-Discretionary Approvals. All Non-Discretionary Approvals required as of
such date shall have been granted and/or issued, as applicable, shall be in full
force and effect without any pending legal or regulatory challenge thereto, and
Administrative Agent shall have received evidence of the foregoing.
 
(k)  Access. Borrower shall have provided the Construction Consultant,
Administrative Agent and the Lenders, or their representatives, prompt and
reasonable access to the Project, and copies of all such documents, bills,
construction records, lien waivers, Change Orders, drawings, plans and
specifications as the Construction Consultant shall reasonably require, to
enable the Construction Consultant to review each Request for Loan Advance.
 
(l)  Other Conditions. All of the requirements of Article VII shall have been
complied with.
 
(m)  Other Documents and Deliveries. Administrative Agent shall have received
and approved of all documents and other items described on Schedule 6.2.
 
6.3  Conditions Precedent to the Final Loans
. The obligation of the Lenders to make the final Loans to Borrower for Base
Building Work is subject to the further condition precedent that all of the
following requirements (collectively, the "Base Building Substantial Completion
Conditions") shall have been completed to the satisfaction of Administrative
Agent:
 
(a)  Loan Conditions. All conditions set forth in Section 6.2 above shall be
satisfied.
 
(b)  Construction Consultant. Administrative Agent shall have received written
advice from the Construction Consultant that the Completion of the Base Building
Work has been satisfactorily accomplished in accordance with the Plans and
Specifications, subject to completion of Punch List Items (which if incomplete
on the date of the final disbursement of a Loan for Base Building Work,
Administrative Agent may, in its sole discretion, hold back an amount equal to
(i) 150% of the estimated cost of completing such Punch List Items from the
final disbursement minus (ii) any Retainage that Administrative Agent is still
holding with respect to the applicable Punch List Items, such amount to be
advanced to Borrower on completion of such Punch List Items and the satisfaction
of the requirements of Section 7.6(b) with respect to Retainage, which Borrower
shall diligently complete).
 
(c)  Other Documents and Deliveries. Administrative Agent and the Construction
Consultant shall have received and approved of all documents and other items
described on Schedule 6.3.
 
ARTICLE VII  
 


 
DISBURSEMENT OF THE LOANS; LOAN BALANCING
 
7.1  General Conditions.
 
(a)  Subject to (i) Borrower's satisfaction of the conditions precedent set
forth in Article VI and (ii) Borrower's compliance with the applicable
provisions of this Article VII, Administrative Agent shall disburse the proceeds
of each Loan within seven (7) Business Days after Administrative Agent's receipt
all of the documents and items to be delivered or received pursuant to Article
VI and Article VII. Notwithstanding the foregoing, at no time shall
Administrative Agent or the Lenders be obligated to: (1) advance to Borrower
more than the amount that Borrower has funded from its own monies or is then
required to fund to the party seeking payment or, in the case of reimbursement,
to the party seeking reimbursement (subject to Retainage, if applicable), (2)
make an advance if the Loans are not In Balance in accordance with Section 7.2,
(3) subject to possible reallocation in accordance with Section 7.3, advance
proceeds of a Loan in an amount in excess of the Project Budget Line-Items set
forth in the Project Budget, as the same may be adjusted in accordance with the
terms of this Agreement, (4) except as provided in Section 7.6 hereof, advance
any portion of the Retainage, (5) except as provided in Section 9.2 hereof, make
any Loans with respect to materials not yet incorporated into the Improvements,
(6) make an advance in connection with any Change Order for which Administrative
Agent's approval is required under Section 10.13 which has not been approved by
Administrative Agent in accordance with Section 10.13, (7) make any Loans for
payments to any subcontractor until: (A) in the case of a Major Subcontractor,
such Major Subcontractor has been approved by Administrative Agent, (B) in the
case of a Major Subcontractor, duly executed and delivered to Administrative
Agent the applicable consent and attornment agreement in substantially the form
attached to the Assignment of Construction Agreements, and (C) in the case of a
Major Subcontractor, at the request of Administrative Agent, such Major
Subcontractor has delivered to Administrative Agent a payment and performance
bond in form and substance acceptable to Administrative Agent, or (8) make any
Loans with respect to any sums due a Design Professional until such Design
Professional if the total amount of the projected costs payable to such Design
Professional are in excess of Two Hundred Fifty Thousand and No/100 Dollars
($250,000.00) has (A) entered into a duly executed and delivered contract with
Borrower, a copy (certified by an Authorized Officer of Borrower) of which
contract has been delivered to Administrative Agent, and (B) duly executed and
delivered to Administrative Agent the applicable consent and attornment
agreement in substantially the form attached to the Assignment of Architecture
Agreement, or (C) make any Loans with respect to the General Contractor Fee
except for General Contractor Fees advanced based upon percentage of completion
with payment to be complete upon the issuance of all certificates of occupancy,
release of all liens by contractors, materialmen and suppliers, and the Loans
being In Balance.
 
(b)  Notwithstanding anything to the contrary contained in this Agreement, the
Lenders shall have no obligation to advance any Loan unless Administrative Agent
is, at all times, satisfied that the Improvements can be constructed Lien free,
substantially in accordance with the Plans and Specifications for the sums set
forth in the Project Budget as adjusted pursuant to this Agreement and subject
to Article XI (or, if more, Borrower has furnished the difference in cash or
cash equivalents, subject to the provisions of Sections 7.2, 7.3 and 7.4), by
the Completion Date subject to Unavoidable Delay. Administrative Agent will
endeavor to give notice to Borrower of its intention not to disburse any Loan
proceeds based on the foregoing, but neither the Lenders nor Administrative
Agent shall have any liability hereunder should Administrative Agent fail to do
so, and no failure by Administrative Agent to give such notice shall affect
Administrative Agent's or any Lender's rights under this Section 7.1(b).
 
(c)  Disbursements shall be made no more frequently than once in each calendar
month.
 
(d)  Upon the Closing Date, Borrower shall submit a Request for Loan Advance
relating to all expenses incurred as of such date by Borrower in connection with
Project Costs and Borrower shall be entitled to draw from the Earnest Money
Deposits in payment of such amounts and, to the extent such Earnest Money
Deposits are not sufficient for the payment of such amounts, Borrower shall be
entitled, subject to the provisions of this Agreement, to a Loan advance in
reimbursement of such excess costs.
 
(e)  Notwithstanding anything to the contrary contained herein, with respect to
Advances for budgeted tenant improvements and leasing commissions relating to a
lease or leases in the Retail/Resort Component, no Advances shall be made for
tenant improvements and leasing commissions until Administrative Agent has
received from Borrower and has approved an executed lease or leases under which
such tenant improvements and leasing commissions are to be paid.
 
7.2  Loan Balancing.
 
(a)  Definition of "In Balance" Loans. Borrower represents that the Project
Budget sets forth all anticipated costs to be incurred by Borrower in connection
with the ownership, development, construction, financing, and marketing of the
Project from time to time through the Scheduled Maturity Date. Borrower
acknowledges and agrees that the Loans shall be deemed not "In Balance" if, at
any time, (i) the Loan to Value Ratio is greater than 75%; (ii) the Loan
coverage is less than the Minimum Loan Coverage Ratio; (iii) the projected cost
of any category of costs included in any individual Project Budget Line-Item
(including, without limitation, the Interest Reserve and the Contingency Fund
line items) exceeds the amount set forth in the Project Budget for such
individual Project Budget Line-Item by more than fifteen percent (15%) (as the
same may be adjusted in accordance with Section 7.4 and any other terms of this
Agreement), or (iv) the projected cost to achieve Completion of the Project
exceeds the Project Budget as determined by Administrative Agent and the
Construction Consultant in their reasonable discretion. So long as the foregoing
events do not exist, the Loans shall be deemed "In Balance."
 
(b)  Deficiency Deposits. If at any time the Loans are deemed not "In Balance,"
with respect to Section 7.2(a)(iii) and (iv) above then Borrower shall, provided
sufficient funds do not remain in the Contingency Fund to cover such deficiency,
within ten (10) Business Days after written notice from Administrative Agent
deposit with Administrative Agent an amount sufficient to cover such deficiency
(a "Deficiency Deposit"), which Deficiency Deposit shall be deposited into a
Controlled Account. Administrative Agent and the Lenders shall not be required
to make any disbursement of any Loans before receiving payment of any such
Deficiency Deposit and the prior application of any such Deficiency Deposit to
the payment of any budgeted costs to bring the Loans In Balance. If an Event of
Default shall occur and be continuing, Administrative Agent may (subject to the
provisions of Section 13.3), at its option, (i) exercise any or all of its
rights under the Loan Documents, (ii) apply any unexpended Deficiency Deposit to
the costs of Completion of the Improvements, and/or (iii) apply any unexpended
Deficiency Deposit to the immediate reduction of any amounts due under the Notes
and the other Loan Documents. Notwithstanding anything in this Section 7.2(b) or
elsewhere in this Agreement to the contrary, nothing in this Section 7.2(b) or
elsewhere in this Agreement or the Loan Documents (other than the Development
Agreement Guaranty) shall obligate the holders of any Equity Interests for the
payment of any amounts due from Borrower to Lender hereunder.
 
(c)  Additional Appraisals. At any time and from time to time Administrative
Agent may obtain a new Appraisal of the Project, provided, however, unless an
Event of Default has occurred and is continuing, Borrower shall not be obligated
to pay or reimburse Administrative Agent for an Appraisal more that once during
a twelve-month period.
 
7.3  Project Budget Line-Items; Loans to be Used for Specific Line-Items.
 
(a)  The Project Budget includes as line items (collectively, "Project Budget
Line-Items") the cost of all labor, materials, equipment, fixtures and
furnishings needed for the Completion of all Construction Work, and all other
costs, fees and expenses relating in any way whatsoever thereto. Borrower agrees
that all Loans shall be used only for the Project Budget Line-Items for which
such Loans are made as reallocated from time to time in accordance with the
terms of this Agreement. Administrative Agent shall not be obligated to advance
any amount for any category of costs set forth as a Project Budget Line-Item
which is greater than 115% of the amount set forth for such category in the
applicable Project Budget Line-Item as adjusted pursuant to this Agreement.
 
(b)  Reallocation of Contingency Fund and Line-Items Based on Costs Savings.
Borrower may apply the Available Contingency Amount and/or savings from one
Project Budget Line-Item to cost overruns in another Project Budget Line-Item,
to any other unbudgeted Project Cost or to bring the Loans in Balance provided:
(i) no Event of Default then exists, and (ii) as to reallocations from a Project
Budget Line Item (1) all costs to be paid out of the Project Budget Line-Item
from which funds are being reallocated have been paid or sufficient sums remain
in said line item to pay such costs when the same become due, (2) said savings
are actual savings and are documented to the reasonable satisfaction of
Administrative Agent and the Construction Consultant in their reasonable
discretion, (3) such reallocation will not violate the provisions of the Lien
Law or affect the priority of the Security Instrument on the Project, and (4) no
Interest Reserve funds are reallocated. Notwithstanding anything to the contrary
contained herein, in the event Administrative Agent's approval of an adjustment
to a Project Budget Line Item is required, Administrative Agent, in its
reasonable discretion, may condition any such approval on obtaining, at
Borrower's sole cost and expense, an endorsement to the Title Policy insuring
against any statutory lien for services, labor or materials furnished or
contracted for which at such time has gained (or may thereafter gain) priority
over the lien of the Security Instrument as a result of such reallocation.
 
7.4  Project Budget Contingencies.
 
(a)  Contingency Fund Line-Item. The Project Budget shall initially contain a
line item equal to $12,061,016 for Hard Costs contingency and $2,566,591.00 for
Soft Costs contingency (the "Contingency Fund") designated for contingency which
represent amounts necessary to provide reasonable assurances to Administrative
Agent and the Lenders that additional funds are available to be used if
additional costs, expenses and/or delays are incurred or additional interest
accrues on the Loans, or unanticipated events or problems occur. The Contingency
Fund shall be subject to reduction upon reallocation, disbursement, or otherwise
as provided herein. Administrative Agent may, in its sole discretion, reallocate
the required amount of the Contingency Fund to other Project Budget Line-Items
from time to time.
 
(b)  Use of Contingency Fund. In addition to Borrower's right to reallocate the
Available Contingency Amount as set forth in Section 7.2(b), upon request of
Borrower, Administrative Agent may (but shall not be obligated to do so), from
time to time in its sole discretion, disburse the Contingency Fund or portions
thereof to Borrower (thereby reducing the amount of the same) for use under the
Project Budget Line-Items for which they are reallocated. Borrower agrees that
except as set forth in Section7.2(b), the decision with respect to utilizing any
portion of the Contingency Fund in order to keep the Loans In Balance shall be
made by Administrative Agent in its sole discretion and that Borrower may be
required to make a Deficiency Deposit even if funds remain in the Contingency
Fund. Notwithstanding anything to the contrary contained herein, Administrative
Agent may condition any such reallocation under this Section 7.4(b), on
obtaining, at Borrower's sole cost and expense, an endorsement to the Title
Policy insuring against any statutory lien for services, labor or materials
furnished or contracted for which at such time has gained (or may thereafter
gain) priority over the lien of the Security Instrument as a result of the
reallocation of the Contingency Fund.
 
7.5  Interest; Fees; and Expenses.
 
(a)  Included in the Project Budget are projected amounts for (i) interest on
the Loans (the "Interest Reserve"), (ii) the fees payable to Administrative
Agent and the Lenders, (iii) the fees and expenses of the Construction
Consultant, Administrative Agent's counsel and the Title Company, and (iv) the
fees and expenses related to the recording of the Security Instrument.
 
(b)  Borrower hereby authorizes and directs, and no further request shall be
necessary from Borrower for, Administrative Agent to disburse the proceeds of
any Loan as and when needed to pay (i) interest accrued on the Notes, (ii) the
fees payable to Administrative Agent and the Lenders, (iii) the fees and
expenses of the Construction Consultant, Administrative Agent's counsel and the
Title Company, (iv) any expenses payable in accordance with Section 14.3 and (v)
any Date Down Endorsements, notwithstanding that Borrower may not have requested
a disbursement of such amounts. Administrative Agent shall give Borrower prompt
written notice of any such disbursements.
 
(c)  Subject to the provisions of Section 13.3, Administrative Agent in its sole
discretion may (but shall not be obligated to do so) make such disbursements
authorized under this Section 7.5 notwithstanding that the Loans are not In
Balance or that a Default or Event of Default exists under the terms of this
Agreement or any other Loan Document. Such disbursements shall constitute a Loan
and be added to the principal balance of the Notes, and the Lenders shall make
the applicable Loans to fund any such disbursements. The authorization hereby
granted is irrevocable, and no further direction or authorization from Borrower
is necessary for Administrative Agent to make such disbursements.
 
7.6  Retainage.
 
(a)  Disbursement of the available proceeds of each Loan with respect only to
Hard Costs shall be limited to ninety percent (90%) of the value of the Hard
Costs set forth in the applicable Request for Loan Advance; provided, however,
that in no event shall such percentage be less than the retainage percentage set
forth in any contract or subcontract for such portion of the Improvements (the
amounts retained by Administrative Agent pursuant to this Section 7.6(a) being,
collectively, the "Retainage"). No Retainage will apply to (i) any Soft Costs or
(ii) the General Contractor Fees and general conditions performed by the General
Contractor pursuant to the General Contract.
 
(b)  Administrative Agent shall advance proceeds of Loans pursuant to a Request
for Loan Advance to pay portions of the Retainage with respect to each contract
(including a Major Subcontract) prior to the Completion of all Base Building
Work, within fifteen (15) days after Borrower's compliance with the following
conditions to the satisfaction of Administrative Agent with respect to such
contracts:
 
(i)  except with respect to the payment of interim retainage prior to the
completion of all of the work in accordance with the terms of the applicable
contract, all of the work under such contract is finally completed in accordance
with the terms of such contract and the applicable Plans and Specifications, and
Administrative Agent receives a certification to that effect from an Authorized
Officer of Borrower and Borrower's Architect and such work has been approved by
the Construction Consultant;
 
(ii)  the work performed by such contractor has been approved, to the extent
such approval is required, by the Governmental Authorities having jurisdiction
over the same and the applicable permits with respect to such work, if any, have
been issued;
 
(iii)  the contract provides for such early release of the applicable Retainage;
 
(iv)  the applicable contractor (including the General Contractor),
subcontractor, materialman or other supplier with respect to which the Retainage
is being released delivers to Administrative Agent a final and complete
unconditional release of Lien;
 
(v)  if and as required by Administrative Agent, Administrative Agent shall have
received copies of any warranties, guaranties or "as built" drawings relating to
the work performed by each such contractor, subcontractor, materialman or other
supplier in connection with the Base Building Work; and
 
(vi)  all other applicable requirements and conditions with respect to such
advance of Loan proceeds have been satisfied or previously waived in writing by
Administrative Agent.
 
7.7  Unsatisfactory Work
. If the Construction Consultant or Administrative Agent shall determine that a
portion of the Construction Work for which Loans are sought is Unsatisfactory
Work, Administrative Agent shall be entitled to (a) withhold from such Loans
such amounts the proceeds of which are intended to pay for the Unsatisfactory
Work and (b) to the extent the Construction Consultant reasonably determines
that the failure to remedy such Unsatisfactory Work prior to proceeding with
Construction Work would have a material adverse impact on the value of the
Project or the ability to complete other work pursuant to the Plans and
Specifications, require the affected portion of the Construction Work to be
stopped until such time as Administrative Agent and the Construction Consultant
are satisfied that the Unsatisfactory Work is corrected, and no such action by
Administrative Agent shall be deemed to affect Borrower's Completion obligation
with respect to the Improvements on or before the Completion Date or right to
proceed with and receive Loans in connection with Construction Work that is not
affected by the Unsatisfactory Work, and the Lenders shall, subject to
compliance by Borrower with all other applicable requirements of this Agreement,
be required to make Loans with respect to such Unsatisfactory Work only after
the Construction Consultant and Administrative Agent shall have determined that
the work which had been identified as Unsatisfactory Work has been corrected to
the satisfaction of the Construction Consultant and Administrative Agent.
 
7.8  No Waiver or Approval by Reason of Loan Advances
. The making of any Loans by the Lenders shall not be deemed an acceptance or
approval by Administrative Agent or the Lenders (for the benefit of Borrower or
any third party) of the completed Construction Work or other work theretofore
done or constructed or to the Lenders' obligations to make further Loans, nor,
in the event Borrower is unable to satisfy any condition, shall any such failure
to insist upon strict compliance have the effect of precluding Administrative
Agent or the Lenders from thereafter declaring such inability to be an Event of
Default as herein provided. Administrative Agent's and/or the Lenders' waiver
of, or failure to enforce, any conditions to or requirements associated with any
Loans in any one or more circumstances shall not constitute or imply a waiver of
such conditions or requirements in any other circumstances.
 
7.9  Construction Consultant
. Administrative Agent reserves the right to employ the Construction Consultant
and any other consultants necessary, in Administrative Agent's reasonable
judgment, to review Requests for Loan Advance, inspect all construction and the
periodic progress of the same, the reasonable cost therefor to be borne by
Borrower as a loan expense. Borrower shall make available to Administrative
Agent and the Construction Consultant on reasonable notice during business
hours, all documents and other information (including, without limitation,
receipts, invoices, lien waivers and other supporting documentation to
substantiate the costs to be paid with the proceeds of any Request for Loan
Advance) which any contractor or other Person entitled to payment for
Construction Work is required to deliver to Borrower and shall use commercially
reasonable efforts to obtain any further documents or information reasonably
requested by Administrative Agent or the Construction Consultant in connection
with any Loan or the administration of this Agreement. Borrower acknowledges and
agrees that the Construction Consultant shall have no responsibilities or duties
to Borrower, and shall be employed solely for the benefit of Administrative
Agent and the Lenders. No default of Borrower will be waived by an inspection by
Administrative Agent or the Construction Consultant. In no event will any
inspection by Administrative Agent or the Construction Consultant be a
representation that there has been or will be compliance with the Plans and
Specifications or that the Construction Work is free from defective materials or
workmanship. Any and all provisions of this Agreement in respect of the
Construction Consultant shall be enforceable solely by, and at the option of,
Administrative Agent, and Borrower shall not be a third-party beneficiary
thereof. Any and all reports, advice or other information provided by the
Construction Consultant to Administrative Agent and/or the Lenders or otherwise
produced by or in the possession of the Construction Consultant shall be
confidential and Borrower shall have no right to obtain or review same.
 
7.10  Authorization to Make Loan Advances to Cure Borrower's Defaults
. If an Event of Default shall occur and be continuing, Administrative Agent
(subject to the provisions of Section 13.3) may (but shall not be required to)
perform any of such covenants and agreements with respect to which Borrower is
in Default and of which Administrative Agent has notified Borrower. Any amounts
expended by Administrative Agent in so doing and any amounts expended by
Administrative Agent in connection therewith shall constitute a Loan and be
added to the Outstanding Principal Amount, and the Lenders shall make the
applicable Loans to fund any such disbursements. The authorization hereby
granted is irrevocable, and no prior notice to or further direction or
authorization from Borrower is necessary for Administrative Agent to make such
disbursements.


7.11  Administrative Agent's Right to Make Loan Advances in Compliance with the
Completion Guaranty and Development Agreement Guaranty
. Any Loan proceeds disbursed by Administrative Agent as contemplated by Section
2 of the Completion Guaranty and Development Agreement Guaranty (whether the
applicable work is being performed by the Guarantor or Administrative Agent)
shall constitute a Loan and be added to the Outstanding Principal Amount, and
the Lenders shall make the applicable Loans to fund any such disbursements. The
authorization hereby granted is irrevocable and no prior notice to or further
direction or authorization from Borrower is necessary for Administrative Agent
to make such disbursements.
 
7.12  No Third-Party Benefit
. This Agreement is solely for the benefit of the Lenders, Administrative Agent
and Borrower. All conditions of the obligations of the Lenders to make advances
hereunder are imposed solely and exclusively for the benefit of the Lenders and
may be freely waived or Modified in whole or in part by the Lenders at any time
if in their sole discretion they deem it advisable to do so, and no Person other
than Borrower (provided, however, that all conditions have been satisfied) shall
have standing to require the Lenders to make any Loan advances or shall be a
beneficiary of this Agreement or any advances to be made hereunder.


 
7.13  Payments for Spa Project
. As acknowledged by Borrower and Lodge Properties Inc. in the Subdivision
Agreement, the Improvements to be constructed with Advances hereunder and the
Spa Project are interrelated from a construction standpoint and in fact, are
governed by the terms of the single General Contract. It is in the interest of
all parties involved that the construction of the Improvements and the Spa
Project remains on schedule and that payments for the construction are made on a
timely basis and in a manner to maintain a lien-free Project. In that regard,
upon the request of Administrative Agent, Borrower agrees to request Lodge
Properties Inc. to fund into Borrower's Account the monthly payments necessary
to pay that portion of the General Contractor's monthly draw requests
attributable to the Spa Project. Thereafter, upon Borrower's receipt of a Loan
Advance hereunder after a Request for Loan Advance pursuant to the terms hereof,
Borrower shall use such funds deposited by Lodge Properties, Inc., to pay the
General Contractor's draw request in full, subject to any Retainage
requirements. Administrative Agent reserves the right but not the obligation to
review the payment request for the Spa Project and to request its Construction
Consultant to review the payment request and inspect the Spa Project to
determine the applicability and appropriateness of the payment relating to the
Construction Work performed.


 
ARTICLE VIII  
 


 
REPRESENTATIONS AND WARRANTIES
 
Borrower represents and warrants to Administrative Agent and the Lenders that:
 
8.1  Organization; Powers
. Each of Borrower Parties is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and, is
qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required. Each of Borrower and the Guarantor is
organized or qualified to do business and in good standing in the State of
Colorado.
 
8.2  Authorization; Enforceability
. The Transactions are within each of Borrower Party's organizational powers and
have been duly authorized by all necessary organizational action under their
respective Organizational Documents. This Agreement and the other Loan Documents
have been duly executed and delivered by Borrower Parties party thereto and each
of the Loan Documents to which a Borrower Party is a party when delivered will
constitute, a legal, valid and binding obligation of the applicable Borrower
Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of affecting
creditors' rights generally and subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
 
8.3  Government Approvals; No Conflicts
. The Transactions (a) do not require any Government Approvals of, registration
or filing with, or any other action by, any Governmental Authority, except for
(i) such as have been obtained or made and are in full force and effect (ii)
filings and recordings in respect of the Liens created pursuant to the Security
Documents and (iii) the Discretionary and Non-Discretionary Approvals required
in connection with the Construction Work, (b) will not violate any Applicable
Law or the Organizational Documents of any of Borrower Parties, (c) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon any of Borrower Parties, or give rise to a right
thereunder to require any payment to be made by any of Borrower Parties, and (d)
except for Permitted Liens and the Liens created pursuant to the Security
Documents, will not result in the creation or imposition of any Lien on any
asset of any of Borrower Parties. 
 
8.4  Financial Condition
. Borrower has heretofore furnished to each of the Lenders certain financial
statements of Borrower and Guarantor Vail Resorts, Inc. All such financial
statements are complete and correct in all material respects and fairly present
the financial condition of Borrower and Guarantor Vail Resorts, Inc. as of the
dates of such financial statements, all in accordance with GAAP. Neither
Borrower or Guarantor Vail Resorts, Inc. has on the date hereof any
Indebtedness, material contingent liabilities, liabilities for taxes, unusual
forward or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments of a type required to be disclosed in said financial
statements in accordance with GAAP, except as referred to or reflected or
provided for in said balance sheets as at said dates. Since the applicable dates
of such financial statements, there has been no event that would have a Material
Adverse Effect.
 
8.5  Litigation
. Except as disclosed in Schedule 8.5 hereto, (a) there are no legal or arbitral
proceedings, or any proceedings by or before any Governmental Authority or
agency, now pending or (to the Knowledge of Borrower) threatened against
Borrower or the Project which could reasonably be expected to have a Material
Adverse Effect.
 
8.6  ERISA
. Borrower has not established any Plan which would cause Borrower to be subject
to ERISA and none of Borrower's assets constitutes or will constitute "plan
assets" of one or more Plans. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. Each Plan, and, to the Knowledge of
Borrower Parties, each, Multiemployer Plan, is in compliance with, the
applicable provisions of ERISA, the Code and any other Applicable Law.
 
8.7  Taxes
. Each of Borrower Parties has timely filed or timely caused to be filed all Tax
returns and reports required to have been filed and has paid or caused to be
paid all Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which such Borrower
Party has set aside on its books adequate reserves in accordance with GAAP or
(b) to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.
 
8.8  Investment and Holding Company Status
. None of Borrower Parties is (a) an "investment company" as defined in, or
subject to regulation under, the Investment Company Act of 1940 or (b) a
"holding company," or an "affiliate" of a "holding company" or a "subsidiary
company" of a "holding company," as defined in, or subject to regulation under,
the Public Utility Holding Company Act of 1935.
 
8.9  Environmental Matters
. Except for matters set forth in the Environmental Reports: 
 
(a)  To Borrower's Knowledge, Borrower and the Project are in compliance with
all applicable Environmental Laws except where the failure to comply with such
laws is not reasonably likely to result in a Material Adverse Environmental
Effect and there are no underground storage tanks at the Project. The term
"Material Adverse Environmental Effect" is defined herein as (i) any violation
of Environmental Laws, (ii) any Environmental Claim or penalty arising under
Environmental Laws, or (iii) any Release of Hazardous Substances; resulting in
Environmental Losses of Five Hundred Thousand and No/100 Dollars ($500,000.00)
or more.
 
(b)  To Borrower's Knowledge, there is no Environmental Claim pending or
Environmental Claim threatened, and no penalties arising under Environmental
Laws have been assessed, against Borrower, the Project or against any Person
whose liability for any Environmental Claim Borrower has or may have retained or
assumed either contractually or by operation of law, and no investigation or
review is pending or, to the Knowledge of Borrower, threatened by any
Governmental Authority, with respect to any alleged failure by Borrower or the
Project to have any environmental, health or safety permit, license or other
authorization required under, or to otherwise comply with, any Environmental
Law, except where the failure to have any such permit or comply with such
Environmental Law is not reasonably likely to result in a Material Adverse
Environmental Effect.
 
(c)  To Borrower's Knowledge, there have been no past, and there are no present,
Releases of any Hazardous Substance that are reasonably likely to form the basis
of any Environmental Claim against Borrower, the Project or against any Person
whose liability for any Environmental Claim Borrower has or may have retained or
assumed either contractually or by operation of law, which Environmental Claim
is reasonably likely to result in a Material Adverse Environmental Effect.
 
(d)  To Borrower's Knowledge, there is no threat of a Release of Hazardous
Substances migrating to the Project which is reasonably likely to result in a
Material Adverse Environmental Effect.
 
(e)  To Borrower's Knowledge, without limiting the generality of the foregoing,
there is not present at, on, in or under the Project, PCB-containing equipment,
asbestos or asbestos containing materials, underground storage tanks or surface
impoundments for Hazardous Substances, lead in drinking water (except in
concentrations that comply with all Environmental Laws), or lead-based paint.
 
(f)  No Liens are presently recorded with the appropriate land records under or
pursuant to any Environmental Law with respect to the Project and no
Governmental Authority has been taking or is in the process of taking any action
that could reasonably be expected to subject the Project to Liens under any
Environmental Law.
 
(g)   There have been no environmental investigations, studies, audits, reviews
or other analyses conducted by or that are in the possession of Borrower in
relation to the Project which have not been made available to the Lenders.
 
8.10  Organizational Structure.
 
(a)  Borrower has heretofore delivered to Administrative Agent a true and
complete copy of the Organizational Documents of each Borrower Party. The only
members of Borrower on the date hereof are the Members. The Managing Member is
the sole managing member of the Borrower. As of the date hereof, there are no
outstanding Equity Rights with respect to Borrower or the Managing Member.
 
(b)  The sole Managing Member of Borrower on the date hereof is Vail Resorts
Development Company, a Colorado corporation.
 
(c)  Schedule 8.10 contains a true and accurate chart reflecting the ownership
of all of the direct and indirect Equity Interests in Borrower, including the
percentage of ownership interest of the Persons shown thereon.
 
(d)  Borrower has no Subsidiaries.
 
8.11  Title.
 
(a)  Borrower owns and has on the date hereof good, marketable and insurable fee
simple title to the Project free and clear of all Liens, other than Permitted
Liens. Borrower owns and has on the date hereof good and marketable title to all
other portions of the Project. There are no outstanding options to purchase or
rights of first refusal affecting the Project.
 
(b)  Borrower owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual property material to its business,
and the use thereof by Borrower does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
(c)  Subject to Section 10.2, Borrower is now and shall continue to be the sole
owner of the Collateral free from any lien, security interest or adverse claim
of any kind whatsoever, except for the Permitted Liens, liens or security
interests in favor of Administrative Agent, the interest of a lessor pursuant to
a lease of personal property approved by Administrative Agent, in Administrative
Agent's sole good faith discretion, or liens or security interests otherwise
approved by Administrative Agent in Administrative Agent's sole good faith
discretion.
 
8.12  No Bankruptcy Filing
. Borrower is not contemplating either the filing of a petition by it under any
state or federal bankruptcy or insolvency laws or the liquidation of all or a
major portion of Borrower's assets or property, and Borrower has no Knowledge of
any Person contemplating the filing of any such petition against it. 
 
8.13  Executive Offices; Places of Organization
. The location of Borrower's and the Managing Member's principal place of
business and chief executive office is the address set forth in Section 14.2 of
this Agreement, except to the extent changed in accordance with Section 10.7.
Borrower and the Managing Member were organized, or incorporated, as applicable,
in the State of Colorado. 
 
8.14  Compliance; Government Approvals
. Borrower, the Project and Borrower's use thereof and operations thereat
comply, and upon Completion of construction of the Improvements will comply, in
all material respects with all Applicable Laws. All Government Approvals
necessary in connection with the construction and operation of the Project as
contemplated by the Loan Documents and the Project Documents and the Material
Agreements, to be obtained by Borrower and any other Person on behalf of
Borrower (to the Knowledge of Borrower) are set forth in Schedule 8.14 hereto
and, except for those Government Approvals set forth in Part B of Schedule 8.14
hereto, have been duly obtained, were validly issued, are in full force and
effect, are not subject to appeal, are held in the name of Borrower and are free
from conditions or requirements, including conditions and requirements related
to employee housing, the compliance with which could reasonably be expected to
have a Material Adverse Effect or which Borrower does not reasonably expect to
be able to satisfy. There is no proceeding pending or, to the Knowledge of
Borrower, threatened that seeks, or may reasonably be expected, to rescind,
terminate, Modify or suspend any such Government Approval. The information set
forth in each application and other written material submitted by Borrower to
the applicable Governmental Authority in connection with each such Government
Approval is accurate and complete in all material respects. The Government
Approvals set forth in Part B of Schedule 8.14 hereto are required solely in
connection with later stages of construction and operation of the Improvements
and are not customarily obtained until a later stage of construction or after
residential occupancy has commenced. Borrower has no reason to believe that any
Government Approval that has not been obtained by Borrower, but which will be
required in the future, will not be granted to it in due course, on or prior to
the date when required and free from any condition or requirement compliance
with which could reasonably be expected to have a Material Adverse Effect or
which Borrower does not reasonably expect to be able to satisfy. The Project, if
constructed in accordance with the Plans and Specifications, the Project
Documents and the Material Agreements, will conform to and comply in all
material respects with all covenants, conditions, restrictions and reservations
in the Government Approvals and the Project Documents and the Material
Agreements applicable thereto and all Applicable Laws. Borrower has no reason to
believe that Administrative Agent, acting for the benefit of the Lenders, will
not be entitled, without undue expense or delay, to the benefit of each
Government Approval set forth on Schedule 8.14 hereto upon the exercise of
remedies under the Security Documents. Administrative Agent has received a true
and complete copy of each Government Approval heretofore obtained or made by
Borrower.
 
8.15  Condemnation; Casualty
. No Condemnation has been commenced or, to Borrower's Knowledge, is
contemplated with respect to all or any portion of the Project or for the
relocation of roadways providing access to the Project. No Casualty has occurred
with respect to the Project. 
 
8.16  Utilities and Public Access; No Shared Facilities
. The Project has adequate rights of access to public ways and is or will be
served by adequate electric, gas, water, sewer, sanitary sewer and storm drain
facilities during both the construction and operation of the Improvements. All
public utilities necessary to the use and enjoyment of the Project as intended
to be used and enjoyed are or will be located as set forth in the Plans and
Specifications. Telephone and communications services are, or will be, available
to the boundaries of the Land, adequate to serve the Project and not subject to
any conditions (other than normal charges to the utility supplier) which would
limit the use of such utilities. All streets and easements necessary for
construction and operation of the Project are available to the boundaries of the
Land. Except for public infrastructure improvements, or as otherwise shown in
the Plans and Specifications or in the Development Agreement with the Town of
Vail, there are no amenities, services or facilities (including those for
access, parking, recreational activities and otherwise) not located or to be
constructed upon the Project which are necessary to the use or enjoyment of, or
intended to benefit the owner or occupants of, the Improvements.
 
8.17  Solvency
. On the Closing Date and after and giving effect to the Loans occurring on the
Closing Date, and the disbursement of the proceeds of such Loans pursuant to
Borrower's instructions, each Borrower Party is and will be Solvent.
 
8.18  Governmental Regulations
. Borrower is not a "foreign person" within the meaning of Section 1445(f)(3) of
the Internal Revenue Code of 1986, as amended from time to time. No part of the
proceeds of the Loan made hereunder will be used for "purchasing" or "carrying"
"margin stock" as so defined or for any purpose which violates, or which would
be inconsistent with, the provisions of the Regulations of the Board of
Governors of the Federal Reserve System. The Loan is an exempt transaction under
the Truth-in-Lending Act (15 U.S.C.A. Sections 1601, et seq.).
 
8.19  No Joint Assessment; Separate Lots
. Borrower has not suffered, permitted or initiated the joint assessment of the
Project with any other real property constituting a separate tax lot.
 
8.20  Security Documents and Liens
. The Security Documents upon recording with the County Recorder of Eagle
County, will create, as security for the Obligations, valid and enforceable,
exclusive, perfected first priority security interests in and Liens on all of
the respective collateral intended to be covered thereunder, in favor of
Administrative Agent as administrative agent for the ratable benefit of the
Lenders, subject to no Liens other than the Permitted Liens, except as
enforceability may be limited by applicable insolvency, bankruptcy or other laws
affecting creditors rights generally, or general principles of equity, whether
such enforceability is considered in a proceeding in equity or at law. Such
security interests in and Liens on such collateral shall be superior to and
prior to the rights of all third parties in such collateral except as set forth
in the Permitted Liens, and, other than in connection with any future change in
Borrower's name or the location in which Borrower is organized or registered, no
further recordings or filings are or will be required in connection with the
creation, perfection or enforcement of such security interests and Liens, other
than the filing of continuation statements in accordance with applicable law.
Upon filing with the Secretary of State of Colorado and recording with the
County Recorder of Eagle County of a Uniform Commercial Code financing statement
describing the Collateral covered by any Security Document that is governed by
the Uniform Commercial Code (or irrevocably delivered to a title agent for such
filing), such filing will perfect a valid first priority security interest with
respect to the rights and property that are the subject of such Security
Document to the extent a security interest in such Collateral can be perfected
by filing a financing statement and subject to the Permitted Liens. Any
agreement, executed with respect to the Project or any part thereof are and
shall be subject and subordinate to the Security Instrument except as set forth
in the Permitted Liens. 
 
8.21  Project Documents
. Borrower has heretofore delivered to Administrative Agent a true and complete
copy of each Project Document and, subject to the terms of Section 10.12, none
of the Project Documents has been further amended, modified or terminated. The
Project Documents are in full force and effect and Borrower is not in default
under or with respect to any material provisions of any Project Document. To the
Borrower's Knowledge, no other party to a Project Document is in default under
any material covenant or obligation set forth therein.
 
8.22  Material Agreements
. Borrower has heretofore delivered to Administrative Agent a true, correct and
complete copy of each Material Agreement, and the Material Agreements, together
with matters appearing in the Official Records and other agreements delivered to
Administrative Agent prior to the date hereof, constitute all of the agreements
to which Borrower (or any predecessor-in-interest to Borrower) is a party that
materially affects or relates to the ownership or operation of the Project.
Subject to the terms of Section 10.12, none of the Material Agreement has been
further Modified. The Material Agreements are in full force and effect and
Borrower is not in default beyond any applicable notice or cure periods under or
with respect to any material provisions of any Material Agreement. To Borrower's
Knowledge, as of the date hereof, except as set forth herein, no other party to
a Material Agreement is in default under any material covenant or obligation set
forth therein.
 
8.23  Project Budget
. The amounts and allocations set forth in the Project Budget (including the
Hard Costs and Soft Costs), as each may be amended in accordance with the terms
of this Agreement, present a full, complete and good faith representation of all
costs, expenses and fees required to acquire and develop the Project and for
Completion of the Construction Work. Borrower is unaware of any other such
costs, expenses or fees which are material and are not covered by the Project
Budget.
 
8.24  Insurance
. Borrower has in force, and has paid the Insurance Premiums in respect of, all
of the insurance required by Section 9.5.
 
8.25  Flood Zone
. Except as shown on the Survey, no portion of the Improvements is located in a
flood hazard area as designated by the Federal Emergency Management Agency or,
if in the flood zone, flood insurance is maintained therefor in full compliance
with the provisions of Section 9.5.
 
8.26  Boundaries
. Except as may be disclosed on the Survey and in the Title Policy or as set
forth in the Plans and Specifications (with respect to which easements are in
effect), none of the Improvements are outside the boundaries of the Project (or
building restriction or setback lines applicable thereto) and no improvements on
adjoining properties encroach upon the Land and no easements or other
encumbrances upon the Land encroach upon any of the Improvements so as to
adversely effect the value or marketability of the Project.
 
8.27  Illegal Activity
. No portion of the Project has been purchased with proceeds of any illegal
activity and no part of the proceeds of the Loans will be used in connection
with any illegal activity.
 
8.28  Permitted Liens
. None of the Permitted Liens individually or in the aggregate, materially
interferes with the benefits of the security intended to be provided by the Loan
Documents, materially and adversely affects the value of the Project, impairs
the use or the operation of the Project or impairs Borrower's ability to pay its
obligations in a timely manner.
 
8.29  Anti-Terrorism Laws.
 
(a)  None of Borrower or, to Borrower's Knowledge, its Affiliates is in
violation of any Anti-Terrorism Laws.
 
(b)  None of Borrower or, to Borrower's Knowledge, any of its Affiliates, or any
of its brokers or other agents acting or benefiting in any capacity in
connection with the Loan is any of the following: (i) a person or entity that is
listed in the Annex to, or is otherwise subject to the provisions of, the
Anti-Terrorism Order; (ii) a person or entity owned or controlled by, or acting
for or on behalf of, any person or entity that is listed in the Annex to, or is
otherwise subject to the provisions of, the Anti-Terrorism Order; (iii) a person
or entity with whom any Lender is prohibited from dealing or otherwise engaging
in any transaction by any Anti-Terrorism Law; (iv) a person or entity who
commits, threatens or conspires to commit or supports "terrorism" as defined in
the Anti-Terrorism Order; or (v) a person or entity that is named as a
"specially designated national and blocked person" on the most current list
published by the U.S. Treasury Department Office of Foreign Asset Control at its
official website or any replacement website or other replacement official
publication of such list.
 
(c)  None of Borrower or, to Borrower's Knowledge, any of its Affiliates or any
of its brokers or other agents acting in any capacity in connection with the
Loan (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Person
described in Section 8.29(b) above, (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Anti-Terrorism Order, or (iii) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.
 
8.30  Defaults
. No Event of Default exists under any of the Loan Documents.
 
8.31  Design Professionals' Certificates
. To Borrower's Knowledge, the certifications set forth in the certificates of
the Design Professionals which Borrower has furnished to Administrative Agent in
connection herewith are true and correct in all material respects.
 
8.32  Other Representations
. All of the representations in the other Loan Documents by Borrower and its
Affiliates are true and correct in all material respects as of the date hereof.
 
8.33  Loan In Balance
. The Loan is In Balance.
 
8.34  Employee Benefit Plans
. Borrower maintains no pension, retirement or profit sharing employee benefit
plan that is subject to any provision of ERISA. Borrower has no employees.
 
8.35  No Construction
. No construction, other than site development work and construction previously
disclosed to Administrative Agent, has commenced on the Land.
 
8.36  Appraisal
. Borrower is not aware of any facts or circumstances of any nature which make,
or are likely in the future to make, the Appraisal of the Project inaccurate in
any material respect.
 
8.37  Labor Controversies
. To Borrower's knowledge there are no labor controversies pending or threatened
against Borrower with respect to the Project or any construction contractor
involved in the construction of the Improvements which have not been disclosed
in writing to the Administrative Agent or the Lenders and would not reasonably
be expected to constitute or result in a Material Adverse Effect.
 
8.38  Insider
. Neither Borrower nor any Affiliate of Borrower (which shall not include any
member of Borrower which is not deemed to have "control" of Borrower
respectively, as the term "control" is defined in 12 U.S.C. §375b(9)(B) or in
regulations promulgated pursuant thereto) nor any other Person having "control"
(as so defined) of Borrower is, or is a "related interest" of, an "executive
officer," "director," or Person who "directly or indirectly, or acting through
or in concert with one or more persons, owns, controls, or has the power to vote
more than 10 percent of any class of voting securities" or other "insider" (as
those terms are defined in 12 U.S.C. §375b or in regulations promulgated
pursuant thereto) of any Lender, of a bank holding company of which any Lender
is a subsidiary, or of any subsidiary of a bank holding company of which any
Lender is a subsidiary, or of any bank at which any Lender maintains a
correspondent account, or of any bank which maintains a correspondent account
with any Lender. 
 
8.39  True and Complete Disclosure
. To Borrower's Knowledge, the information, reports, financial statements,
exhibits and schedules furnished in writing by or on behalf of Borrower Parties
to Administrative Agent or any Lender in connection with the negotiation,
preparation or delivery of this Agreement and the other Loan Documents or
included herein or therein, when taken as a whole do not contain any untrue
statement of material fact or omit to state any material fact necessary to make
the statements herein or therein under the circumstances made, not misleading.
All written information furnished after the date hereof by any Borrower Party to
Administrative Agent and the Lenders in connection with this Agreement and the
other Loan Documents and the Transactions will be true, complete and accurate in
every material respect, or (in the case of projections) based on reasonable
estimates, on the date as of which such information is stated or certified.
 
8.40  Survival of Representations
. Each Request for Loan Advance shall constitute an affirmation that the
representations and warranties of Article VIII remain true and correct in all
material respects as of the date of such Request for Loan Advance and will be so
on the date of disbursement of the requested Loan, except with respect to (a)
matters which have been disclosed in writing to and approved by Administrative
Agent (subject, however, to the terms of this Agreement) or (b) liens of
mechanics and materialmen and matters addressed in Section 8.5, would not, if
adversely decided, be reasonably expected to have a Material Adverse Effect.
 
ARTICLE IX  
 


 
AFFIRMATIVE COVENANTS OF BORROWER
 
Borrower covenants and agrees with the Lenders and Administrative Agent that, so
long as any Commitment or Loan is outstanding and until payment in full of all
amounts payable (other than contingent indemnification obligations) by Borrower
hereunder:
 
9.1  Information
. Borrower shall deliver to Administrative Agent:
 
(a)  within one hundred twenty (120) days after the close of each fiscal year of
Borrower, Borrower prepared annual financial statements, in form reasonably
satisfactory to Administrative Agent and certified by Borrower as being true and
correct in all material respects, including a balance sheet, a statement of cash
flows and a statement of profit and loss setting forth in comparative form
figures for the preceding fiscal year, prepared in accordance with GAAP;
 
(b)  not later than ten (10) days after the close of any month during which a
Qualified Purchase Contract has been modified, amended, replaced or terminated,
a sales report detailing the sales of Units in the Residential Component and
including gross and net sales proceeds to date, Units under contract and
expected closing dates and remaining Unit inventory for the Project for the most
recent month;
 
(c)  not later than ten (10) days after the close of any month, commencing with
the first month following the close of the Loan, a monthly Club Membership sales
report indicating the number and dollar value of Full Memberships and Social
Memberships sold and the number of and dollar value of the remaining Club
Memberships to be sold. In addition, said report will track Full Membership
deposits and Social Membership deposits received;
 
(d)  commencing with the first month following Completion and initial occupancy
of each of the Club Component and Retail/Resort Services Component, monthly
operating statement, and rent rolls, as appropriate, not later than 10 days
following the end of each month;
 
(e)  at the time of the delivery of each of the financial statements provided
for in Sections 9.1(a), 9.1(b), and 9.1(c), a certificate of an Authorized
Officer of Borrower or its Managing Member, as applicable, certifying that (i)
such respective financial statements and reports as being true, correct, and
accurate and (ii) that such officer has no knowledge (after due inquiry), except
as specifically stated, of any Default or if a Default has occurred, specifying
the nature thereof in reasonable detail and the action which Borrower is taking
or proposes to take with respect thereto;
 
(f)  within one hundred twenty (120) days after the close of each fiscal year of
Guarantor Vail Resorts, Inc., audited annual financial statements of Vail
Resorts, Inc., including a balance sheet, a statement of cash flows, and a
statement of profit and loss setting forth, in comparative form, figures for the
preceding fiscal year, prepared in accordance with GAAP;
 
(g)  within forty-five (45) days after the close of each fiscal quarter of Vail
Resorts, Inc., quarterly financial statements of Guarantor Vail Resorts, Inc.,
in a form consistent with the financial statements previously provided to
Administrative Agent by Vail Resorts, Inc., certified as true and correct by an
authorized officer of Vail Resorts, Inc., and containing a balance sheet,
statement of cash flows and a statement of profit and loss;
 
(h)  within five (5) days after furnishing to the Lenders under The Vail
Corporation's Principal Bank Credit Facility, a copy of the compliance
certificate required thereunder; and
 
(i)  from time to time such other information regarding the financial condition,
operations, business or prospects of Borrower, the Project and/or the other
Borrower Parties as Administrative Agent may reasonably request.
 
9.2  Notices of Material Events
. Borrower shall give to Administrative Agent prompt written notice of the
following:
 
(a)  the occurrence of any Default or Event of Default, including a description
of the same in reasonable detail;
 
(b)  the commencement (or threatened commencement) of any legal or arbitral
proceedings, and of all proceedings, other than any proceeding in connection
with Anticipated Encumbrances, by or before any Governmental Authority, and any
material development in respect of such legal or other proceedings, affecting
any of Borrower, the Project, or any Material Agreement;
 
(c)  promptly after Borrower knows or has reason to believe that any material
default by any other party has occurred under any Project Document or any
Material Agreement (other than a Qualified Purchase Contract), a notice of such
default;
 
(d)  notice of any threatened Condemnation, or the occurrence of any Casualty;
and
 
(e)  any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
 
9.3  Existence, Etc.
Borrower will, and will cause each other Borrower Party to, preserve and
maintain its legal existence and all material rights, privileges, licenses and
franchises necessary for the maintenance of its existence and the conduct of its
affairs.
 
9.4  Compliance with Laws; Adverse Regulatory Changes.
 
(a)  Borrower shall comply in all material respects (subject to such more
stringent requirements as may be set forth elsewhere herein) with all Applicable
Laws. Borrower shall maintain in full force and effect all Government Approvals
and shall from time to time obtain all Government Approvals as shall now or
hereafter be necessary under Applicable Law in connection with the construction,
operation or maintenance of the Project or the execution, delivery and
performance by Borrower of any of the Project Documents to which it is a party
and shall comply with all such Government Approvals and keep them in full force
and effect. Borrower shall promptly furnish a true and complete copy of each
such Government Approval obtained after the date hereof to Construction
Consultant.
 
(b)  After prior notice to Administrative Agent, Borrower, at its own expense,
may contest by appropriate legal proceedings promptly initiated and conducted in
good faith and with due diligence, the validity or application of any Applicable
Law; provided that: (i) no Event of Default or monetary Default of which
Administrative Agent has given Borrower notice exists; (ii) Borrower shall pay
any outstanding fines, penalties or other payments under protest unless such
proceeding shall suspend the collection of such items; (iii) such proceeding
shall be permitted under and be conducted in accordance with the provisions of
any other instrument to which Borrower or the Project is subject and shall not
constitute a default thereunder; (iv) no part of or interest in the Project will
be in imminent danger of being sold, forfeited, terminated, canceled or lost
during the pendency of the proceeding; (v) such proceeding shall not subject
Borrower, Administrative Agent or any Lender to criminal or civil liability
(other than civil liability as to which adequate security has been provided
pursuant to clause (vi) below); (vi) unless paid under protest, Borrower shall
have furnished such security as may be required in the proceeding, or as may be
reasonably requested by Administrative Agent, to insure the payment of any such
items, together with all interest and penalties thereon, which shall not be less
than 110% of the maximum liability of Borrower as reasonably determined by
Administrative Agent, which security shall be deposited in a Controlled Account;
and (vii) Borrower shall promptly upon final determination thereof pay the
amount of such items, together with all costs, interest and penalties.
 
9.5  Insurance.
 
(a)  Borrower shall at all applicable times obtain and maintain, at Borrower's
expense, for the benefit of Borrower, Administrative Agent and the Lenders, the
insurance listed on Schedule 9.5.
 
(b)  Such insurance shall be obtained under valid and enforceable policies
(individually, a "Policy" and, collectively, the "Policies") written by
financially responsible companies (i) authorized to issue such insurance in the
State of Colorado, (ii) having a Best's Rating of not less than A-IX and (iii)
otherwise satisfactory to Administrative Agent.
 
(c)  If any such Insurance Proceeds required to be paid to Administrative Agent
are instead made payable to Borrower, Borrower hereby appoints Administrative
Agent as its attorney-in-fact, irrevocably and coupled with an interest, to
endorse and/or transfer any such payment to Administrative Agent (on behalf of
the Lenders).
 
(d)  Borrower shall deliver to Administrative Agent on or before the Closing
Date valid evidence (i.e., Policies and/or certificates of insurance) acceptable
to Administrative Agent of the Policies required by this Agreement or any other
Loan Document establishing (i) the issuance of such policies, (ii) that the
payment of all premiums (collectively, the "Insurance Premiums") payable for the
period are current and (iii) coverage which meets all of the insurance
requirements set forth in this Agreement.
 
(e)  Not less than thirty (30) days prior to the expiration, termination or
cancellation of any Policy which Borrower is required to maintain hereunder,
Borrower shall obtain a replacement or renewal Policy or Policies (or a binding
commitment for such replacement or renewal Policy or Policies) meeting the
requirements of this Agreement, which shall be effective no later than the date
of the expiration, termination or cancellation of the previous Policy, and shall
deliver to Administrative Agent (i) a valid binder in respect of such Policy or
Policies in the same form and containing the same information as the expiring
Policy or Policies required to be delivered by Borrower and (ii) evidence that
the payment of all Insurance Premiums then due to the applicable insurer are
current.
 
(f)  Without limiting the obligations of Borrower under the foregoing provisions
of this Section 9.5, if Borrower shall fail to maintain in full force and effect
insurance as required by the foregoing provisions of this Section 9.5, then
Administrative Agent may, but shall have no obligation so to do, procure
insurance covering the interests of the Lenders and Administrative Agent in such
amounts and against such risks as Administrative Agent (or the Required Lenders)
shall deem reasonably appropriate and in accordance with the requirements
hereof, and Borrower shall reimburse Administrative Agent in respect of any
Insurance Premiums paid by Administrative Agent in respect thereof.
 
(g)  In the event of foreclosure of the Security Instrument or other transfer of
title or assignment of the Project in extinguishment, in whole or in part, of
the Loans, all right, title and interest of Borrower in and to all Policies of
insurance required hereunder except the right to proceeds of such policies
relating to events occurring prior to such transfer of title, shall inure to the
benefit of and pass to the successor in interest to Administrative Agent and the
Lenders or the purchaser or grantee of the Project.
 
(h)  Notwithstanding the foregoing, Administrative Agent may require Borrower to
obtain additional insurance coverages and amounts, provided that such additional
insurance is then customarily required by other lenders for properties similar
to the Project, as reasonably determined by Administrative Agent.
 
9.6  Real Estate Taxes and Other Charges.
 
(a)  Subject to the provisions of Section 9.6(b) of this Section 9.6 and Section
9.12, Borrower shall pay all Real Estate Taxes and Other Charges now or
hereafter levied or assessed or imposed against the Project or any part thereof
before fine, penalty, interest or cost attaches thereto. Subject to the
provisions of Section 9.6(b) of this Section 9.6, Borrower shall furnish to
Administrative Agent receipts for the payment of Real Estate Taxes and Other
Charges prior to the date the same shall become delinquent; provided, however,
that Borrower is not required to furnish such receipts for payment of Real
Estate Taxes if Administrative Agent is paying the same pursuant to the reserves
established under Section 9.12.
 
(b)  After prior written notice to Administrative Agent, Borrower, at its own
expense, may contest by appropriate legal proceeding, promptly initiated and
conducted in good faith and with due diligence, the amount or validity or
application in whole or in part of any Real Estate Taxes and Other Charges,
provided that: (i) no Default and no Event of Default exists; (ii) Borrower
shall pay the Real Estate Taxes and Other Charges under protest unless such
proceeding shall suspend the collection of the Real Estate Taxes and Other
Charges; (iii) such proceeding shall be permitted under and be conducted in
accordance with the provisions of any other instrument to which Borrower or the
Project is subject and shall not constitute a default thereunder; (iv) such
proceeding shall be conducted in accordance with all applicable statutes, laws
and ordinances; (v) neither the Project nor any part thereof or interest therein
will, in the reasonable opinion of Administrative Agent, be in danger of being
sold, forfeited, terminated, cancelled or lost during the pendency of the
proceeding; (vi) Borrower shall have furnished such security as may be required
in the proceeding, or as may be reasonably requested by Administrative Agent
(but in no event less than 110% of the Real Estate Taxes or Other Charges being
contested), to insure the payment of any such Real Estate Taxes and Other
Charges, together with all interest and penalties thereon; and (vii) Borrower
shall promptly upon final determination thereof pay the amount of such Real
Estate Taxes or Other Charges, together with all costs, interest and penalties.
 
9.7  Further Assurances
. Borrower will, and will cause each of the other Borrower Parties to promptly,
upon request by Administrative Agent, execute any and all further documents,
agreements and instruments, and take all such further actions which may be
required under any applicable law, or which Administrative Agent may reasonably
request, to effectuate the Transactions, all at the expense of Borrower.
Borrower, at its sole cost and expense, shall take or cause to be taken all
action reasonably required or requested by Administrative Agent to maintain and
preserve the Liens of the Security Documents and the priority thereof Borrower
shall from time to time execute or cause to be executed any and all further
instruments (including financing statements, continuation statements and similar
statements with respect to any of the Security Documents), and register and
record such instruments in all public and other offices, and shall take all such
further actions, as may be necessary or requested by Administrative Agent for
such purposes, including timely filing or refiling all continuations and any
assignments of any such financing statements, as appropriate, in the appropriate
filing offices.
 
9.8  Performance of Project Documents, Material Agreements, and Easements.
 
(a)  Borrower shall (i) perform and observe in all material respects all of its
covenants and agreements contained in any of the Project Documents and Material
Agreements to which it is a party, including the application (to the extent
required under this Agreement) of any funds to Project Costs received by
Borrower from any party pursuant to any such Material Agreement, (ii) take all
reasonable and necessary action to prevent the termination of any such Project
Document or Material Agreement (other than a Qualified Purchase Contract) in
accordance with the terms thereof or otherwise, (iii) enforce each material
covenant or obligation of each such Project Document and Material Agreement in
accordance with its terms, (iv) promptly give Administrative Agent copies of any
default or other material notices given by or on behalf of Borrower received by
or on behalf of Borrower from any other Person under the Project Documents or
the Material Agreements, and (v) take all such action to achieve the purposes
described in clauses (i), (ii) and (iii) of this Section 9.8 as may from time to
time be reasonably requested by Administrative Agent; provided, however, that
Borrower shall be permitted, upon Administrative Agent's reasonable approval, to
contest the validity or applicability of any requirement under the Project
Documents or any Material Agreement.
 
(b)  Borrower will comply with all restrictive covenants and easements affecting
the Project (unless the Title Company has insured against the enforcement of
same in the Title Policy). All covenants, easements, cross easements or
operating agreements which may hereafter be acquired, entered into or amended by
Borrower affecting the Project (it being understood that Borrower will use
commercially reasonable efforts to procure such of the foregoing items as
Administrative Agent may reasonably deem appropriate) shall be submitted to
Administrative Agent for Administrative Agent's approval, which shall not be
unreasonably withheld or delayed, prior to the execution thereof by Borrower,
accompanied by a drawing or survey showing the location thereof.
 
9.9  Performance of the Loan Documents
. Borrower shall observe, perform and satisfy all the terms, provisions,
covenants and conditions required to be observed, performed or satisfied by it
under the Loan Documents, and shall pay when due all costs, fees and expenses
required to be paid by it under the Loan Documents.
 
9.10  Books and Records; Inspection Rights
. Borrower will, and will cause each of the other Borrower Parties to, keep
proper books of record and account in which full, true, complete and correct
entries are made of all dealings and transactions in relation to its business
and activities. Borrower will, and will cause each of the other Borrower Parties
to, permit any representatives designated by Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect its properties, to examine
and make extracts from its books and records relating to the Project and the
overall financial condition of such parties, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested.
 
9.11  Environmental Compliance.
 
(a)  Environmental Covenants. Borrower covenants and agrees that: (i) all uses
and operations on or off the Project by Borrower shall be in compliance with all
Environmental Laws and permits issued pursuant thereto (and that Borrower will
use commercially reasonable efforts to cause any other Person who uses the
Project to do so in compliance with all Environmental Laws and permits issued
pursuant thereto), except where the failure to comply with such laws and permits
is not reasonably likely to result in a Material Adverse Environmental Effect;
(ii) Borrower shall not permit a Release of Hazardous Substances in, on, under
or from the Project, which release results in a Material Adverse Environmental
Effect; (iii) Borrower shall not permit Hazardous Substances in, on, or under
the Project, except those that are in compliance with all Environmental Laws
(i.e., materials used in cleaning and other building operations) and matters
disclosed in the Environmental Reports; (iv) Borrower shall keep the Project
free and clear of all liens and other encumbrances imposed pursuant to any
Environmental Law, whether due to any act or omission of Borrower or any other
Person (collectively, "Environmental Liens"); (v) notwithstanding clause (iii)
above, Borrower shall not, or permit any other Person to, install any asbestos
or asbestos containing materials on the Project; (vi) Borrower shall cause the
Remediation of such Hazardous Substances present on, under or emanating from the
Project, or migrating onto or into the Project, in accordance with and to the
extent required by this Agreement and Environmental Laws; (vii) Borrower shall
provide Administrative Agent, the Lenders and their representatives with access
at reasonable times to all or any portion of the Project for purposes of
inspection, provided that such inspections shall not unreasonably interfere with
the operation of the Project or occupants thereof, and shall cooperate with
Administrative Agent, the Lenders and their representatives in connection with
such inspections, including but not limited to providing all relevant
information and making knowledgeable persons available for interviews; and
(viii) promptly deliver to Administrative Agent copies of all required
Government Approvals relating to the proper removal of any asbestos, any
aboveground storage tank, any underground storage tank currently existing at the
Project relating to Remediation of any Release of Hazardous Substances or
evidencing compliance with violations addressed in the Shaw Discharge Report.
 
(b)  Environmental Notices. Borrower shall promptly provide notice to
Administrative Agent of: (i) all Environmental Claims asserted and material
Environmental Claims threatened against Borrower or the Project and any material
Environmental Claims asserted or threatened against any other party occupying
the Project or any portion thereof which become known to Borrower; (ii) the
discovery by Borrower of any occurrence or condition on the Project or on any
real property adjoining or in the vicinity of the Project which could reasonably
be expected to lead to an Environmental Claim against Borrower, Administrative
Agent or any of the Lenders; (iii) the commencement or completion of any
Remediation at the Project; and (iv) any Environmental Lien. In connection
therewith, Borrower shall transmit to Administrative Agent copies of any
citations, orders, notices or other written communications received from any
Person and any notices, reports or other written communications submitted to any
Governmental Authority with respect to the matters described above.
 
9.12  Reserves
. Administrative Agent may, following and during the continuance of an Event of
Default, at any time and from time to time, at its option (or at the direction
of the Required Lenders), to be exercised by written notice to Borrower, require
the deposit by Borrower into a Controlled Account, at the time of each payment
of an installment of interest or principal under the Notes, of additional
amounts sufficient to discharge the obligations of Borrower under Sections 9.5
and 9.6 (if applicable, and excluding all income, franchise, single business or
other taxes imposed on Borrower unless the same is in lieu of real estate taxes)
when they become due. Simultaneously with the initial deposit under this Section
9.12, Borrower shall deposit with Administrative Agent an amount determined by
Administrative Agent to be necessary to ensure that there will be on deposit
with Administrative Agent an amount which, when added to the monthly payments
subsequently required to be deposited with Administrative Agent hereunder on
account of Real Estate Taxes and Insurance Premiums, will result in there being
on deposit with Administrative Agent an amount sufficient to pay the next due
periodic installment of Real Estate Taxes and Insurance Premiums at least one
(1) month prior to the delinquency date thereof and the next periodic payments
of insurance premiums and ground rent at least one (1) month prior to the due
date thereof. Commencing on the first Business Day of the first calendar month
after the occurrence of an Event of Default and continuing thereafter on the
first Business Day of each month thereafter, Borrower shall pay to
Administrative Agent deposits in an amount equal to one-twelfth (1/12) of the
yearly amount of Real Estate Taxes and Insurance Premiums that will next become
due and payable on the Project. The determination of the amount to be deposited
with Administrative Agent with each installment shall be made by Administrative
Agent in its sole discretion. Such amounts shall be held by Administrative Agent
in a Controlled Account and applied (together with any interest earned thereon)
to the payment of the obligations in respect to which such amounts were
deposited or, at the option of Administrative Agent, to the payment of said
obligations in such order or priority as Administrative Agent shall determine,
on or before the respective dates on which the same or any of them would become
delinquent. If one (1) month prior to the due date of any of the aforementioned
obligations the amounts then on deposit therefor shall be insufficient for the
payment of such obligations in full, Borrower, within five (5) Business Days
after demand, shall deposit the amount of the deficiency Administrative Agent
into the Controlled Account. Nothing herein contained shall be deemed to affect
any right or remedy of Administrative Agent and/or the Lenders under the
provisions of this Agreement or the other Loans Documents or of any statute or
rule of law to pay any such amount and to add the amount so paid together with
interest at the Default Rate to the indebtedness secured by the Security
Instrument. Borrower hereby pledges to and grants to Administrative Agent a
security interest in any and all monies now or hereafter deposited in such
Controlled Account as additional security for the payment of the Loans and
agrees to enter into an agreement with Administrative Agent and the bank where
such account is established substantially in the form in order to perfect
Administrative Agent's security interest therein. In making any payment from
such Controlled Account, Administrative Agent may do so according to any bill,
statement or estimate or procured from the appropriate public office (with
respect to Real Estate Taxes), insurer or agent (with respect to Insurance
Premiums), without inquiry into the accuracy of such bill, statement or estimate
or into the validity of any such charge.
 
9.13  Accessibility Laws.
 
(a)  Compliance. Borrower will perform and comply promptly with, and cause the
Project, including any future alterations to the Project constructed by Borrower
to be constructed, maintained, used and operated in accordance with all
applicable Accessibility Laws and will maintain accurate records of all
expenditures made in connection with any alterations with respect to
Accessibility Laws to the Project. Upon the request of Administrative Agent, and
if (i) any Governmental Authority having jurisdiction over the Project or
Borrower shall issue a violation or a notice of violation with respect to any
Accessibility Laws, (ii) required by any applicable Accessibility Laws or (iii)
Administrative Agent reasonably believes an Accessibility Laws violation may
exist at or affect the Project, Borrower shall conduct such surveys of the
Project as Administrative Agent shall reasonably require to ascertain that the
Project is in compliance with all Accessibility Laws.
 
(b)  Notices. If Borrower receives any notice that Borrower or the Project is in
default under or is not in compliance with any Accessibility Law, or notice of
any proceeding initiated under or with respect thereto, Borrower will promptly
furnish a copy of such notice to Administrative Agent.
 
9.14  Use of Proceeds; Margin Regulations.
 
(a)  Borrower will use (i) the proceeds of the Loans in accordance with the
Project Budget and (ii) the disbursements from any Deficiency Deposit for the
Project Costs.
 
(b)  No part of the proceeds of the Loans will be used for the purpose of
purchasing or acquiring any "margin stock" within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System or for any other purpose
which would be inconsistent with Regulation T, U, X or any other Regulations of
such Board of Governors, or for any purposes prohibited by Legal Requirements.
 
9.15  Inspection
. Borrower shall permit representatives of Administrative Agent, the
Construction Consultant and the Lenders, at reasonable times and on reasonable
advance notice, to examine its books of record and account, to make copies and
abstracts therefrom, and to discuss its affairs, finances and accounts with its
principal officers, engineers and independent accountants (and by this provision
Borrower authorizes said accountants to discuss with such Persons such affairs,
finances and accounts, but after prior notice to Borrower of such discussions).
Without limiting the foregoing, representatives of the Construction Consultant,
Administrative Agent and the Lenders shall have the right at reasonable times
and on reasonable advance notice to (a) inspect the Project and all materials to
be used in connection with the construction of the Improvements from time to
time and to witness the construction thereof, (b) to examine all detailed plans
and shop drawings in connection with the construction of the Improvements and
(c) meet with the representatives of the Design Professionals, the General
Contractor and the Major Subcontractors to discuss the status and issues
relating to the construction of the Improvements (and by this provision Borrower
authorizes Borrower's Architect, the General Contractor and the Major
Subcontractors to cooperate and discuss with such Persons such construction
matters, but after reasonable prior notice to Borrower of such discussions).
Borrower shall at all times cause a complete set of the original plans (and all
supplements thereto) relating to the construction of the Project to be
maintained at the Project or construction office and available for inspection by
such representatives.
 
9.16  Project Construction.
 
(a)  Borrower will prosecute or cause to be prosecuted the Construction Work in
accordance with generally accepted engineering and construction practice, the
Plans and Specifications, the Construction Schedule and Applicable Laws.
Borrower will timely commence (but in no event later than sixty (60) days after
the date hereof) the Construction Work. Borrower shall cause Completion of such
Construction Work to be accomplished by the Completion Date (other than Punch
List items that do not adversely affect the use, occupancy or operation of the
Project and tenant improvements to rentable space in the Commercial Component
that is not yet occupied) subject to Section 14.26. Once begun, Borrower shall
use its commercially reasonable efforts to cause the Construction Work to be
prosecuted with diligence in accordance with the Construction Schedule so as (i)
to achieve Completion of the Base Building Work (including the satisfaction of
the Base Building Substantial Completion Conditions) and obtain a temporary
certificate of occupancy or such other permits or approvals as may be applicable
to the Base Building Work on or before the Completion Date, free and clear of
Liens or claims for Liens for materials supplied and for labor or services
performed in connection with the Base Building Work and (ii) to achieve
Completion of each portion of the Construction Work prior to the date required
pursuant to each Qualified Purchase Contract. Borrower shall not commence the
Construction Work, or any particular component or phase thereof, until Borrower
has obtained all permits, licenses and approvals required under any Applicable
Law for the commencement of the Construction Work or such component or phase
thereof, as the case may be. In no event will Borrower permit or suffer any
party, including subcontractors, to commence proceedings to enforce any Lien
unless and to the extent that said Lien is fully bonded; provided that such
bonding effects the removal of any such Liens or claims.
 
(b)  Borrower will deliver to Administrative Agent, on demand, copies of all
contracts, bills of sale, statements, receipted vouchers and agreements under
which Borrower claims title to any materials, fixtures or articles incorporated
in the Improvements, or subject to the lien of the Security Instrument.
 
(c)  Borrower will, upon demand of Administrative Agent based upon the advice of
the Construction Consultant, correct any Unsatisfactory Work pursuant to Section
7.7; and the advance of any proceeds of any Loan shall not constitute a waiver
of Administrative Agent's right to require compliance with this covenant with
respect to any such defects or departures from the Plans and Specifications not
theretofore discovered by or called to the attention of the Construction
Consultant. Notwithstanding the above, none of Administrative Agent, the Lenders
or the Construction Consultant shall have any affirmative duty to Borrower or
any third party to inspect for said defects or to call them to the attention of
Borrower or anyone else.
 
(d)  Borrower shall deliver to Administrative Agent and the Construction
Consultant copies of all Major Subcontracts for Administrative Agent's approval
and shall deliver to Construction Consultant all other subcontracts for
informational purposes entered into for the construction of the Improvements.
 
(e)  Subject to the provisions of Section 10.12, Borrower shall from time to
time promptly deliver to Administrative Agent and the Construction Consultant
all Change Orders, pending or executed, along with evidence that all Government
Approvals then required have been obtained, together with any documents related
thereto and a written explanation of the reasons therefor.
 
(f)  Administrative Agent may (and if requested by the Required Lenders, shall)
commission an Appraisal (i) upon the satisfaction of the Base Building
Substantial Completion Conditions, (ii) at any other time if required by
Applicable Law or (iii) as may be required to determine compliance with Section
9.22. Such Appraisals shall be completed at Borrower's expense and shall be
prepared by an appraiser satisfactory to Administrative Agent, provided however,
if no Event of Default has occurred, Borrower shall not be required to pay for
any such Appraisal more than once in any twelve (12) month period.
 
9.17  Proceedings to Enjoin or Prevent Construction
. If any proceedings are filed seeking to enjoin or otherwise prevent or declare
invalid or unlawful all or any part of the Construction Work, Borrower, at its
sole cost and expense, will use commercially reasonable efforts to cause such
proceedings to be vigorously contested in good faith, and in the event of an
adverse ruling or decision, use commercially reasonable efforts to prosecute all
allowable appeals therefrom, and will, without limiting the generality of the
foregoing, use commercially reasonable efforts to resist the entry or seek the
stay of any temporary or permanent injunction that may be entered, and use its
best efforts to bring about a favorable and speedy disposition of all such
proceedings.


9.18  Administrative Agent's, Lenders' and Construction Consultant's Actions for
their Own Protection Only
. The authority herein conferred upon Administrative Agent, the Lenders and/or
the Construction Consultant and any action taken by Administrative Agent, the
Lenders and/or the Construction Consultant in making inspections, procuring
sworn statements and waivers of lien, approving contracts and subcontracts and
approving Plans and Specifications will be taken by Administrative Agent, the
Lenders and the Construction Consultant for their own protection only, and none
of Administrative Agent, the Lenders or the Construction Consultant shall be
deemed to have assumed any responsibility to Borrower or any other party with
respect to any such action herein authorized or taken by Administrative Agent,
the Lenders or the Construction Consultant or with respect to the Construction
Work, performance of contracts or subcontracts by any contractors or
subcontractors, or prevention of claims for mechanics' liens. Any review,
investigation or inspection conducted by Administrative Agent, the Lenders, the
Construction Consultant or any other architectural or engineering consultants
retained by Administrative Agent in order to verify independently Borrower's
satisfaction of any conditions precedent to advances under this Agreement,
Borrower's performance of any of the covenants, agreements and obligations of
Borrower under this Agreement, or the validity of any representations and
warranties made by Borrower hereunder (regardless of whether or not the party
conducting such review, investigation or inspection should have discovered that
any of such conditions precedent were not satisfied or that any such covenants,
agreements or obligations were not performed or that any such representations or
warranties were not true), shall not affect (or constitute a waiver by
Administrative Agent or the Lenders of) (a) any of Borrower's representations,
warranties or obligations under this Agreement or Administrative Agent's and the
Lenders' reliance thereon or right to require the performance thereof or (b)
Administrative Agent's or the Lenders' reliance upon any certifications of
Borrower or the Design Professionals required under this Agreement or any other
facts, information or reports furnished to Administrative Agent and/or the
Lenders by Borrower hereunder.
 
9.19  Sign and Publicity
. If Administrative Agent requests, Borrower shall, to the extent permitted by
Applicable Law, erect a sign approved by Administrative Agent and Borrower on
the Project in a conspicuous location indicating that the financing for the
Project has been provided by the Lenders. The cost of any such sign shall be
paid by Administrative Agent. In addition, Administrative Agent and the Lenders
shall have the right to publicize the making of the Loans notwithstanding the
provisions of Section 14.22.
 
9.20  On-Site and Off-Site Materials
. Borrower shall cause all materials supplied for or intended to be utilized in,
the construction of the Project, but not affixed to or incorporated into the
Project, to be stored on the Project site or at such other location as may be
approved by Administrative Agent in writing, with adequate safeguards, as
required by Administrative Agent, to prevent loss, theft, damage or commingling
with other materials or projects, such safeguards shall include: (a) prior to
making disbursements for materials which are stored on the Project or on
property owned by an Affiliate of Borrower in the immediate vicinity of the
Project (the "Lay-Down Yard") and intended to be incorporated into the
Improvements pursuant to the Plans (collectively, "On-Site Stored Materials"),
Administrative Agent shall have received (i) invoices, bills of sale and other
documentation evidencing the amount owed for such materials, Borrower's
ownership thereof, and evidence of the release of any right, title or lien in
respect thereof by any vendor, conditioned only upon disbursement to such vendor
of the disbursement amount requested, (ii) evidence that such materials are
covered by the insurance policies required by this Construction Loan Agreement
and are identified and protected against loss, theft and damage in a manner
acceptable to Administrative Agent and the Construction Consultant, and (iii)
evidence that advances made by the Lenders for any stored materials, whether or
not such stored materials are stored on the Project or the Lay-Down Yard, do
not, without the prior approval of the Administrative Agent, at any one time
exceed in the aggregate Ten Million and No/100 Dollars ($10,000,000.00)
inclusive of the amount requested; (b) with respect to advances for the purchase
of certain major building materials which are ready for delivery to the Property
but are temporarily stored at off-site locations other than the Project or
property adjacent to the Project (collectively, "Off-Site Stored Materials"),
approved by the Administrative Agent and the Construction Consultant prior to
the delivery to the Project or incorporation into the Improvements of such
Off-Site Stored Materials; provided, however, that in the case of each such
advance, the Administrative Agent shall have received (i) invoices, bills of
sale and other documentation evidencing the amount owed for such materials,
Borrower's ownership thereof, and evidence of the release of any right, title or
lien in respect thereof by any vendor, conditioned only upon disbursement to
such vendor of the disbursement amount requested, (ii) evidence that such
materials are covered by the insurance policies required by this Construction
Loan Agreement and are identified and protected against loss, theft and damage
in a manner acceptable to Administrative Agent and the Construction Consultant,
(iii) a written statement from the manufacturer or storer of such Off-Site
Stored Materials (or a provision in the purchase order therefor to such effect)
that Administrative Agent, the Construction Consultant and either of their
agents may fully inspect such Off-Site Stored Materials at all reasonable times,
and (iv) evidence that advances to be made by the Lenders for all Off-Site
Stored Materials do not, without the prior approval of the Administrative Agent,
exceed, at any one time Two Million and No/100 Dollars ($2,000,000.00),
inclusive of the amount requested; and (c) with respect to advances for the
purchase of certain finally assembled, fully fabricated furniture, fixtures and
equipment, which are ready for delivery to the Project but are temporarily
stored at off-site locations other than the Project (collectively, "Off-Site
Stored Furnishings"), approved by Administrative Agent and the Construction
Consultant prior to delivery to the Project; provided, however, that in the case
of each such Loan, the conditions contained herein have been satisfied with
respect to the Off-Site Stored Furnishings and Administrative Agent shall have
received a written statement from the manufacturer or storer of such Off-Site
Stored Furnishings (or a provision in the purchase order therefor to such
effect) that Administrative Agent, the Construction Consultant and either of
their agents may fully inspect such Off-Site Stored Furnishings at all
reasonable times.
 
9.21  Minimum Loan Coverage Ratio
. At all times during the term of this Agreement, Borrower shall maintain the
Minimum Loan Coverage Ratio. If at any time Borrower shall fail to maintain the
Minimum Loan Coverage Ratio, Borrower shall, within thirty (30) days after
receipt of notice from Administrative Agent, (a) repay the Loan in an amount
sufficient to comply with the Minimum Loan Coverage Ratio, or (b) provide
evidence satisfactory to Administrative Agent in its sole discretion, that
Qualified Purchase Contracts are in place to provide Net Sales Proceeds
sufficient to meet the Minimum Loan Coverage Ratio.
 
9.22  Loan to Value and Loan to Cost
. At all times during the term of this Agreement, Borrower shall maintain a Loan
to Value Ratio of not greater than 75% and a Loan to Cost Ratio percent not
greater than 80%. If at any time Administrative Agent shall determine, based
upon an Appraisal obtained pursuant to Section 9.16(f), that the Loan to Value
Ratio is greater than 75%, or the Loan to Cost Ratio is greater than 80%,
Borrower shall, within thirty (30) days after receipt of Notice from
Administrative Agent, repay the Loan in an amount sufficient to comply with this
Section 9.22.
 
9.23  Leasing.
 
(a)  The Administrative Agent shall be given an opportunity to review leases for
rentable space in the Commercial Component; provided, however, that
Administrative Agent's approval of such leases will not be required if such
lease provides for rents that are at commercially reasonable rates and contain
commercially reasonable terms and conditions and are with third-party tenants
unrelated to Borrower, or such lease is for rental of less than 2,500 square
feet. In no event may any lease contain an option to purchase. In all other
cases, Administrative Agent shall use reasonable efforts to approve or
disapprove any proposed lease within seven (7) Business Days of receipt by
Administrative Agent of the lease and all other information reasonably deemed
necessary by Administrative Agent in connection with approval of the lease.
Failure of the Administrative Agent to disapprove any such lease within such
seven (7) Business Day period shall be deemed to be approval of such lease.
Administrative Agent shall not unreasonably withhold its approval of any
proposed lease. Without limiting the foregoing, Administrative Agent may
condition approval of any such proposed lease on the execution and delivery by
the tenant of a subordination, non-disturbance and attornment agreement in a
form that is reasonably acceptable to Administrative Agent.
 
(b)  Borrower shall use commercially reasonable efforts to deliver to
Administrative Agent within fifteen (15) Business Days following a request
therefore, a subordination, non-disturbance and attornment agreement and/or an
estoppel certificate, for the benefit of Lenders, each in form and substance
reasonably satisfactory to Administrative Agent, from such tenant or tenants as
Administrative Agent shall specify.
 
(c)  Within ten (10) days after the execution thereof, Borrower shall deliver to
Administrative Agent copies of all leases.
 
(d)  Borrower shall not amend or modify any lease requiring approval by
Administrative Agent in any material respect, or waive or release any of the
material provisions thereof.
 
(e)  Borrower shall at all times comply with all of the terms and conditions of
the leases and shall not permit any violation of the terms thereof or default
thereunder.
 
9.24  Club Memberships
. Monthly, within ten (10) days after end of each month, Borrower shall deliver
to Administrative Agent copies of all membership agreements in connection with
the sale of Club Memberships.
 
ARTICLE X  
 
NEGATIVE COVENANTS OF BORROWER
 
Borrower covenants and agrees that, until the payment in full of the Obligations
(other than contingent indemnification obligations), it will not do or permit,
directly or indirectly, any of the following:
 
10.1  Fundamental Change.
 
(a)  Mergers; Consolidations; Disposal of Assets. Borrower will not merge into
or consolidate with any other Person, or permit any other Person to merge into
or consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) any substantial part of its
properties and assets whether now owned or hereafter acquired (but excluding any
sale or disposition of obsolete or excess furniture, fixture and equipment in
the ordinary course of business if same is replaced with new furniture, fixtures
and equipment of equal or greater utility or as contemplated by the Subdivision
Agreement), or wind up, liquidate or dissolve, or enter into any agreement to do
any of the foregoing.
 
(b)  Organizational Documents. Without the prior written consent of
Administrative Agent, Borrower will not make any Modification of the terms or
provisions in any such Person's Organizational Documents.
 
10.2  Limitation on Liens
. Borrower will not create, incur, assume or suffer to exist any Lien upon any
of the Project or its interest therein, whether now owned or hereafter acquired,
except for the Permitted Liens. Borrower shall not be in Default under this
Section 10.2 if (a) a Lien for the performance of work or the supply of
materials is filed against the Project unless Borrower fails to discharge such
Lien by payment or bonding on or prior to the date that is the earlier of (i)
forty-five (45) days after the date of filing of such lien and (ii) the date on
which the Project is subject to a levy, execution, attachment or sequestration,
or (b) so long as Borrower contests in good faith the validity or amount of any
asserted lien and diligently prosecutes or defends an action appropriate to
obtain a binding determination of the disputed matter, and in connection with
such contest provides Administrative Agent with such security as it may require
in its sole discretion to protect Administrative Agent against all loss, damage,
and expense, including reasonable attorneys' fees, which Administrative Agent
might incur if the asserted lien is determined to be valid.
 
10.3  Transfer; Pledge.
 
(a)  Except as expressly permitted by or pursuant to this Agreement, Borrower
shall not allow any Transfer to occur or permit any owner of the Equity
Interests in Borrower to pledge or otherwise encumber such Equity Interests, or
any of the economic or other benefits therefrom.
 
(b)  Notwithstanding anything herein to the contrary, direct and indirect Equity
Interests in Borrower shall be permitted to be transferred to Persons that are
wholly-owned, direct or indirect, subsidiaries of Vail Resorts, Inc.
 
(c)  Borrower acknowledges that Administrative Agent is making one or more
advances under this Agreement in reliance on the expertise, skill and experience
of Borrower; thus the Obligations secured by the Security Documents include
material elements similar in nature to a personal service contract. In
consideration of Administrative Agent's reliance, Borrower agrees that Borrower
shall not make any Transfer if such Transfer is prohibited by this Agreement
unless the Transfer is preceded by Administrative Agent's express written
consent to the particular transaction and transferee. If any prohibited Transfer
occurs, Administrative Agent in its sole discretion may declare the Obligations
to be immediately due and payable, and Administrative Agent may invoke any
rights and remedies provided under Section 12.2 hereof. Borrower acknowledges
the materiality of the provisions of this Section 10.3(c) as a covenant of
Borrower, and that such covenant was given individual weight and consideration
by Administrative Agent in entering into the Obligations secured by the Security
Documents, and that any Transfer in violation of the prohibited transfer
provisions herein set forth shall result in a material impairment of
Administrative Agent's interest in the Obligations and be deemed a breach of the
foregoing covenant.
 
(d)  Notwithstanding anything to the contrary in this Section 10.3, except as
set forth in Section 10.3(b), any Change of Control or Transfer which would
result in a Change of Control (in addition to any other consents or approvals
required hereunder) shall be further subject to (i) Borrower providing prior
written notice to Administrative Agent of any such transfer, (ii) no Default or
Event of Default then existing, (iii) the proposed transferee being a
corporation, partnership, joint venture, joint-stock company, trust or
individual approved in writing by each Lender subject to a Limiting Regulation
in its discretion, and (iv) payment to Administrative Agent on behalf of the
Lenders of all costs and expenses incurred by Administrative Agent or any of the
Lenders in connection with such transfer. Each Lender at the time subject to a
Limiting Regulation shall, within ten (10) Business Days after receiving
Borrower's notice of a proposed Change of Control or Transfer subject to this
Section 10.3(b), furnish to Borrower a certificate (which shall be conclusive
absent manifest error) stating that it is subject to a Limiting Regulation,
whereupon such Lender shall have the approval right contained in clause (iii)
above. Each Lender which fails to furnish such a certificate to Borrower during
such ten (10) Business Day period shall be automatically and conclusively deemed
not to be subject to a Limiting Regulation. If any Lender subject to a Limiting
Regulation fails to approve a proposed transferee under clause (iii) above (any
such Lender being herein called a "Rejecting Lender"), Borrower, upon three (3)
Business Days notice, may (1) notwithstanding Section 2.2(i), prepay such
Rejecting Lender's outstanding Loans in accordance with the provisions for
prepayment set forth in Section 3.4, or (2) require that such Rejecting Lender
transfer all of its right, title and interest under this Agreement and such
Rejecting Lender's Note to an Eligible Assignee designated by Borrower that is
approved by Administrative Agent provided that such Eligible Assignee assumes
all of the obligations of such Rejecting Lender hereunder, and purchases all of
such Rejecting Lender's Loans hereunder for consideration equal to the aggregate
outstanding principal amount of such Rejecting Lender's Loans, together with
interest thereon to the date of such purchase (to the extent not paid by
Borrower), and satisfactory arrangements are made for payment to such Rejecting
Lender of all other amounts accrued and payable hereunder to such Rejecting
Lender as of the date of such transfer (including any fees accrued hereunder and
any amounts that would be payable under Section 2.2(i) as if all such Rejecting
Lender's Loans were prepaid in full on such date). Subject to the provisions of
Section 14.7(b), such Eligible Assignee shall be a "Lender" for all purposes
hereunder. Without prejudice to the survival of any other agreement of Borrower
hereunder, the agreements of Borrower contained in Sections 5.1, 5.7, and 14.3
shall survive for the benefit of such Rejecting Lender with respect to the time
period prior to such replacement. 
 
10.4  Indebtedness
. Borrower shall not create, incur or suffer to exist, or otherwise become or
remain directly or indirectly liable with respect to, any Indebtedness except
the following:
 
(a)  Indebtedness Under the Loan Documents. Indebtedness of Borrower in favor of
Administrative Agent and the Lenders pursuant to this Agreement and the other
Loan Documents;
 
(b)  Trade Payables. Indebtedness of Borrower with respect to trade payables and
accrued expenses incurred in the ordinary course of the business of operating
and constructing the Project, provided the same are not evidenced by a
promissory note, are paid when due (subject to good faith disputes), and do not
exceed in the aggregate at any one time outstanding One Million and No/100
Dollars ($1,000,000.00) or such greater amounts shown on the Project Budget.
 
10.5  Investments
. Borrower will not make or permit to remain outstanding any Investments except
operating deposit accounts with banks.
 
10.6  Restricted Payments
. Borrower shall make no Distributions until the Notes have been paid in full;
provided, however, Distributions for repayment of sums advanced for payment of
Project Costs shall be permitted so long as the sums advanced are in addition to
Borrower's Initial Equity Contribution.
 
10.7  Change of Organization Structure; Location of Principal Office
. Borrower shall not change its name or change the location of its chief
executive office, state of formation or organizational structure unless, in each
instance, Borrower shall have (a) given Administrative Agent at least thirty
(30) days' prior notice thereof, (b) made all filings or recordings, and taken
all other action, necessary or desirable under Applicable Law to protect and
continue the priority of the Liens created by the Security Documents, (c) if
reasonably requested by Administrative Agent, delivered to Administrative Agent
an opinion of counsel reasonably satisfactory to Administrative Agent covering
the matters referred to in clause (b) above, and (d) if reasonably requested by
Administrative Agent, caused the Title Company to issue an endorsement to the
Title Policy reflecting such change and indicating that there has been no change
in the state of title to the Project as a result of such change.
 
10.8  Transactions with Affiliates
. Except for transactions with Slifer, Smith and Frampton, payments of project
management fees or reimbursable expenses to Vail Resorts Development Company as
provided in the Project Budget, and construction of the Spa Project for Lodge
Properties Inc., or as expressly permitted by this Agreement, Borrower shall not
enter into, or be a party to, any transaction with an Affiliate of Borrower,
except in the ordinary course of business and on terms which are fully disclosed
to Administrative Agent, and are no less favorable to Borrower than would be
obtained in a comparable arm's length transaction with an unrelated third party.
 
10.9  No Joint Assessment; Separate Lots
. Borrower shall not suffer, permit or initiate the joint assessment of the
Project with any other real property constituting a separate tax lot.
 
10.10  Zoning
. Borrower shall not, without Administrative Agent's reasonably prior written
consent, seek, make, suffer, consent to or acquiesce in any change or variance
in any zoning or land use laws or other conditions of use of the Project or any
portion thereof. Borrower shall not use or permit the use of any portion of the
Project in any manner that could reasonably be expected to result in such use
becoming a non-conforming use under any zoning or land use law or any other
applicable law or Modify any agreements relating to zoning or land use matters
or with the joinder or merger of lots for zoning, land use or other purposes,
without the prior written consent of Administrative Agent. Without limiting the
foregoing, in no event shall Borrower take any action that would reduce or
impair either (a) the number of parking spaces at the Improvements required by
Applicable Law or (b) access to the Project from adjacent public roads.
 
10.11  ERISA
. Borrower shall not shall not take any action, or omit to take any action,
which would (a) cause Borrower's assets to constitute "plan assets" for purposes
of ERISA or the Code or (b) cause the Transactions to be a nonexempt prohibited
transaction (as such term is defined in Section 4975 of the Code or Section 406
of ERISA) that could subject Administrative Agent and/or the Lenders, on account
of any Loan or execution of the Loan Documents hereunder, to any tax or penalty
on prohibited transactions imposed under Section 4975 of the Code or Section
502(i) of ERISA.
 
10.12  Amendment of Contracts and Government Approvals
. Borrower shall not, without Administrative Agent's prior consent (which shall
not be unreasonably withheld or delayed, except with respect to clause (b) below
and to the extent otherwise provided in this Section 10.12), (a) take any action
to cancel or terminate any Project Document, any Material Agreement other than a
Qualified Purchase Contract, or any Government Approval to which it is a party;
(b) sell, assign, pledge, transfer, mortgage, hypothecate or otherwise dispose
of (by operation of law or otherwise) or encumber any part of its interest in
such Project Documents, Material Agreements or Government Approvals; (c) waive
any material default under or breach of any material provisions of any such
Project Document, Material Agreement or Government Approval or waive, fail to
enforce, forgive or release any material right, interest or entitlement,
howsoever arising, under or in respect of any material provisions of any such
Project Document, Material Agreement or Government Approval or vary or agree to
the variation in any material way of any material provisions of any such Project
Document, Material Agreement or Government Approval or of the performance of any
other Person under any such Project Document, Material Agreement or Government
Approval; (d) Modify any material provision of, or give any material consent
under, any such Project Document (including, without limitation, the Plans and
Specifications, the Construction Schedule, the General Contract and any Major
Subcontract), Material Agreement or Government Approval, including, without
limitation, any Modification which, subject to Purchaser Upgrades and Borrower's
right to make Change Orders pursuant to the provisions of Section 10.13 below,
would materially increase the Project Budget (including, without limitation, any
Project Budget Line-Item); (e) petition, request or take any other legal or
administrative action that seeks, or may reasonably be expected, to rescind,
terminate or suspend any such Project Document, Material Agreement or Government
Approval or amend or modify all or any material part thereof; or (f) enter into,
or permit the General Contractor to enter into any new Major Subcontract.
 
10.13  Change Orders; Purchaser Upgrades.
 
(a)  Borrower shall not agree to or request any Change Order without
Administrative Agent's and Construction Consultant's reasonable prior written
consent except as specifically set forth in this Section 10.13. Each request for
a Change Order shall be accompanied by appropriate supporting documents and
shall be processed by the Administrative Agent within eight (8) Business Days of
receipt of such a request except as otherwise provided in Section 10.13(d) and
Section 13.9(b)(ii)(5).
 
(b)  In addition to the rights under Section 10.12 to make non-material changes,
Borrower may make changes to the Plans and Specifications without obtaining
Administrative Agent's or Construction Consultant's consent pursuant to a
Purchaser Upgrade or a Change Order if (i) Borrower obtains the approval of all
parties whose approval is required, including, without limitation, any consent
or approval required from the General Contractor, subcontractors, sureties and
Governmental Authorities; (ii) the structural integrity of the Improvements is
not impaired; (iii) no substantial change in architectural appearance is
effected and the salable and rentable square footage is not materially reduced;
(iv) the performance of the mechanical, electrical and life safety systems of
the Improvements is not materially adversely affected and are in conformance
with Applicable Laws; (v) the Government Approvals will not be revoked,
rescinded or otherwise invalidated as a result of any such change or an
aggregate of such changes; and (vi) in the case of Change Orders, (1) no Event
of Default has occurred and is continuing, (2) Borrower notifies Administrative
Agent and the Construction Consultant in writing of such change within three (3)
Business Days thereafter, and (3) the cost of or reduction resulting from any
one such change does not exceed Five Hundred Thousand and No/100 Dollars
($500,000.00) and the aggregate change in cost of all such Change Orders does
not exceed Two Million Five Hundred Thousand and No/100 Dollars ($2,500,000.00);
 
(c)  Any Change Order or Purchaser Upgrade permitted pursuant to this Section
10.13 or otherwise approved by Administrative Agent shall have the effect of
Modifying the Plans and Specifications and the Project Budget consistent with
such Change Order or Purchaser Upgrade.
 
(d)  The provisions of Section 2.2 and Section 10.13 notwithstanding, Borrower
may elect, not more than three (3) times during the term of the Loan, to request
an expedited response to a request for consent to changes to the Plans and
Specifications or request a Change Order (to the extent either such consent is
required under the terms of this Construction Loan Agreement). Such request
shall specifically state that "BORROWER REQUESTS EXPEDITED CONSENT PURSUANT TO
SECTION 10.13(d) THE CONSTRUCTION LOAN AGREEMENT." If such request pursuant to
this paragraph (e) requires approval of the Required Lenders under
Section 13.9(b)(ii), then Administrative Agent shall request such approval
within five (5) Business Days of receipt of the request, and the Lender reply
period under Section 13.9(c), solely for purposes of the provisions of this
paragraph (e), shall be reduced to five (5) Business Days; in such event, unless
a Lender shall give written notice to Administrative Agent within such five (5)
Business Day period that such Lender objects to the Plans and Specifications or
changes therein submitted with the request (together with a written explanation
of the reasons behind the objection), such Lender shall be deemed to have
approved the request. If a request under this paragraph (e) does not require
approval of the Required Lenders, the Administrative Agent shall be required to
respond to such request within five (5) Business Days of receipt of the request.
 
10.14  Special Districts/Sales Tax Increment Financing
. Borrower shall not cause the formation of any special districts, nor enter
into or approve of any sales tax increment financing agreement or other
financing agreement with any Governmental Authority relating in any way to the
Project.
 
10.15  Anti-Terrorism Law
. Borrower shall not (a) conduct any business or engage in making or receiving
any contribution of funds, goods or services to or for the benefit of any Person
described in Section 8.29 above, (b) deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to the Anti-Terrorism Order or any other Anti-Terrorism Law, or (c) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law (and Borrower shall deliver to the Lenders any
certification or other evidence requested from time to time by any Lender in its
reasonable discretion, confirming Borrower's compliance with this Section 10.15
and Section 8.29).
 
ARTICLE XI  
 


 
INSURANCE OR CONDEMNATION AWARDS
 
11.1  Casualties and Condemnations.
 
(a)  If a Casualty shall occur, Borrower shall give prompt notice of such damage
to Administrative Agent and shall promptly commence and diligently prosecute the
completion of the repair and restoration of the Project in accordance with
Applicable Law and the Material Agreements to, as nearly as reasonably possible,
the condition the Project was in immediately prior to such Casualty, with such
alterations as may be reasonably approved by Administrative Agent and, to the
extent required under any Material Agreement, any party thereto (a
"Restoration"). Borrower shall pay all costs of such Restoration regardless of
whether such costs are covered by Insurance Proceeds (and regardless of whether
Borrower is entitled to any disbursement of Insurance Proceeds pursuant to
Section 11.3 below). Administrative Agent may, but shall not be obligated to
make proof of loss if not made promptly by Borrower.
 
(b)  Borrower shall promptly give Administrative Agent notice of the
commencement of (or of any threatened) Condemnation proceedings and shall
deliver to Administrative Agent copies of any and all papers served in
connection with such actual or threatened Condemnation. Administrative Agent may
participate in any Condemnation proceedings, and Borrower shall from time to
time deliver to Administrative Agent all instruments requested by it to permit
such participation. Borrower shall, at its expense, diligently prosecute any
such proceedings, and shall consult with Administrative Agent, its attorneys and
experts, and cooperate with them in the carrying on or defense of any such
proceedings.
 
11.2  Insurance Proceeds and Condemnation Awards.
 
(a)  If (i) Restoration of the Project following a Casualty is reasonably
expected to cost less than One Million Five Hundred Thousand and No/100 Dollars
($1,500,000.00) (the "Insurance Threshold Amount"), or (ii) the Condemnation
Award is reasonably expected to be less than One Million Five Hundred Thousand
and No/100 Dollars ($1,500,000.00) (the "Condemnation Threshold Amount"),
provided no Default or Event of Default then exists, Borrower may, upon written
notice to Administrative Agent but without the need to obtain the prior written
consent of Administrative Agent, settle and adjust any claim with respect to a
Casualty and settle or agree to any Condemnation Award, and Borrower is hereby
authorized to collect such Insurance Proceeds or Condemnation Awards with
respect thereto.
 
(b)  If Restoration of the Project is reasonably expected to cost an amount
equal to or in excess of the Insurance Threshold Amount (a "Significant
Casualty", or the Condemnation Award is reasonably expected to be an amount
equal to or in excess of the Condemnation Threshold Amount (a "Significant
Condemnation Event"), then (i) Borrower shall not, without the reasonable prior
written consent of Administrative Agent, settle or adjust any claim of Borrower
or agree with any insurer(s) on the amount to be paid in connection with such
Significant Casualty, or settle or agree to the amount of any such Condemnation
Award, and (ii) all Insurance Proceeds and Condemnation Awards shall be due and
payable solely to Administrative Agent and held in a Controlled Account in
accordance with Section 11.3.
 
(c)  If an Event of Default exists, with respect to any Casualty or
Condemnation, (i) Administrative Agent, in its sole discretion, may settle and
adjust any claim or award without the consent of Borrower, (ii) all Insurance
Proceeds and Condemnation Awards shall be due and payable solely to and held by
Administrative Agent in a Controlled Account and applied in accordance with
Section 11.3, and (iii) without Administrative Agent's prior consent, other than
as required by any applicable insurance policy or Applicable Law Borrower shall
not take any action or fail to take any action which would cause the amount of
the Insurance Proceeds or Condemnation Awards to be affected or determined.
Administrative Agent shall be under no obligation to question the amount of any
Insurance Proceeds or Condemnation Award and may accept the same in the amount
in which the same shall be paid.
 
(d)  If Borrower is a payee on any check representing Insurance Proceeds with
respect to a Significant Casualty, Borrower shall immediately endorse, such
check payable to the order of Administrative Agent. Borrower hereby irrevocably
appoints Administrative Agent as its attorney-in-fact, coupled with an interest,
to endorse such check payable to the order of Administrative Agent. All
out-of-pocket expenses incurred by Administrative Agent in the settlement,
adjustment and collection of the Insurance shall become part of the Obligations
and shall be reimbursed by Borrower to Administrative Agent upon demand.
 
(e)  Notwithstanding the occurrence of any Casualty or Condemnation, (i)
Borrower shall continue to pay the Obligations at the time and in the manner
provided for its payment in this Agreement and the Obligations shall not be
reduced until any Insurance Proceeds or Condemnation Awards shall have been
actually received and applied by Administrative Agent, after the deduction of
expenses of collection, to the reduction or discharge of the Obligations, and
(ii) subject to all other provisions of this Agreement, Administrative Agent
shall continue to make Loan Advances to Borrower notwithstanding the existence
of such Casualty or Condemnation.
 
(f)  With respect to any Condemnation, (i) the Lenders shall not be limited to
the interest paid on the Condemnation Award by the condemning authority but
shall be entitled to receive out of the Condemnation Award interest at the rate
or rates provided herein or in the Notes and this Agreement, (ii) if the Project
or any portion thereof is subject to a Condemnation, provided that any
Condemnation Awards are made available to Borrower for such purpose by
Administrative Agent, Borrower shall promptly commence and diligently prosecute
the Restoration of the Project and otherwise comply with the provisions of
Section 11.3, (iii) if the Project is sold, through foreclosure or otherwise,
prior to the receipt by Administrative Agent of the Condemnation Award,
Administrative Agent and the Lenders shall have the right, whether or not a
deficiency judgment on the Notes shall have been sought, recovered or denied, to
receive the Condemnation Award, or a portion thereof sufficient to pay the
Obligations. The failure by Borrower to apply Condemnation Awards in accordance
with this Article XI (not cured within any applicable cure period) shall be an
Event of Default.
 
11.3  Application of Insurance Proceeds and Condemnation Awards.
 
(a)  If either the Insurance Proceeds or the Condemnation Award are equal to or
greater than the Insurance Threshold Amount or the Condemnation Threshold
Amount, as applicable, Administrative Agent shall adjust the Project Budget to
reflect any such Insurance Proceeds or Condemnation Award and shall make the
Insurance Proceeds or Condemnation Award available to Borrower for Restoration
so long as each of the following conditions are met (provided that, if at the
time of any request for disbursement of Insurance Proceeds or Condemnation
Awards Borrower shall fail to satisfy such conditions, Borrower shall be
entitled, except as to Section 11.3(a)(i), to cure such failure within ten (10)
days after Administrative Agent's refusal to make such disbursement and resubmit
such request for disbursement):
 
(i)  no Event of Default has occurred and then exists (including at any time
required for any disbursements of such Insurance Proceeds or Condemnation
Awards);
 
(ii)  such Insurance Proceeds or Condemnation Awards, together with such
additional funds deposited by Borrower with Administrative Agent and/or
allocated by Borrower from the Contingency Fund are sufficient to pay for all of
the costs and expenses associated with the repair or restoration of the
Improvements in the manner required by Sections 11.1(a) or 11.2(f), as
applicable;
 
(iii)  if (1) such Casualty or Condemnation occurs prior to the initial
Completion of the Improvements, the Improvements can be repaired, restored and
completed prior to the Completion Date, or such later date as shall be approved
by the Required Lenders and (2) such Casualty or Condemnation occurs after the
initial Completion of the Improvements, the Improvements can be repaired or
restored to substantially the condition in which they existed prior to such
Casualty or Condemnation prior to the Extended Maturity Date;
 
(iv)  Administrative Agent (in the exercise of its reasonable discretion) and
all applicable Governmental Authorities have approved the final plans and
specifications for reconstruction or restoration of the damaged portion of the
Improvements;
 
(v)  Administrative Agent has approved (in the exercise of its reasonable
discretion) all budgets, schedules, and architecture and construction contracts
in connection with such repair or restoration;
 
(vi)  with respect to a Casualty, Administrative Agent has determined (in the
exercise of its reasonable discretion) that during the reconstruction or
restoration work and after the reconstruction or restoration work is completed,
the Loans will be In Balance;
 
(vii)  with respect to a partial Condemnation, Administrative Agent has
determined (in the exercise of its reasonable discretion) that the remaining
Improvements are sufficient to cause the Loans to be In Balance;
 
(viii)  Borrower shall commence (which shall include commencing "soft" costs
activities, i.e., obtaining development approval from the applicable
Governmental Authorities, soliciting bid proposals, restoration planning, etc.)
the Restoration as soon as reasonably practicable (but in no event later than
ninety (90) days after such Casualty or Condemnation, as the case may be,
occurs) and shall in any event have undertaken reasonable actions within ninety
(90) days to obtain all necessary permits and shall within such ninety (90)
days, have entered into a construction contract reasonably acceptable to
Administrative Agent, and shall diligently pursue the same to Completion to the
reasonable satisfaction of Administrative Agent;
 
(ix)  Administrative Agent shall have received a guaranty of Completion with
respect to all Restoration in substantially the same form as the Completion
Guaranty and otherwise reasonably satisfactory to Administrative Agent from
Guarantor;
 
(x)  the Project and the use thereof after the Restoration will be in
substantial compliance with and permitted under all Applicable Laws;
 
(xi)  such Casualty or Condemnation, as the case may be, does not result in the
permanent loss of access to the Project or the Improvements;
 
(b)  Pending disbursement to Borrower, the Insurance Proceeds or Condemnation
Awards shall be held by Administrative Agent in a Controlled Account. If the
entire amount of Insurance Proceeds or a Condemnation Award are not required (i)
to be made available for the Restoration or (ii) the conditions for Insurance
Proceeds or Condemnation Awards to be made available to Borrower set forth in
Section 11.3(a) above are not satisfied and Borrower's right to cure such
matters has expired, the Insurance Proceeds or Condemnation Award may (1) be
retained and applied by Administrative Agent toward the payment of the
Obligations not later than the end of the next Interest Period that is at least
five (5) days after Borrower shall have failed to satisfy the funding conditions
(subject to Borrower's cure rights), whether or not then due and payable, in
such order, priority and proportions as Administrative Agent in its sole
discretion shall deem proper, or (2) at the sole discretion of Administrative
Agent, the same may be paid, either in whole or in part, to Borrower for such
purposes and upon such conditions as Administrative Agent shall designate.
 
ARTICLE XII  
 


 
EVENTS OF DEFAULT
 
12.1  Events of Default
. Any one or more of the following events shall constitute an "Event of
Default":
 
(a)  Monetary Defaults. Borrower shall: (i) fail to pay any principal of or
interest on) any Loan when due (including, without limitation, on the Maturity
Date or any other date on which the same is due); or (ii) fail to pay any other
monetary sum (other than an amount referred to in clause (i) above) payable by
it under this Agreement or under any other Loan Document, when and as the same
shall become due and payable, and, in the case of this clause (ii) such default
shall continue for a period of five (5) days after Administrative Agent shall
have delivered notice of such default to Borrower (provided such 5-day grace
period shall not apply to any sums due on the Maturity Date); or
 
(b)  Negative Covenants. Borrower shall default in the performance of any of its
obligations under any of Sections 9.14(b), 9.21, 9.22, 10.1(a), 10.2, 10.3,
10.7, or 10.15.
 
(c)  Representations and Warranties. Any representation, warranty or
certification made or deemed made herein or in any other Loan Document (or in
any Modification hereto or thereto) by Borrower or any request, notice or
certificate furnished by or on behalf of any Borrower Party pursuant to the
provisions hereof or thereof, shall prove to have been false or misleading as of
the time made or furnished in any material respect and if the same is capable of
being cured, is not cured within ten (10) days after written notice from the
Administrative Agent unless another cure period is specified; or
 
(d)  Borrower Insolvency. (i) Borrower shall admit in writing its inability to,
or be generally unable to, pay its debts as such debts become due; or (ii) an
involuntary proceeding shall be commenced or an involuntary petition shall be
filed, seeking (1) liquidation, reorganization or other relief in respect of any
Borrower or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (2) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any of Borrower
Parties or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for a period of sixty (60)
days or an order or decree approving or ordering any of the foregoing shall be
entered; or (iii) Borrower shall (1) voluntarily commence any proceeding or file
any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (2) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (ii) above, (3) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for Borrower
or for a substantial part of any of its assets, (4) file an answer admitting the
material allegations .of a petition filed against it in any such proceeding, (5)
make a general assignment for the benefit of creditors or (6) take any action
for the purpose of effecting any of the foregoing; or
 
(e)  Default on other Indebtedness. Borrower defaults (after the passage of any
grace or cure periods) on any other Indebtedness where any Lender is acting as
lender; or
 
(f)  Dissolution. Borrower or Guarantor shall be terminated, dissolved or
liquidated (as a matter of law or otherwise) or proceedings shall be commenced
by any Person (including any Borrower Party) seeking the termination,
dissolution or liquidation of Borrower or Guarantor; or
 
(g)  Judgments Against Borrower. One or more (i) final, non-appealable judgments
(or, regardless as to whether the same is final and non-appealable, a judgment
shall be recorded as a lien against the Project) for the payment of money
(exclusive of judgment amounts covered by insurance where the insurer has
admitted liability in respect of such judgment) aggregating in excess of Five
Hundred Thousand and No/100 Dollars ($500,000.00) shall be rendered against
Borrower, unless the same is paid, bonded over to the reasonable satisfaction of
Administrative Agent, or additional cash collateral in an amount satisfactory to
Administrative Agent is deposited into a Controlled Account, in each case within
thirty (30) consecutive days of such judgment; or (ii) final, non-appealable
non-monetary judgments, orders or decrees shall be entered against Borrower
which does or would reasonably be expected to have a Material Adverse Effect,
and, in either case, the same shall remain undischarged for a period of thirty
(30) consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of Borrower to enforce any such judgment; or
 
(h)  Judgments Against Guarantor. One or more (i) final, non-appealable
judgments for the payment of money (exclusive of judgment amounts covered by
insurance where the insurer has admitted liability in respect of such judgment)
aggregating in excess of One Million Five Hundred Thousand and No/100 Dollars
($1,500,000.00) shall be rendered against Guarantor, unless the same is paid,
bonded over to the reasonable satisfaction of Administrative Agent, or
additional cash collateral in an amount satisfactory to Administrative Agent is
deposited into a Controlled Account, in each case within thirty (30) consecutive
days of such judgment; or (ii) final, non-appealable non-monetary judgments,
orders or decrees shall be entered against Guarantor which does or would
reasonably be expected to have a Material Adverse Effect, and, in either case,
the same shall remain undischarged for a period of thirty (30) consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of such
Guarantor to enforce any such judgment; or
 
(i)  ERISA. An ERISA Event shall have occurred that, in the opinion of
Administrative Agent, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;
or
 
(j)  Loan Document Liens. The Liens created by the Security Documents shall at
any time not constitute a valid and perfected first priority Lien (subject to
the Permitted Liens) on the collateral intended to be covered thereby in favor
of Administrative Agent, free and clear of all other Liens (other than the
Permitted Liens), or, except for expiration in accordance with its terms, any of
the Security Documents shall for whatever reason be terminated or cease to be in
full force and effect, or the enforceability thereof shall be contested by any
Borrower Party or any of their Affiliates and Borrower does not cause such
matter to be cured within ten (10) Business Days following written notice from
Administrative Agent; or
 
(k)  Guarantor Default. Any Event of Default shall occur under, or Guarantor
shall revoke or attempt to revoke, contest or commence any action against or
seeking to nullify or void its obligations under, any of the Guarantor
Documents; or
 
(l)  Material Adverse Effect. An event shall occur that results in a Material
Adverse Effect and such Material Adverse Effect shall be continuing; or 
 
(m)  Access to Project. If (i) Administrative Agent or any of the Lenders, or
its representatives or the Construction Consultant is not permitted, at all
reasonable times, following prior notice to Borrower, to enter upon the Project,
inspect the Improvements and the construction thereof and all materials,
fixtures and articles used or to be used in connection therewith, and to examine
all detailed plans, shop drawings and specifications which relate to the
Improvements, or (ii) Borrower, the General Contractor or a Major Subcontractor
shall fail to furnish to Administrative Agent, the Construction Consultant or
their authorized representatives, within a reasonable period of time after
requested, copies of such plans, drawings and specifications, or copies of any
invoices, subcontracts, or bills of sale relating to the construction or
equipping of the Improvements, and, in any of the foregoing cases such default
remains uncured for a period of five (5) Business Days after notice thereof from
Administrative Agent to Borrower; provided, however, that if such default is
caused as a result of the General Contractor or a Major Subcontractor, such five
(5) Business Day period shall be extended so long as Borrower is diligently
pursuing its rights and remedies to cause compliance by the General Contractor
or such Major Subcontractor; or
 
(n)  Deficiency Deposits. Borrower shall fail to make (or cause to be made) a
Deficiency Deposit within the time and in the manner provided in Section 7.2; or
 
(o)  Material Agreements. Borrower shall default under any of the Material
Agreements after the expiration any applicable notice or cure periods
thereunder, or any Material Agreement other than a Qualified Purchase Contract
is materially Modified or terminated without Administrative Agent's prior
written approval if such approval is required pursuant to Section 10.12, and the
benefits provided for in such Material Agreement are not promptly (but in no
event later than thirty (30) days after any such termination) replaced to the
reasonable satisfaction of Administrative Agent; or
 
(p)  Unsatisfactory Work. Borrower shall fail to cause any Unsatisfactory Work
to be corrected to the reasonable satisfaction of Administrative Agent and the
Construction Consultant within twenty (20) Business Days after notice of such
disapproval; provided, however, that if such Unsatisfactory Work cannot
reasonably be corrected within such twenty (20) day period, then so long as
Borrower shall have commenced to cause the correction of such Unsatisfactory
Work within such twenty (20) Business Day period and thereafter diligently and
expeditiously proceeds to cause the correction of the same, such twenty (20)
Business Day period shall be extended for such time as is reasonably necessary
for Borrower in the exercise of due diligence to cause the correction of such
Unsatisfactory Work, but in no event beyond the date which is sixty (60) days
after the applicable notice of disapproval or such later date as may be approved
in Administrative Agent's sole discretion; or
 
(q)  Contractor Bankruptcy. The bankruptcy or insolvency of the General
Contractor and failure of Borrower to procure a contract with a new general
contractor or guarantor (such contract, general contractor, guaranty and
guarantor, as the case may be, to be approved by Administrative Agent) within
sixty (60) days after the occurrence of such bankruptcy or insolvency (such
approval not to be unreasonably withheld); or
 
(r)  Completion Date. Completion of the Project is not achieved (subject to
Section 14.26) on or before the Completion Date; or
 
(s)  Cessation of Construction. If the Construction Work shall, at any time, be
discontinued (subject to Section 14.26) or abandoned for more than ten (10)
Business Days, or a delay in the Construction Work shall occur so that the same
cannot, in Administrative Agent's sole but reasonable judgment, be Completed on
or before the Completion Date; or
 
(t)  Change in Control. The occurrence of any Change of Control not permitted by
this Agreement; or
 
(u)  General. If Borrower or Guarantor shall default as set forth in
Sections 12.1(c), or 12.1(l) or under any of the other non-monetary terms,
covenants or conditions of this Agreement or any other Loan Document not set
forth above in this Section 12.1 and such default shall continue for thirty (30)
days after notice from Administrative Agent to Borrower; provided, however ,
that if (i) such default is susceptible of cure but Administrative Agent
reasonably determines that such non-monetary default cannot be reasonably cured
within such thirty (30) day period and (ii) Administrative Agent determines, in
its sole discretion, that such default does not create a material risk of sale
or forfeiture of, or substantial impairment in value to, any material portion of
the Project, then, so long as the Borrower or Guarantor, as appropriate, shall
have commenced to cure such default within such thirty (30) day period and
thereafter diligently and expeditiously proceeds to cure the same, such thirty
(30) day period shall be extended for such time as is reasonably necessary for
the Borrower or Guarantor, as appropriate, in the exercise of due diligence to
cure such default, but in no event shall such period exceed ninety (90) days
after the original notice from Administrative Agent or extend beyond the
Maturity Date; or
 
(v)  Other Loan Documents. Any "Event of Default" shall occur under and is
defined by the provisions of any of the other Loan Documents.
 
12.2  Remedies
. Upon the occurrence of an Event of Default and at any time thereafter during
the continuance of such event, Administrative Agent may (subject to, and in
accordance with, the provisions of Section 13.3) and, upon request of the
Required Lenders shall, by written notice to Borrower, pursue any one or more of
the following remedies, concurrently or successively, it being the intent hereof
that none of such remedies shall be to the exclusion of any other:
 
(a)  In the case of an Event of Default other than one referred to in Sections
12.1(d) or 12.1(f) with respect to Borrower, terminate the Commitments and/or
declare the Outstanding Principal Amount, and the accrued interest on the Loans
and all other amounts payable by Borrower hereunder (including any amounts
payable under Section 5.5) and under the Notes and the other Loan Documents to
be forthwith due and payable whereupon such amounts shall be immediately due and
payable without presentment, demand, protest or other formalities of any kind,
all of which are hereby expressly waived by Borrower; provided, however, that in
the case of the occurrence of an Event of Default referred to in
Sections 12.1(d) or 12.1(f) with respect to a Borrower Party, the Commitments
shall automatically be terminated and the Outstanding Principal Amount, and the
accrued interest on, the Loans and all other amounts payable by Borrower
hereunder (including any amounts payable under Section 5.5), under the Notes and
the other Loan Documents shall automatically become immediately due and payable
without presentment, demand, protest or other formalities of any kind, all of
which are hereby expressly waived by Borrower;
 
(b)  In the case of any Event of Default resulting from Borrower's failure,
refusal or neglect to make any payment or perform any act required by the Loan
Documents, then, while any Event of Default exists and without notice to or
demand upon Borrower and without waiving or releasing any other right, remedy or
recourse Administrative Agent and the Lenders may have because of such Event of
Default, Administrative Agent may (but shall not be obligated to) make such
payment or perform such act for the account of and at the expense of Borrower,
and shall have the right to enter upon the Project for such purpose and to take
all such action thereon and with respect to the Project as it may deem necessary
or appropriate. If Administrative Agent shall elect to pay any sum due with
respect to the Project, Administrative Agent may do so in reliance on any bill,
statement or assessment procured from the appropriate Governmental Authority or
other issuer thereof without inquiring into the accuracy or validity thereof.
Similarly, in making any payments to protect the security intended to be created
by the Loan Documents, Administrative Agent shall not be bound to inquire into
the validity of any apparent or threatened adverse title, Lien, encumbrance,
claim or charge before making an advance for the purpose of preventing or
removing the same. Additionally, after the occurrence of an Event of Default, if
any Hazardous Substance affects or threatens to affect the Project,
Administrative Agent may (but shall not be obligated to) give such notices and
take such actions as it deems necessary or advisable in order to abate the
discharge of or remove any Hazardous Substance;
 
(c)  Take possession of the Project and cause Completion of the Improvements and
do anything in its sole judgment to fulfill the obligations of Borrower
hereunder, including either the right to avail itself of and procure performance
of existing contracts or let any contracts with the same contractors or others
and to employ watchmen to protect the Project from injury. Without restricting
the generality of the foregoing and for the purposes aforesaid, Borrower hereby
appoints and constitutes Administrative Agent its lawful attorney-in-fact with
full power of substitution in the Project to cause Completion of the
Improvements in the name of Borrower; to use unadvanced funds remaining under
the Commitments or which may be reserved, or escrowed or set aside for any
purposes hereunder at any time, or to advance funds in excess of the face amount
of the Notes (and all such amounts shall be payable by Borrower together with
interest at the Default Rate), to cause Completion the Improvements; to make
changes in the Plans and Specifications which shall be necessary or desirable
for Completion of the Improvements in substantially the manner contemplated by
the Plans and Specifications; to retain or employ new general contractors,
subcontractors, architects, engineers and inspectors as shall be required for
said purposes; to pay, settle, or compromise all existing bills and claims,
which may be liens or security interests, or to avoid such bills and claims
becoming liens against the Project or security interest against fixtures or
equipment, or as may be necessary or desirable for the Completion of the
Improvements or for the clearance of title; to execute all applications and
certificates in the name of Borrower which may be required by any of the
contract documents; to do any and every act which Borrower might do in its own
behalf; and to prosecute and defend all actions or proceedings in connection
with the Project or fixtures or equipment; to take action and require such
performance as it deems necessary under any bonds furnished in connection with
the construction of the Improvements and to make settlements and compromises
with surety or sureties thereunder, and in connection therewith, to execute
instruments of release and satisfaction; it being understood and agreed that
this power of attorney shall be a power coupled with an interest and cannot be
revoked;
 
(d)  Exercise the Lenders' rights under the Completion Guaranty and Development
Agreement Guaranty to require any Guarantor to perform thereunder, in which case
Borrower hereby (i) authorizes Administrative Agent and the Lenders to make
advances of the Loans directly to such Guarantor in accordance with the terms of
the Completion Guaranty and Development Agreement Guaranty and this Agreement
and (ii) agrees that Borrower shall be liable to the Lenders for all such
advances to such Guarantor and such advances shall be deemed Loans under this
Agreement and be evidenced by the Notes and secured by the Security Instrument
and the other Security Documents; and
 
(e)  Exercise or pursue any other remedy or cause of action permitted under this
Agreement, any or all of the Security Documents, or any other Loan Document, or
conferred upon Administrative Agent and the Lenders by operation of law.
 
WHETHER OR NOT ADMINISTRATIVE AGENT OR THE LENDERS ELECT TO EMPLOY ANY OR ALL OF
THE REMEDIES AVAILABLE UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, NEITHER
ADMINISTRATIVE AGENT NOR ANY OF THE LENDERS SHALL BE LIABLE FOR THE CONSTRUCTION
OF OR FAILURE TO CONSTRUCT, COMPLETE OR PROTECT THE IMPROVEMENTS OR FOR PAYMENT
OF ANY EXPENSES INCURRED IN CONNECTION WITH THE EXERCISE OF ANY REMEDY AVAILABLE
TO ADMINISTRATIVE AGENT OR THE LENDERS OR FOR THE PERFORMANCE OR NON-PERFORMANCE
OF ANY OTHER OBLIGATION OF BORROWER.
 
ARTICLE XIII  
 


 
ADMINISTRATIVE AGENT
 
13.1  Appointment, Powers and Immunities
. Each Lender hereby irrevocably appoints and authorizes Administrative Agent to
act as its agent hereunder and under the other Loan Documents with such powers
as are specifically delegated to Administrative Agent by the terms of this
Agreement and of the other Loan Documents, together with such other powers as
are reasonably incidental thereto. Administrative Agent shall be a party to each
of the Loan Documents (other than the Notes) as secured party, beneficiary,
indemnitee, and such other applicable capacities, on behalf of and for the
benefit of Lenders (and each Lender hereby ratifies and reaffirms the Loan
Documents so executed and agrees to be bound by the terms thereof) and hold all
Collateral covered thereby for the benefit of the Lenders, and receive all
payments or proceeds received in connection therewith for the undivided benefit
and protection of the Lenders in accordance with the terms and conditions of
this Agreement. As soon as practicable after each such receipt of proceeds by
Administrative Agent, Administrative Agent shall determine the respective
amounts to be distributed and promptly thereafter shall credit to itself the
amount to which it is entitled (as Administrative Agent, Lender or otherwise)
and wire the amounts to which the other Lenders are entitled in accordance with
such written instruction as each Lender from time to time may deliver to
Administrative Agent. Each Lender shall hold its own Note and shall receive a
copy of each Loan Document. Administrative Agent (which term as used in this
Section 13.1 shall include reference to its Affiliates and its own and its
Affiliates' officers, directors, employees and agents) shall not:
 
(a)  have any duties or responsibilities except those expressly set forth in
this Agreement and in the other Loan Documents, and shall not by reason of this
Agreement or any other Loan Document be a fiduciary or trustee for any Lender
except to the extent that Administrative Agent acts as an agent with respect to
the receipt or payment of funds, nor shall Administrative Agent have any
fiduciary duty to the Borrower nor shall any Lender have any fiduciary duty to
the Borrower or any other Lender;
 
(b)  be responsible to the Lenders for any recitals, statements, representations
or warranties contained in this Agreement or in any other Loan Document, or in
any certificate or other document referred to or provided for in, or received by
any of them under, this Agreement or any other Loan Document, or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement, any Note or any other Loan Document or any other document referred to
or provided for herein or therein or for any failure by the Borrower or any
other Person to perform any of its Obligations hereunder or thereunder;
 
(c)  be responsible for any action taken or omitted to be taken by it hereunder
or under any other Loan Document or under any other document or instrument
referred to or provided for herein or therein or in connection herewith or
therewith, except for its own gross negligence or willful misconduct;
 
(d)  except to the extent expressly instructed in writing by the Required
Lenders with respect to collateral security under the Loan Documents, be
required to initiate or conduct any litigation or collection proceedings
hereunder or under any other Loan Document; and
 
(e)  be required to take any action which is contrary to this Agreement or any
other Loan Document or Governmental Requirement.
 
The relationship between and among Administrative Agent and each Lender is a
contractual relationship only, and nothing herein shall be deemed to impose on
Administrative Agent any obligations other than those for which express
provision is made herein or in the other Loan Documents. Administrative Agent
may employ agents and attorneys-in-fact and shall not be responsible for the
negligence or misconduct of any such agents or attorneys-in-fact selected by it
in good faith. Administrative Agent may deem and treat the payee of a Note as
the holder thereof for all purposes hereof unless and until a notice of the
assignment or transfer thereof shall have been filed with Administrative Agent
pursuant to Section 14.7. Except to the extent expressly provided in Sections
13.8, 13.10, and 13.11(g), the provisions of this Article XIII are solely for
the benefit of Administrative Agent and the Lenders, and the Borrower shall not
have any rights as a third-party beneficiary of any of the provisions hereof and
the Administrative Agent and Lenders may, pursuant to a written agreement
executed by all such Persons, Modify or waive such provisions of this
Article XIII in their sole and absolute discretion.
 
13.2  Reliance by Administrative Agent
. Administrative Agent shall be entitled to rely upon any certification, notice,
document or other communication (including any thereof by telephone, telecopy,
telegram or cable) reasonably believed by it to be genuine and correct and to
have been signed or sent by or on behalf of the proper Person or Persons, and
upon advice and statements of legal counsel, independent accountants and other
experts selected by Administrative Agent. As to any matters not expressly
provided for by this Agreement or any other Loan Document, Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
hereunder or thereunder in accordance with instructions given by the Required
Lenders, and such instructions of the Required Lenders and any action taken or
failure to act pursuant thereto shall be binding on all of the Lenders.
 
13.3  Borrower Defaults.
 
(a)  Administrative Agent shall give the Lenders notice of any material Default
of which Administrative Agent has knowledge or notice. Except with respect to
(i) the nonpayment of principal, interest or any fees that are due and payable
under any of the Loan Documents, (ii) Defaults with respect to which
Administrative Agent has actually sent written notice of to the Borrower and
(iii) Defaults with respect to which Administrative Agent has entered into
discussions with the Borrower, Administrative Agent shall be deemed to not have
knowledge or notice of the occurrence of a Default unless Administrative Agent
has received notice from a Lender or the Borrower specifying such Default and
stating that such notice is a "Notice of Default." If Administrative Agent has
such knowledge or receives such a notice from the Borrower or a Lender in
accordance with the immediately preceding sentence with respect to the
occurrence of a material Default, Administrative Agent shall give prompt notice
thereof to the Lenders. Within ten (10) days of delivery of such notice of
Default from Administrative Agent to the Lenders (or such shorter period of time
as Administrative Agent determines is necessary), Administrative Agent and the
Lenders shall consult with each other to determine a proposed course of action.
Administrative Agent shall (subject to Section 13.7) take such action with
respect to such Default as shall be directed by the Required Lenders; provided
that (i) unless and until Administrative Agent shall have received such
directions, Administrative Agent may (but shall not be obligated to) take such
action, or refrain from taking such action (including decisions (1) to make
Protective Advances that Administrative Agent determines are necessary to
protect or maintain the Project and (2) to foreclose on the Project or exercise
any other remedy), with respect to such Default as it shall deem advisable in
the interest of the Lenders except to the extent that this Agreement expressly
requires that such action be taken, or not be taken, only with the consent or
upon the authorization of all of the Lenders and (ii) no actions approved by the
Required Lenders shall violate the Loan Documents or Governmental Requirement.
 
(b)  Each of the Lenders acknowledges and agrees that no individual Lender may
separately enforce or exercise any of the provisions of any of the Loan
Documents (including, without limitation, the Notes) other than through
Administrative Agent. Administrative Agent shall advise the Lenders of all
material actions which Administrative Agent takes in accordance with the
provisions of this Section 13.3. Notwithstanding the foregoing, if the Required
Lenders shall at any time direct that a different or additional remedial action
be taken from that already undertaken by Administrative Agent, including the
commencement of foreclosure proceedings, such different or additional remedial
action shall be taken in lieu of or in addition to, the prosecution of such
action taken by Administrative Agent; provided that all actions already taken by
Administrative Agent pursuant to Section 13.3(a) shall be valid and binding on
each Lender.
 
(c)  All money (other than money subject to the provisions of Section 13.3(g))
received from any enforcement actions, including the proceeds of a foreclosure
sale of the Project, shall be applied: First, to the payment or reimbursement of
Administrative Agent for expenses incurred in accordance with the provisions of
Sections 13.3(d), 13.3(e), and 13.3(f) and 13.5 and to the payment of any fees
and charges then due agent to the extent not paid by the Borrower; Second, to
the Lenders for expenses incurred in accordance with the provisions of
Section 13.3(d), 13.3(e), and 13.3(f) and 13.5; Third, to the payment or
reimbursement of the Lenders for any advances made pursuant to Section 13.3(d);
and Fourth, pari passu to the Lenders in accordance with their respective
Proportionate Shares, unless an Unpaid Amount is owed pursuant to Section 13.11,
in which event such Unpaid Amount shall be deducted from the portion of such
proceeds of the Defaulting Lender and be applied to payment of such Unpaid
Amount to the Special Advance Lender.
 
(d)  All losses with respect to interest (including interest at the Default
Rate) and other sums payable pursuant to the Notes or incurred in connection
with the Loans, the enforcement thereof or the realization of the security
therefor, shall be borne by the Lenders in accordance with their respective
Proportionate Shares. The Lenders shall promptly, upon request, remit to
Administrative Agent their respective Proportionate Shares of (i) any expenses
incurred by Administrative Agent in connection with any Default to the extent
any expenses have not been paid by the Borrower, (ii) any advances made to pay
taxes or insurance or otherwise to preserve the lien of the Loan Documents or to
preserve and protect the Project or made to effect the Completion of the
Improvements to be constructed pursuant to this Agreement whether or not the
amount necessary to be advanced for such purposes exceeds the amount of the
respective Commitments of the Lenders, (iii) any other expenses incurred in
connection with the enforcement of the Security Instrument or other Loan
Documents, and (iv) any expenses incurred in connection with the consummation of
the Loans not paid or provided for by the Borrower. To the extent any such
advances are recovered in connection with the enforcement of the Security
Instrument or the other Loan Documents, each Lender shall be paid its
Proportionate Share of such recovery after deduction of the expenses of
Administrative Agent.
 
(e)  If any action is brought to collect on the Notes, foreclose under the
Security Instrument, or enforce any of the Loan Documents, such action shall (to
the extent permitted under applicable law and the decisions of the court in
which such action is brought) be an action brought by Administrative Agent and
the Lenders, collectively, to collect on all or a portion of the Notes or
enforce the Loan Documents, and counsel selected by Administrative Agent shall
prosecute any such action on behalf of Administrative Agent and the Lenders, and
Administrative Agent and the Lenders shall consult and cooperate with each other
in the prosecution thereof. The costs and expenses of foreclosure, to the extent
not paid by Borrower within ten (10) days after Administrative Agent's demand
therefor, will be borne by the Lenders in accordance with their respective
Proportionate Shares. 
 
(f)  If title is acquired to the Project after a foreclosure sale, nonjudicial
foreclosure or by a deed in lieu of foreclosure, title shall be held by
Administrative Agent in its own name in trust for the Lenders or, at
Administrative Agent's election, in the name of a wholly owned subsidiary of
Administrative Agent on behalf of the Lenders. 
 
(g)  If Administrative Agent (or its subsidiary) acquires title to the Project
or is entitled to possession of the Project during or after the foreclosure, all
material decisions with respect to the possession, ownership, development,
construction, control, operation, leasing, management and sale of the Project
shall be made by Administrative Agent. All income or other money received after
so acquiring title to or taking possession of the Project with respect to the
Project, including income from the operation and management of the Project and
the proceeds of a sale of the Project, shall be applied: First, to the payment
or reimbursement of Administrative Agent for expenses incurred in accordance
with the provisions of this Article XIII and to the payment of any fees and
charges then due agent to the extent not paid by the Borrower; Second, to the
payment of operating expenses with respect to the Project; Third, to the
establishment of reasonable reserves for the operation of the Project; Fourth,
to the payment or reimbursement of the Lenders for any advances made pursuant to
Section 13.3(d); Fifth to fund any capital improvement, leasing and other
reserves established at the discretion of Administrative Agent; and Sixth, pari
passu to the Lenders in accordance with their respective Proportionate Shares,
unless an Unpaid Amount is owed pursuant to Section 13.11, in which event such
Unpaid Amount shall be deducted from the portion of such proceeds of the
Defaulting Lender and be applied to payment of such Unpaid Amount to the Special
Advance Lender.
 
13.4  Rights as a Lender
. With respect to its Loan Commitment and the Loans made by it, Wells Fargo (and
any successor acting as "Administrative Agent" hereunder) in its capacity as a
Lender hereunder shall have the same rights and powers hereunder as any other
Lender and may exercise the same as though it were not acting as Administrative
Agent, and the term "Lender" or "Lenders" shall, unless the context otherwise
indicates, include Administrative Agent in its individual capacity as Lender.
Wells Fargo (and any successor acting as "Administrative Agent" hereunder) and
any of its Affiliates may (without having to account therefor to any other
Lender) accept deposits from, lend money to, make investments in and generally
engage in any kind of banking, investment banking, trust or other business with
the Borrower (and any of its Affiliates) as if it were not acting as
Administrative Agent, and Wells Fargo (and any such successor) and any of its
Affiliates may accept fees and other consideration from the Borrower for
services in connection with this Agreement or otherwise without having to
account for the same to the Lenders. 
 
13.5  Indemnification
. Each Lender agrees to indemnify Administrative Agent (to the extent not
reimbursed by the Borrower, but without limiting the Obligations of the Borrower
hereunder) ratably in accordance with their Proportionate Shares, for any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind and nature whatsoever that
may be imposed on, incurred by or asserted against Administrative Agent in its
capacity as Administrative Agent (including by any Lender) arising out of or by
reason of any investigation in or in any way relating to or arising out of this
Agreement or any other Loan Document or any other documents contemplated by or
referred to herein or therein (including the costs and expenses that the
Borrower is obligated to pay hereunder) or the enforcement of any of the terms
hereof or thereof; provided that no Lender shall be liable for any of the
foregoing to the extent they arise from the gross negligence or willful
misconduct of Administrative Agent.
 
13.6  Non-Reliance on Administrative Agent and Other Lenders
. Each Lender agrees that it has, independently and without reliance on
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own credit analysis of the
Borrower and the Guarantor and its decision to enter into this Agreement and
that it will, independently and without reliance upon Administrative Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own analysis and decisions in
taking or not taking action under this Agreement or under any other Loan
Document. Subject to the provisions of Section 13.5 above, Administrative Agent
shall not be required to keep itself informed as to the performance or
observance by the Borrower or the Guarantor of this Agreement or any of the
other Loan Documents or any other document referred to or provided for herein or
therein or to inspect the properties or books of the Borrower or the Guarantor.
Except for notices, reports and other documents and information expressly
required to be furnished to the Lenders by Administrative Agent hereunder,
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the affairs, financial
condition or business of the Borrower or the Guarantor (or any of their
Affiliates) that may come into the possession of Administrative Agent or any of
its Affiliates. Without limiting the foregoing, Administrative Agent shall not
be responsible in any manner to any Lender (or any permitted successor or assign
of any Lender), and each Lender represents and warrants that it has not relied
upon Administrative Agent for or in respect of, (a) the creditworthiness of
Borrower and the risks involved to such Lender, (b) the effectiveness,
enforceability, genuineness, validity, or the due execution of any Loan
Document, (c) any representation, warranty, document, certificate, report, or
statement made therein or furnished thereunder or in connection therewith, (d)
the existence, priority, or perfection of any Lien granted or purported to be
granted under any Loan Document, or (e) the observation of or compliance with
any of the terms, covenants, or conditions of any Loan Document on the part of
Borrower. 
 
13.7  Failure to Act
. Except for action expressly required of Administrative Agent hereunder and
under the other Loan Documents, Administrative Agent shall in all cases be fully
justified in failing or refusing to act hereunder and thereunder unless it shall
receive further assurances to its satisfaction from the Lenders of their
indemnification obligations under Section 13.5 against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. 
 
13.8  Resignation and Removal of Administrative Agent.
 
(a)  It is agreed by the Lenders that Administrative Agent shall remain
Administrative Agent under this Agreement and the other Loan Documents
throughout the term of the Loan; provided, however, Administrative Agent may
resign at any time by giving at least thirty (30) days prior notice thereof to
the Lenders and the Borrower. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent that shall be a
Person that:
 
(i)  meets the qualifications of an Eligible Assignee; and
 
(ii)  has substantial experience in construction loan administration, and if
such successor Administrative Agent is not a Lender, as long as no Event of
Default exists, the Borrower shall have the right to approve such successor
Administrative Agent, which approval shall not be unreasonably withheld,
conditioned or delayed.
 
If no successor Administrative Agent shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Administrative Agent's giving of notice of resignation
of the retiring Administrative Agent, then the retiring Administrative Agent
may, on behalf of the Lenders, appoint a successor Administrative Agent, that
shall be a Person that meets the requirements of clauses (i) and (ii) above, and
if such successor Administrative Agent is not a Lender, the Borrower, as long as
no Event of Default exists, shall have the right to approve such successor
Administrative Agent, which approval shall not be unreasonably withheld,
conditioned or delayed. Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder; provided, however, that the retiring Administrative Agent
shall not be discharged from any liabilities which existed prior to the
effective date of such resignation. After any retiring Administrative Agent's
resignation hereunder as Administrative Agent, the provisions of this Article
XIII shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as Administrative Agent.
 
(b)  Administrative Agent may be removed by the Required Lenders if:
 
(i)  Administrative Agent shall have failed to pay to Lenders any amount due to
any Lender pursuant to this Agreement (and not reasonably disputed by
Administrative Agent) within seven (7) Business Days of the date Administrative
Agent is notified of a default in a payment due from Administrative Agent to
such Lenders;
 
(ii)  Administrative Agent shall have failed to perform any of its obligations
under this Agreement in any material respect and such failure shall not have
been cured within thirty (30) calendar days after written notice from Lenders to
Administrative Agent of such failure, or if such failure cannot reasonably be
cured within such thirty (30) day period, within such longer period of time as
may be necessary to complete such cure so long as Administrative Agent commences
such cure within such thirty (30) day period and thereafter diligently pursues
such cure to completion; or
 
(iii)  Administrative Agent is a Defaulting Lender.
 
13.9  Consents and Certain Actions under, and Modifications of, Loan Documents.
 
(a)  Administrative Agent may, except as provided below in Section 13.9(b)
below, (i) grant or refuse to grant any consent or approval required or
requested of it hereunder or under any of the other Loan Documents in its sole
and absolute discretion (except where another standard of discretion is
expressly required of Administrative Agent pursuant to the applicable Loan
Document), and (ii) consent or refuse to consent to any Modification, supplement
or waiver under any of the Loan Documents. Without limiting the foregoing, such
authority shall include the power to grant approvals consents and make all
decisions with respect to all Ministerial Matters. Notwithstanding anything to
the contrary contained herein, the Administrative Agent, shall be authorized on
behalf of all the Lenders, without the necessity of any notice to, or further
consent from, any Lender, to waive the imposition of the Late Charge provided in
Section 3.3, up to a maximum of 3 times per calendar year.
 
(b)  Notwithstanding any other provision of this Agreement or the other Loan
Documents to the contrary, Administrative Agent shall not, without the approval
of the Required Lenders or all of the Lenders, as specified below, have the
right or power (and Borrower acknowledges and agrees that Administrative Agent
shall not have the right or power) to grant any consent or approval required or
requested of it hereunder or under any of the other Loan Documents, consent to
any Modification, supplement or waiver under any of the Loan Documents, or take
any action, if the effect of such consent, approval, Modification, supplement,
waiver or action would result in:
 
(i)  Without the consent of all Lenders:
 
(1)  a waiver of any provision regarding the scheduled payment of principal of
or interest on the Loan;
 
(2)  the postponement the Maturity Date;
 
(3)  the reduction or forgiveness of the principal amount of the Loan;
 
(4)  a decrease in the Applicable Interest Rate under the Loan or the waiver of
any interest (including interest at the Default Rate) thereon, except to the
extent permitted in the Loan Documents;
 
(5)  a release of Borrower from its Obligations under the Loan Documents, or a
release of any of the Guarantors under the Guaranties from their obligations
with respect to the Loan (except upon payment in full of the Loan and all other
sums due under the Loan Documents);
 
(6)  a release of any material portion of the Collateral from the lien of the
applicable Loan Documents, except to the extent permitted in the Loan Documents;
 
(7)  a waiver of interest at the Default Rate, or any Extension Fee;
 
(8)  a consent to any waiver of the prohibitions on Transfer or encumbrances,
other than an Anticipated Encumbrance, of the Project or Equity Interests in
Borrower;
 
(9)  a Modification of the definition of "Required Lenders" or the provisions of
Article XIII, or alters the several nature of the Lenders' obligations under the
Loan Documents;
 
(ii)  Without the consent of the Required Lenders:
 
(1)  a decision to foreclose on, or exercise remedies in order to realize upon,
any Collateral after a Default or an Event of Default, as the case may be or
bring any action to enforce any of the Guaranties or other Loan Documents
(provided, however, all decisions concerning the conduct of any receivership,
the manner (i.e., judicial, non-judicial, acceptance of deed-in-lieu of
foreclosure) and conduct of any foreclosure action or trustee's sale, the
collection of any judgment, the settlement of such action, any bid on behalf of
Administrative Agent and the Lenders at a foreclosure sale, the manner of taking
and holding title to the Project, and the commencement and conduct of any
deficiency judgment proceeding shall be made by Administrative Agent);
 
(2)  a decision made with respect to the sale or disposition of the Project or
any Collateral after Administrative Agent has obtained possession thereof;
 
(3)  a decision on the use of application of proceeds from any insurance
maintain by Borrower or any awards from a taking or condemnation of the Project;
 
(4)  a Protective Advance that exceeds Two Hundred Fifty Thousand and No/100
Dollars ($250,000.00) or Protective Advances that exceed, in the aggregate, Five
Hundred Thousand and No/100 Dollars ($500,000.00) in any calendar year; and
 
(5)  a single Change Order in excess of One Million and No/100 Dollars
($1,000,000.00) and all Change Orders at such time as the aggregate amount of
Change Orders exceeds Five Million and No/100 Dollars ($5,000,000.00).
 
(6)  a waiver of the conditions precedent to the making of Loans set forth in
Section 6.2.
 
(iii)  Without the consent of the affected Lender, change such Lender's
Proportionate Share (provided, however, that this clause shall not apply to
reductions in or a deemed reduction in any Lender's Proportionate Share pursuant
to Section 13.11 hereof, nor shall it be construed to prevent a Lender from
assigning its interest in the Loan pursuant to Section 14.7).
 
(c)  If Administrative Agent solicits any consents or approvals from the Lenders
under any of the Loan Documents, each Lender shall within ten (10) Business Days
of receiving such request, give Administrative Agent written notice of its
consent or approval or denial thereof (or such shorter time as may be required
under the applicable Loan Document for Administrative Agent to respond, in which
case Lenders shall have the same time period minus one (1) Business Day);
provided that if any Lender does not respond within such ten (10) Business Days,
such Lender shall be deemed to have authorized Administrative Agent to vote such
Lender's interest with respect to the matter which was the subject of
Administrative Agent's solicitation as Administrative Agent elects. Any such
solicitation by Administrative Agent for a consent or approval shall be in
writing and shall include a description of the matter or thing as to which such
consent or approval is requested and shall include Administrative Agent's
recommended course of action or determination in respect thereof. 
 
13.10  Authorization
. Administrative Agent is hereby authorized by the Lenders to execute, deliver
and perform in accordance with the terms of each of the Loan Documents to which
Administrative Agent is or is intended to be a party and each Lender agrees to
be bound by all of the agreements of Administrative Agent contained in such Loan
Documents. The Borrower shall be entitled to rely on all written agreements,
approvals and consents received from Administrative Agent as being that also of
the Lenders, without obtaining separate acknowledgment or proof of authorization
of same.
 
13.11  Defaulting Lenders. 
 
(a)  If any Lender (a "Defaulting Lender"; and, for purposes hereof, any Lenders
that is not a Defaulting Lender, a "Non-Defaulting Lender") shall for any reason
fail to (i) make any respective Loan required pursuant to the terms of this
Agreement or (ii) pay its Proportionate Share of an advance or disbursement to
protect the Project or the lien of the Loan Documents, Administrative Agent and
any of the Non-Defaulting Lenders may, but shall not be obligated to, make all
or a portion of the Defaulting Lender's Proportionate Share of such advance;
provided, however, that Administrative Agent or such Non-Defaulting Lender gives
the Defaulting Lender and Administrative Agent three (3) Business Days prior
notice of its intention to do so. The right to make such advances in respect of
the Defaulting Lender shall be exercisable first by Administrative Agent, and
then by the Non-Defaulting Lender holding the greatest Proportionate Share, and
thereafter to each of the Non-Defaulting Lenders in descending order of their
respective Proportionate Shares or in such other manner as the Required Lenders
(excluding the Defaulting Lender) may agree on. Any Lender making all or any
portion of a Defaulting Lender's Proportionate Share of the applicable Loan
advance in accordance with the foregoing terms and conditions shall be referred
to as a "Special Advance Lender." Subject to a Defaulting Lender's right to cure
as provided in Section 13.11(f), but notwithstanding anything else to the
contrary contained in this Agreement, the Defaulting Lender's interest in, and
any amounts due to a Defaulting Lender under, the Loan Documents (including,
without limitation, all principal, interest, fees and expenses) shall be
subordinate in lien priority and to the repayment of all amounts (including,
without limitation, interest) then or thereafter due or to become due to the
other Lenders under the Loan Documents, and the Defaulting Lender thereafter
shall have no right to participate in any discussions among and/or decisions by
the Lenders hereunder and/or under the other Loan Documents. Further, subject to
Section 13.11(f) below, any Defaulting Lender shall be bound by any amendment
to, or waiver of, any provision of, or any action taken or omitted to be taken
by Administrative Agent and/or the other Lenders under, any Loan Document which
is made subsequent to the Defaulting Lender becoming a Defaulting Lender and,
during such period, the Loan Commitment of and outstanding principal amount held
by such Defaulting Lender shall be disregarded in any determination requiring
the approval of the Lenders or the Required Lenders hereunder.
 
(b)  In any case where a Non-Defaulting Lender becomes a Special Advance Lender
(i) the Special Advance Lender shall, at the election of such Special Advance
Lender, be deemed to have purchased, and the Defaulting Lender shall be deemed
to have sold, a senior participation in the Defaulting Lender's respective Loans
to the extent of the amount so advanced or disbursed (the "Advanced Amount")
bearing interest at the Applicable Interest Rate (including interest at the
Default Rate, if applicable) and (ii) the Defaulting Lender shall have no voting
rights under this Agreement or any other Loan Documents (and its Proportionate
Share shall be disregarded in determining whether any act or decision requiring
the approval of the Required Lenders shall have been approved) so long as it is
a Defaulting Lender. It is expressly understood and agreed that each of the
respective obligations of the Lenders under this Agreement and the other Loan
Documents, including to advance Loans, to share losses incurred in connection
with the Loan, including costs and expenses of enforcement of the Loans, to make
advances to preserve the lien of the Security Instrument or to preserve and
protect the Project or to effect Completion of the Improvements to be
constructed pursuant to the Loan Documents, shall be without regard to any
adjustment in the Proportionate Shares occasioned by the acts of a Defaulting
Lender. The Special Advance Lender shall be entitled to an amount (the "Unpaid
Amount") equal to the applicable Advanced Amount, plus any unpaid interest due
and owing with respect thereto, less any repayments thereof made by the
Defaulting Lender immediately upon demand. The Defaulting Lender shall have the
right to repurchase the senior participation in its Loans from the Special
Advance Lender pursuant to Section 13.11(f) below by the payment of the Unpaid
Amount.
 
(c)  A Special Advance Lender shall (i) give notice to the Defaulting Lender,
Administrative Agent and each of the other Lenders (provided that failure to
deliver said notice to any party other than the Defaulting Lender shall not
constitute a default under this Agreement) of the Advance Amount and the
percentage of the Special Advance Lender's senior participation in the
Defaulting Lender's Loans and (ii) in the event of the repayment of any of the
Unpaid Amount by the Defaulting Lender, give notice to the Defaulting Lender,
Administrative Agent and each of the other Lenders of the fact that the Unpaid
Amount has been repaid (in whole or in part), the amount of such repayment and,
if applicable, the revised percentage of the Special Advance Lender's senior
participation. Provided that Administrative Agent has received notice of such
participation, Administrative Agent shall have the same obligations to
distribute interest, principal and other sums received by Administrative Agent
with respect to a Special Advance Lender's senior participation as
Administrative Agent has with respect to the distribution of interest, principal
and other sums under this Agreement; and at the time of making any distributions
to the Lenders, shall make payments to the Special Advance Lender with respect
to a Special Advance Lender's senior participation in the Defaulting Lender's
Loans out of the Defaulting Lender's share of any such distributions. 
 
(d)  A Defaulting Lender shall immediately pay to a Special Advance Lender all
sums of any kind paid to or received by the Defaulting Lender from the Borrower,
whether pursuant to the terms of this Agreement or the other Loan Documents or
in connection with the realization of the security therefor until the Unpaid
Amount is fully repaid. Notwithstanding the fact that the Defaulting Lender may
temporarily hold such sums, the Defaulting Lender shall be deemed to hold same
as a trustee for the benefit of the Special Advance Lender, it being the express
intention of the Lenders that the Special Advance Lender shall have an ownership
interest in such sums to the extent of the Unpaid Amount.
 
(e)  Nothing contained in Section 13.11(a), 13.11(f) or 13.11(h) shall release
or in any way limit a Defaulting Lender's obligations as a Lender hereunder
and/or under any other of the Loan Documents or impair the Borrower's right to
exercise its remedies against such Defaulting Lender which remedies shall
include, without limitation, the recovery of any losses, costs and expenses
incurred as a result thereof Each Defaulting Lender shall indemnify, defend and
hold Administrative Agent and each of the other Lenders harmless from and
against any and all losses, damages, liabilities or expenses (including
reasonable attorneys' fees and expenses and interest at the Default Rate) which
they may sustain or incur by reason of the Defaulting Lender's failure or
refusal to abide by its obligations under this Agreement or the other Loan
Documents, except to the extent a Defaulting Lender became a Defaulting Lender
due to the gross negligence or willful misconduct of Administrative Agent and/or
any Lender. Administrative Agent shall, after payment of any amounts due to any
Special Advance Lender pursuant to the terms of Section 13.11(c) above, set-off
against any payments due to such Defaulting Lender for the claims of
Administrative Agent and the other Non-Defaulting Lenders pursuant to this
indemnity.
 
(f)  A Defaulting Lender may cure a default arising out its failure to fund its
Proportionate Share of an advance or to make any respective Loan required
pursuant to this Agreement, and subject to the following, upon such cure shall
no longer be deemed to be a Defaulting Lender, if, within five (5) days (the
"Default Cure Period") of such default, it pays the full amount of the Unpaid
Amount, together with interest thereon in respect of each day during the period
commencing on the date such Advanced Amount was so paid by the Special Advance
Lender until the date the Special Advance Lender recovers such amount at a rate
per annum equal to the Federal Funds Rate in the event such cure is made within
three (3) Business Days of such default; provided, however, if such Defaulting
Lender fails to cure such default within such three (3) Business Days, the
Special Advance Lender shall be entitled to recover, and such Defaulting Lender
shall pay, such amount, on demand from Administrative Agent, together with
interest thereon in respect of each day during the period commencing on such
third (3rd) Business Day until the date the Special Advance Lender recovers such
amount at a rate per annum equal to the Default Rate for each such day. If a
Defaulting Lender pays the Unpaid Amount and interest due thereon within the
Default Cure Period (or thereafter with the consent of Administrative Agent),
such Defaulting Lender nonetheless shall be bound by any amendment to or waiver
of any provision of, or any action taken or omitted to be taken by
Administrative Agent and/or the other Lenders under, any Loan Document which is
made subsequent to the Lender's becoming a Defaulting Lender and prior to its
curing the default as provided in this Section 13.11(f); provided that such
amendment or waiver of action was taken in accordance with the provisions of
this Agreement. A Defaulting Lender shall have absolutely no right to cure any
default after the expiration of the Default Cure Period unless Administrative
Agent, in its sole discretion, elects to permit such cure. 
 
(g)  If any Lender becomes a Defaulting Lender and none of the other Lenders
becomes a Special Advance Lender pursuant to Section 13.11(a), the Borrower
shall have the right, provided there exists no Default or Event of Default that
has not arisen as a result of the Defaulting Lender's failure to fund, to cause
another financial institution acceptable to Administrative Agent to assume the
Defaulting Lender's obligations with respect to the Advance Amount on the
then-existing terms and conditions of the Loan Documents (such replacement
institution, a "Replacement Lender"). It shall be a condition to such assumption
that the Replacement Lender concurrently assumes the obligations of the
Defaulting Lender with respect to the unfunded portion of the Commitments of
such Defaulting Lender. Such assumption shall be pursuant to a written
instrument reasonably satisfactory to Administrative Agent. Upon such
assumption, the Replacement Lender shall become a "Lender" for all purposes
hereunder, with a Loan Commitment in an amount equal to the Advance Amount, and
the Defaulting Lender's Loan Commitment shall automatically be reduced by the
Advance Amount. In connection with the foregoing, the Borrower shall execute and
deliver to the Replacement Lender and the Defaulting Lender Replacement Notes.
Such Replacement Notes shall be in amounts equal to, in the case of the
Replacement Lender's note, the Advance Amount and, in the case of the Defaulting
Lender's note, its Commitment, as reduced as aforesaid. Such replacement notes
shall constitute "Notes" and the obligations evidenced thereby shall be secured
by the Security Instrument. In connection with the Borrower's execution of
replacement notes as aforesaid, the Borrower shall deliver to Administrative
Agent such evidence of the due authorization, execution and delivery of the
replacement notes and any related documents as Administrative Agent may
reasonably request. The execution and delivery of replacement notes as required
above shall be a condition precedent to any further advances of Loan proceeds.
Upon receipt of its replacement note, the Defaulting Lender will return to the
Borrower its note(s) that was replaced; provided that the delivery of a
replacement note to the Defaulting Lender pursuant to this Section 13.11(g)
shall operate to void and replace the note(s) previously held by the Defaulting
Lender regardless of whether or not the Defaulting Lender returns same as
required hereby.
 
(h)  In addition to the foregoing, in the event the Defaulting Lender has not
cured such default within the Default Cure Period, Administrative Agent (unless
the Lender serving in the capacity of Administrative Agent is the Defaulting
Lender) and the Non-Defaulting Lenders, shall, in accordance with the priority
established pursuant to Section 13.11(a) above, be entitled to purchase such
Defaulting Lender's entire Loan Commitment, excluding accrued and unpaid
interest thereon, for a purchase price equal to the outstanding principal
balance of all Loans which have been funded by such Defaulting Lender as of the
date of such purchase.
 
(i)  The Borrower, Administrative Agent and Lenders shall, at the Borrower's
expense solely with respect to Administrative Agent's reasonable costs and
expenses in connection therewith, execute such modifications to the Loan
Documents as shall, in the reasonable judgment of Administrative Agent, be
necessary in order to effect the substitution of Lenders in accordance with the
foregoing provisions of this Section 13.11(i). The Lenders shall reasonably
cooperate with the Borrower's attempts to obtain a Replacement Lender, but they
shall not be obligated to modify the Loan Documents in connection therewith,
other than modifications pursuant to the immediately preceding paragraph.
 
13.12  Amendments Concerning Agency Functions
. Notwithstanding anything to the contrary contained in this Agreement,
Administrative Agent shall not be bound by any Modification of this Agreement or
any other Loan Document which affects its duties, rights, and/or functions
hereunder or thereunder unless it shall have given its prior written consent
thereto.
 
13.13  Liability of Administrative Agent
. Administrative Agent shall not have any liabilities or responsibilities to the
Borrower on account of the failure of any Lender (other than Administrative
Agent in its capacity as a Lender) to perform its obligations hereunder or to
any Lender on account of the failure of the Borrower to perform its obligations
hereunder or under any other Loan Document.
 
13.14  Transfer of Agency Function
. Without the consent of the Borrower or any Lender, Administrative Agent may at
any time or from time to time transfer its functions as Administrative Agent
hereunder to any of its offices wherever located in the United States; provided
that Administrative Agent shall promptly notify the Borrower and the Lenders
thereof.
 
13.15  Sharing of Payments, Etc.
If any Lender shall obtain from the Borrower payment of any principal of or
interest on any Loan owing to it or payment of any other amount under this
Agreement or any other Loan Document through the exercise of any right of
set-off, banker's lien or counterclaim or similar right or otherwise (other than
from Administrative Agent as provided herein), and, as a result of such payment,
such Lender shall have received a greater percentage of the principal of or
interest on the Loans or such other amounts then due hereunder or thereunder by
the Borrower to such Lender than the percentage received by any other Lender, it
shall promptly purchase from such other Lenders participations in (or, if and to
the extent specified by such Lender, direct interests in) the Loans or such
other amounts, respectively, owing to such other Lenders (or in interest due
thereon, as the case may be) in such amounts, and make such other adjustments
from time to time as shall be equitable, to the end that all the Lenders shall
share the benefit of such excess payment (net of any expenses that may be
incurred by such Lender in obtaining or preserving such excess payment) pro rata
in accordance with the unpaid principal of and/or interest on the Loans or such
other amounts, respectively, owing to each of the Lenders. To such end, all the
Lenders shall make appropriate adjustments among themselves (by the resale of
participations sold or otherwise) if such payment is rescinded or must otherwise
be restored. Each Lender agrees that it shall turn over to Administrative Agent
(for distribution by Administrative Agent to the other Lenders in accordance
with the terms of this Agreement) any payment (whether voluntary or involuntary,
through the exercise of any right of setoff or otherwise) on account of the
Loans held by it in excess of its ratable portion of payments on account of the
Loans obtained by all the Lenders. Nothing contained herein shall require any
Lender to exercise any such right or shall affect the right of any Lender to
exercise, and retain the benefits of exercising, any such right with respect to
any other indebtedness or Obligation of the Borrower. If, under any applicable
bankruptcy, insolvency or other similar law, any Lender receives a secured claim
in lieu of a set-off to which Section 14.10 applies, then such Lender shall, to
the extent practicable, exercise its rights in respect of such secured claim in
a manner consistent with the rights of the Lenders entitled under Section 14.10
to share in the benefits of any recovery on such secured claim.
 
13.16  Bankruptcy of Borrower
. In the event a bankruptcy or other insolvency proceeding is commenced by or
against the Borrower or any Guarantor, Administrative Agent shall have the sole
and exclusive right to file and pursue a joint proof of claim on behalf of the
Lenders. Each Lender irrevocably waives its right to file or pursue a separate
proof of claim in any such proceedings.
 
13.17  Termination
. The rights and obligations of Administrative Agent and the Lenders shall
terminate when the Obligations of Borrower hereunder have been paid and finally
discharged in full and the obligations of the Lenders to advance funds to the
Borrower under this Agreement are terminated or, if the Administrative Agent or
Administrative Agent's nominee takes title to the Project by foreclosure or
conveyance in lieu of foreclosure, when the Project is thereafter sold to a
third-party purchaser. All indemnification provisions in favor of Administrative
Agent herein and in the other Loan Documents shall survive the termination
hereof.
 
ARTICLE XIV  
 


 
MISCELLANEOUS
 
14.1  Non-Waiver; Remedies Cumulative
. No failure on the part of Administrative Agent, any Lender or Borrower to
exercise and no delay in exercising, and no course of dealing with respect to,
any right, power or privilege under this Agreement or any other Loan Documents
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege under this Agreement or any other Loan Documents
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The remedies provided herein and the other Loan
Documents are cumulative and not exclusive of any remedies provided by law.
 
14.2  Notices.
 
(a)  All notices, requests, demands, statements, authorizations, approvals,
directions, consents and other communications provided for herein and under the
Loan Documents (to which Borrower is a party) shall be given or made in writing
and shall be deemed sufficiently given or served for all purposes as of the date
(i) when hand delivered (provided that delivery shall be evidenced by a receipt
executed by or on behalf of the addressee), (ii) one (1) Business Day after
being sent by reputable overnight courier service (with delivery evidenced by
written receipt) for next Business Day delivery, or (iii) with a simultaneous
delivery by one of the methods in clause (i) or (ii) above, by facsimile, when
sent, with confirmation and a copy sent by first class mail, in each case
addressed to the intended recipient at the address specified below; or, as to
any party, at such other address as shall be designated by such party in a
notice to each other party hereto. Unless otherwise expressly provided in the
Loan Documents, Borrower shall only be required to send notices, requests,
demands, statements, authorizations, approvals, directions, consents and other
communications to Administrative Agent on behalf of all of the Lenders.


If to Borrower: The Chalets at the Lodge at Vail, LLC
c/o Vail Resorts Development Co.
390 Interlocken Crescent, Suite 1000
Broomfield, CO 80021
Attention:  Jeffrey W. Jones
Facsimile:  303-404-6404
 
With a copy to: Holme Roberts & Owen LLP
1700 Lincoln Street, Suite 4100
Denver, CO 80203
Attention:  Robert H. Bach, Esq.
Facsimile:  303-866-0200
 
If to Beneficiary: Wells Fargo Bank, National Association
Denver Real Estate Group
4643 S. Ulster, Suite 1400
Denver, CO 80237
Attention:  Mr. John W. McKinny
Facsimile:  303-741-0867
 
With a copy to:  Ryley Carlock & Applewhite
1999 Broadway, Suite 1800
Denver, CO 80202
Attention: Andrew A. Folkerth, Esq.
Facsimile: 303-595-3159
 
(b)  Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by Administrative Agent and the
applicable Lender. Administrative Agent or Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
 
14.3  Expenses, Etc.
Borrower agrees to pay on demand or reimburse on demand to the applicable party:
(a) all out-of-pocket costs and expenses of Administrative Agent (including, but
not limited to, the reasonable legal fees and expenses of its counsel, (ii) due
diligence expenses, including title insurance reports and policies, surveys,
title and lien searches, appraisals (including the Appraisal and any additional
Appraisals ordered as a result of Borrower's election to extend the Scheduled
Maturity Date pursuant to Section 4.1), the Environmental Report, the
Construction Consultant's Construction, Cost and Plan Review, (iii) accounting
firms, (iv) insurance consultants and (v) the Construction Consultant) in
connection with (1) the negotiation, preparation, execution and delivery of this
Agreement and the other Loan Documents and the syndication, making and
administration of the Loans hereunder, (2) the creation, perfection or
protection of the Liens to be created by the Security Documents, (3) the
negotiation or preparation of any Modification or waiver of any of the terms of
this Agreement or any of the other Loan Documents (whether or not consummated)
and the construction of the Improvements and (4) Administrative Agent's duties
under this Agreement and the other Loan Documents; (b) all reasonable
out-of-pocket costs and expenses of the Lenders and Administrative Agent
(including the reasonable fees and expenses of legal counsel in connection with
(i) any Default and any enforcement or collection proceedings resulting
therefrom, including all manner of participation in or other involvement with
(1) bankruptcy, insolvency, receivership, foreclosure, winding up or liquidation
proceedings, (2) judicial or regulatory proceedings and (3) workout,
restructuring or other negotiations or proceedings (whether or not the workout,
restructuring or transaction contemplated thereby is consummated) and (ii) the
enforcement of this Section 14.3; and (c) all transfer, stamp, documentary or
other similar taxes, assessments or charges levied by any governmental or
revenue authority in respect of this Agreement or any of the other Loan
Documents or any other document referred to herein or therein and all costs,
expenses, taxes, assessments and other charges incurred in connection with any
filing, registration, recording or perfection of any security interest
contemplated by any Security Document or any other document referred to therein.
 
14.4  Indemnification
. Borrower hereby agrees to (a) indemnify the Indemnified Parties from, and hold
each of them harmless, from and against all damages, losses, claims, actions,
liabilities (or actions, investigations or other proceedings commenced or
threatened in respect thereof) penalties, fines, costs and expenses including
reasonable attorneys' fees and expenses (collectively and severally, "Losses")
which may be imposed upon, asserted against or incurred or paid by any of them
resulting from the claims of any third party relating to or arising out of (i)
the Project, (ii) any of the Loan Documents or the Transactions, (iii) any ERISA
Events, (iv) any Environmental Losses, (v) any defective workmanship or
materials occurring in the construction of the Improvements or any Restoration
and (vi) any act performed or permitted to be performed by any Indemnified Party
under any of the Loan Documents, except for Losses to the extent determined by a
court of competent jurisdiction to be caused by the gross negligence or willful
misconduct of an Indemnified Party (but the effect of this exception only
eliminates the liability of Borrower with respect to the Indemnified Party (and
if such Indemnified Party is not a Lender, the Lender on whose behalf such
Indemnified Party was acting) to the extent such Indemnified Party has been
adjudged to have so acted and not with respect to any other Indemnified Party),
and (b) reimburse each Indemnified Party on demand for any expenses (including
attorneys' fees and disbursements) reasonably incurred in connection with the
investigation of, preparation for or defense of any actual or threatened claim,
action or proceeding arising therefrom (excluding any action or proceeding where
the Indemnified Party is not a party to such action or proceeding out of which
any such expenses arise unless such Indemnified Party is required to participate
or respond in connection with such action or proceeding (e.g., by way of
deposition, discovery requests, testimony, subpoena or similar reason)). The
Obligations shall not be considered to have been paid in full unless all
obligations of Borrower under this Section 14.4 shall have been fully performed
(except for contingent indemnification obligations for which no claim has
actually been made pursuant to this Agreement). This Section 14.4 shall survive
repayment in full of the Loans and the assignment, sale or other transfer of
Administrative Agent's or any Lender's interest hereunder.
 
14.5  Amendments, Etc.
Except as otherwise expressly provided in this Agreement or the other Loan
Documents, and subject to the provisions of Sections 13.9 and 13.11(a), this
Agreement and the other Loan Documents may be Modified only by an instrument in
writing signed by Borrower and the Required Lenders, or by Borrower and
Administrative Agent acting with the consent of the Required Lenders.
Notwithstanding anything to the contrary contained in this Agreement or the
other Loan Documents, Administrative Agent is hereby authorized to enter into
Modifications to the Loan Documents which are ministerial in nature, including
the preparation and execution of Uniform Commercial Code forms, and Assignments
and Acceptances.
 
14.6  Successors and Assigns
. This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.
 
14.7  Assignments and Participations.
 
(a)  Consent Required for Assignments by Borrower. Borrower may not assign any
of its rights or obligations hereunder or under the Loan Documents without the
prior consent of all of the Lenders and Administrative Agent.
 
(b)  Assignments to Operation of Law or Pledges. Notwithstanding anything to the
contrary herein, each Lender shall have the right at any time and from time to
time, to (i) assign or participate an undivided interest in the Loan, in minimum
amounts of Ten Million and No/100 Dollars ($10,000,000.00), and upon payment to
Administrative Agent of an assignment or participation fee of Three Thousand
Five Hundred and No/100 Dollars ($3,500.00) for each such assignment or
participation to any Affiliate of such Lender or to a successor entity by reason
of any merger affecting Lender, or to an Eligible Assignee (ii) pledge or assign
the same to any Federal Reserve Bank in accordance with applicable law as
collateral security pursuant to Regulation A of the Board of Governors of the
Federal Reserve System and any operating circular issued by such Federal Reserve
Bank; provided that (1) no Lender shall, as between Borrower and such Lender, be
relieved of any of its obligations hereunder as a result of any such assignment
and pledge and (2) in no event shall such Federal Reserve Bank be considered to
be a "Lender" or be entitled to require the assigning Lender to take or omit to
take any action hereunder.
 
(c)  Cooperation with Syndication Efforts. Borrower acknowledges that a portion
of the Loan Commitments will be syndicated to one or more Lenders (the
"Syndication") and in connection therewith, the Borrower will take all actions
as Administrative Agent and the Lenders may request to assist in the Syndication
effort, including the execution by Borrower of Replacement Notes.
 
(d)  Provision of Information to Assignees and Participants. A Lender may
furnish any information concerning Borrower, the Project, the Loans and any
Guarantor in the possession of such Lender from time to time to assignees,
pledgees and participants (including prospective assignees, pledgees and
participants), subject, however, to the party receiving such information
confirming in writing that such party and such information is subject to the
provisions of Section 14.22.
 
14.8  Survival
. The obligations of Borrower under Sections 5.1, 5.5, 5.7, 14.3, 14.4, and
14.11, and the obligations of the Lenders under Sections 13.5 and 13.11(e),
shall survive the repayment of the Obligations and the termination of the
Commitments and, in the case of any Lender that may assign any interest under
the Loan Documents in accordance with the terms thereof including any Lender's
interest in its Commitment or Loans hereunder, shall survive the making of such
assignment, notwithstanding that such assigning Lender may cease to be a
"Lender" hereunder. In addition, each representation and warranty made, or
deemed to be made by a Request for Loan Advance, herein or pursuant hereto by
Borrower shall survive the making of such representation and warranty, and no
Lender shall be deemed to have waived, by reason of making any Loan, any Default
that may arise by reason of such representation or warranty proving to have been
false or misleading, notwithstanding that such Lender or Administrative Agent
may have had notice or knowledge or reason to believe that such representation
or warranty was false or misleading at the time such Loan was made.
 
14.9  Multiple Copies
. Each document to be delivered to Administrative Agent hereunder or under any
other Loan Document shall be delivered in duplicate.
 
14.10  Right of Set-off.
 
(a)  Upon the occurrence and during the continuance of any Event of Default,
each of the Lenders is, subject (as between the Lenders) to the provisions of
Section 14.10(c) of this Section 14.10, hereby authorized at any time and from
time to time, without notice to Borrower (any such notice being expressly waived
by Borrower) and to the fullest extent permitted by law, to set-off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held, and other indebtedness at any time owing, by such Lender in
any of its offices, in Dollars or in any other currency, to or for the credit or
the account of Borrower against any and all of the respective obligations of
Borrower now or hereafter existing under the Loan Documents, irrespective of
whether or not such Lender or any other Lender shall have made any demand
hereunder and although such obligations may be contingent or unmatured and such
deposits or indebtedness may be unmatured. Each Lender hereby acknowledges that
the exercise by any Lender of offset, set-off, banker's lien, or similar rights
against any deposit or other indebtedness of Borrower whether or not located in
Colorado or any other state with certain laws restricting lenders from pursuing
multiple collection methods, could result under such laws in significant
impairment of the ability of all the Lenders to recover any further amounts in
respect of the Loan. Therefore, each Lender agrees that no Lender shall exercise
any such right of set-off, banker's lien, or otherwise, against any assets of
Borrower (including all general or special, time or demand, provisional or other
deposits and other indebtedness owing by such Lender to or for the credit or the
account of Borrower) without the prior written consent of Administrative Agent
and the Required Lenders.
 
(b)  Each Lender shall promptly notify Borrower and Administrative Agent after
any such set-off and application; provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of the
Lenders under this Section 14.10 are in addition to other rights and remedies
(including other rights of set-off) which the Lenders may have.
 
(c)  If an Event of Default has resulted in the Loans becoming due and payable
prior to the stated maturity thereof, each Lender agrees that it shall turn over
to Administrative Agent any payment (whether voluntary or involuntary, through
the exercise of any right of setoff or otherwise) on account of the Loans held
by it in excess of its ratable portion of payments on account of the Loans
obtained by all the Lenders.
 
14.11  Brokers
. Borrower hereby represents to Administrative Agent and each Lender that it has
not dealt with any broker, underwriters, placement agent, or finder in
connection with the Transactions. Borrower hereby agrees to indemnify and hold
Administrative Agent and each Lender harmless from and against any and all
claims, liabilities, costs and expenses of any kind in any way relating to or
arising from a claim by any Person that such Person acted on behalf of Borrower
in connection with the Transactions.
 
14.12  Estoppel Certificates.
 
(a)  Borrower, within ten (10) Business Days after Administrative Agent's
request, shall furnish to Administrative Agent a written statement, duly
acknowledged, certifying to Administrative Agent and each Lender and/or, subject
to the terms of Section 14.7, any proposed assignee of any portion of the
interests hereunder: (i) the amount of the Outstanding Principal Amount then
owing under this Agreement and each of the Notes, (ii) the terms of payment and
Scheduled Maturity Date of the Loans (or if earlier, the Maturity Date), (iii)
the date to which interest has been paid under each of the Notes, (iv) whether
any offsets or defenses exist against the repayment of the Loans and, if any are
alleged to exist, a detailed description thereof, (v) the extent to which the
Loan Documents have been Modified and (vi) such other information as
Administrative Agent shall reasonably request.
 
(b)  Administrative Agent, within ten (10) Business Days after Borrower's
reasonable request therefor, shall furnish to Borrower a written statement, duly
acknowledged, certifying to any prospective permitted purchaser of an interest
in Borrower or any prospective permitted lender to Borrower: (i) the amount of
the Outstanding Principal Amount, (ii) the terms of payment and Scheduled
Maturity Date of the Loans (or if earlier, the Maturity Date), (iii) the date to
which interest has been paid under each of the Notes, (iv) whether, to the
actual knowledge of the Person signing on behalf of Administrative Agent, there
are any Defaults on the part of Borrower hereunder or under any of the other
Loan Documents, and, if any are alleged to exist, a detailed description
thereof, (v) the extent to which the Loan Documents have been Modified, and (vi)
such other information as Borrower shall reasonably request.
 
14.13  Preferences
. To the extent that Borrower makes a payment or payments to Administrative
Agent and/or any Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by
Administrative Agent or a Lender, as the case may be.
 
14.14  Certain Waivers
. Borrower hereby irrevocably and unconditionally waives (a) notice of any
actions taken by Administrative Agent or any Lender hereunder or under any other
Loan Document or any other agreement or instrument relating thereto except to
the extent (i) otherwise expressly provided herein or therein or (ii) Borrower
is not, pursuant to Applicable Law, permitted to waive the giving of notice, (b)
all other notices, demands and protests, and all other formalities of every kind
in connection with the enforcement of Borrower's obligations hereunder and under
the other Loan Documents, the omission of or delay in which, but for the
provisions of this Section 14.14, might constitute grounds for relieving
Borrower of any of its obligations hereunder or under the other Loan Documents,
except to the extent that Borrower is not, pursuant to Applicable Law, permitted
to waive the giving of notice, (c) any requirement that Administrative Agent or
any Lender protect, secure, perfect or insure any lien on any collateral for the
Loans or exhaust any right or take any action against Borrower or any other
Person or against any collateral for the Loans, (d) any right or claim of right
to cause a marshalling of Borrower's assets and (e) all rights of subrogation or
contribution, whether arising by contract or operation of law or otherwise by
reason of payment by Borrower pursuant hereto or to the other Loan Documents.
 
14.15  Entire Agreement
. This Agreement, the Notes and the other Loan Documents constitute the entire
agreement between Borrower, Administrative Agent and the Lenders with respect to
the subject matter hereof and all understandings, oral representations and
agreements heretofore or simultaneously had among the parties are merged in, and
are contained in, such documents and instruments.
 
14.16  Severability
. If any provision of this Agreement shall be held by any court of competent
jurisdiction to be unlawful, void or unenforceable for any reason as to any
Person or circumstance, such provision or provisions shall be deemed severable
from and shall in no way affect the enforceability and validity of the remaining
provisions of this Agreement.
 
14.17  Captions
. The table of contents and captions and section headings appearing herein are
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.
 
14.18  Counterparts
. This Agreement may be executed in any number of counterparts, all of which
taken together shall constitute one and the same instrument and any of the
parties hereto may execute this Agreement by signing any such counterpart.
 
14.19  GOVERNING LAW
. THIS AGREEMENT, THE NOTES AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF COLORADO, EXCEPT TO
THE EXTENT OTHERWISE SPECIFIED IN ANY OF THE LOAN DOCUMENTS.
 
14.20  SUBMISSION TO JURISDICTION
. BORROWER, ADMINISTRATIVE AGENT AND EACH OF THE LENDERS HEREBY IRREVOCABLY (A)
AGREE THAT ANY SUIT, ACTION OR OTHER LEGAL PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT, THE NOTES, THE GUARANTY, ANY SECURITY DOCUMENT, OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN A COURT OF RECORD IN THE STATE OF COLORADO, CITY
AND COUNTY OF DENVER OR IN THE COURTS OF THE UNITED STATES OF AMERICA LOCATED IN
SUCH STATE AND COUNTY, (B) CONSENT TO THE JURISDICTION OF EACH SUCH COURT IN ANY
SUCH SUIT, ACTION OR PROCEEDING, (C) WAIVE ANY OBJECTION WHICH IT MAY HAVE TO
THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY OF SUCH COURTS
AND ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM AND (D) AGREE AND CONSENT THAT ALL SERVICE OF PROCESS IN ANY
SUCH SUIT, ACTION OR PROCEEDING IN COLORADO STATE OR FEDERAL COURT SITTING IN
DENVER, MAY BE MADE BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED,
DIRECTED TO BORROWER, ADMINISTRATIVE AGENT OR A LENDER, AS APPLICABLE, AT THE
ADDRESS FOR NOTICES PURSUANT TO SECTION 14.2 HEREOF, AND SERVICE SO MADE SHALL
BE COMPLETE FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN SO MAILED. NOTHING IN
THIS SECTION SHALL AFFECT THE RIGHT OF ADMINISTRATIVE AGENT OR ANY LENDER TO
SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR AFFECT THE RIGHT OF
ADMINISTRATIVE AGENT OR ANY LENDER TO BRING ANY SUIT, ACTION OR PROCEEDING
AGAINST BORROWER OR THE PROPERTY OF BORROWER IN THE COURTS OF ANY OTHER
JURISDICTIONS.
 
14.21  WAIVER OF JURY TRIAL; COUNTERCLAIM
. EACH OF BORROWER, ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE NOTES, THE GUARANTY, THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS. BORROWER FURTHER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, IN
CONNECTION WITH ANY LEGAL PROCEEDING BROUGHT BY OR ON BEHALF OF ADMINISTRATIVE
AGENT OR THE LENDERS WITH RESPECT TO THIS AGREEMENT, THE NOTES, THE OTHER LOAN
DOCUMENTS OR OTHERWISE IN RESPECT OF THE LOANS, ANY AND EVERY RIGHT BORROWER MAY
HAVE TO (A) INTERPOSE ANY COUNTERCLAIM THEREIN, OTHER THAN A COMPULSORY
COUNTERCLAIM, AND (B) HAVE THE SAME CONSOLIDATED WITH ANY OTHER OR SEPARATE
SUIT, ACTION OR PROCEEDING. NOTHING CONTAINED IN THE IMMEDIATELY PRECEDING
SENTENCE SHALL PREVENT OR PROHIBIT BORROWER FROM INSTITUTING OR MAINTAINING A
SEPARATE ACTION AGAINST ADMINISTRATIVE AGENT OR THE LENDERS WITH RESPECT TO ANY
ASSERTED CLAIM.
 
14.22  Confidentiality
. Each of Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
that may be disclosed (a) to its Subsidiaries and Affiliates' directors,
officers, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or under any other Loan Document or any suit, action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder, (f) subject to an agreement containing provisions substantially
the same as those of this Section 14.22, to (i) any assignee or pledgee of or
Participant in, or any prospective assignee or pledgee of or Participant in, any
of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to Borrower and its obligations, (g) with the consent of Borrower or
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section 14.22 or (ii) becomes available to
Administrative Agent or any Lender on a nonconfidential basis from a source
other than Borrower. For the purposes of this Section 14.22, "Information" shall
mean all information received from or on behalf of Borrower relating to
Borrower, its Subsidiaries or Affiliates or their respective businesses, other
than any such information that is available to Administrative Agent or any
Lender on a nonconfidential basis prior to disclosure by Borrower; provided that
in the case of information received from Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section 14.22 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Notwithstanding anything herein to the contrary, the
information subject to this Section 14.22 shall not include, and Administrative
Agent and each Lender may disclose without limitation of any kind, any
information with respect to the "tax treatment" and "tax structure" (in each
case, within the meaning of Treasury Regulation Section 1.6011-4) of the
transactions contemplated hereby and all materials of any kind (including
opinions or other tax analyses) that are provided to Administrative Agent or
such Lender relating to such tax treatment and tax structure; provided that with
respect to any document or similar item that in either case contains information
concerning the tax treatment or tax structure of the transactions as well as
other information, this sentence shall only apply to such portions of the
document or similar item that relate to the tax treatment or tax structure of
the Loans and transactions contemplated hereby.
 
14.23  Usury Savings Clause
. It is the intention of Borrower, Administrative Agent and the Lenders to
conform strictly to the usury and similar laws relating to interest payable on
loans from time to time in force, and all Loan Documents between Borrower,
Administrative Agent and the Lenders, whether now existing or hereafter arising
and whether oral or written, are hereby expressly limited so that in no
contingency or event whatsoever, whether by acceleration of maturity hereof or
otherwise, shall the amount paid or agreed to be paid in the aggregate to the
Lenders as interest (whether or not designated as interest, and including any
amount otherwise designated by or deemed to constitute interest by a court of
competent jurisdiction) hereunder or under the other Loan Documents or in any
other agreement given to secure the Loans, or in any other document evidencing,
securing or pertaining to the Loans, exceed the maximum amount (the "Maximum
Rate") permissible under Applicable Laws. If under any circumstances whatsoever
fulfillment of any provision hereof, of this Agreement or of the other Loan
Documents, at the time performance of such provisions shall be due, shall
involve exceeding the Maximum Rate, then, ipso facto, the obligation to be
fulfilled shall be reduced to the Maximum Rate. For purposes of calculating the
actual amount of interest paid and/or payable hereunder in respect of laws
pertaining to usury or such other laws, all sums paid or agreed to be paid to
the Lenders for the use, forbearance or detention of the Loans evidenced hereby,
outstanding from time to time shall, to the extent permitted by Applicable Law,
be amortized, pro-rated, allocated and spread from the date of disbursement of
the proceeds of the Notes until payment in full of all of such indebtedness, so
that the actual rate of interest on account of such Loans is uniform through the
term hereof. If under any circumstances any Lender shall ever receive an amount
which would exceed the Maximum Rate, such amount shall be deemed a payment in
reduction of the principal amount of the applicable Loans and shall be treated
as a voluntary prepayment under this Agreement and shall be so applied in
accordance with the provisions of this Agreement, or if such excessive interest
exceeds the outstanding amount of the applicable Loans and any other
Obligations, the excess shall be deemed to have been a payment made by mistake
and shall be refunded to Borrower.
 
14.24  Controlled Accounts
. Borrower hereby agrees with Administrative Agent, as to any Controlled Account
into which this Agreement requires Borrower to deposit funds, as follows:
 
(a)  Establishment and Maintenance of the Controlled Account.
 
(i)  Each Controlled Account (1) shall be a separate and identifiable account
from all other funds held by the Depository Bank and (2) shall contain only
funds required to be deposited pursuant to this Agreement. Any interest which
may accrue on the amounts on deposit in a Controlled Account shall be added to
and shall become part of the balance of such Controlled Account. Borrower,
Administrative Agent and the applicable Depository Bank shall enter into an
agreement (the "Controlled Account Agreement"), in form and content acceptable
to Administrative Agent which shall govern the Controlled Account and the
rights, duties and obligations of each party to the Controlled Account
Agreement.
 
(ii)  The Controlled Account Agreement shall provide that (1) the Controlled
Account shall be established in the name of Administrative Agent (on behalf of
the Lenders), (2) the Controlled Account shall be subject to the sole dominion,
control and discretion of Administrative Agent, and (3) neither Borrower nor any
other Person, including, without limitation, any Person claiming on behalf of or
through Borrower, shall have any right or authority, whether express or implied,
to make use of or withdraw, or cause the use or withdrawal of, any proceeds from
the Controlled Account or any of the other proceeds deposited in the Controlled
Account, except as expressly provided in this Agreement or in the Controlled
Account Agreement.
 
(b)  Deposits to and Disbursements from the Controlled Account. All deposits to
and disbursements of all or any portion of the deposits to the Controlled
Account shall be in accordance with this Agreement and the Controlled Account
Agreement. Any disbursement of funds held in any Controlled Account shall be
subject to the satisfaction of all applicable conditions precedent to the making
of a Loan advance by the Lenders hereunder (including, without limitation, that
no Event of Default then exists, and that Borrower shall have submitted a
written request for such amount in accordance with the procedures generally
applicable to advances of the Loan). Borrower hereby agrees to pay any and all
fees charged by Depository Bank in connection with the maintenance of the
Controlled Account and the performance of its duties. Under no circumstances
shall Administrative Agent or the Lenders be obligated to make advances of the
Loan while funds are available in a Controlled Account to pay for costs of the
Construction Work.
 
(c)  Security Interest. Borrower hereby grants a first priority security
interest in favor of Administrative Agent for the ratable benefit of the Lenders
in each Controlled Account and all financial assets and other property and sums
at any time held, deposited or invested therein, and all security entitlements
and investment property relating thereto, together with any interest or other
earnings thereon, and all proceeds thereof, whether accounts, general
intangibles, chattel paper, deposit accounts, instruments, documents or
securities (collectively, "Controlled Account Collateral"), together with all
rights of a secured party with respect thereto (even if no further documentation
is requested by Administrative Agent or the Lenders or executed by Borrower with
respect thereto).
 
14.25  Financing Statements
. Borrower authorizes Administrative Agent to file such financing statements
(and any continuations statements with respect thereto) under the Uniform
Commercial Code as Administrative Agent may deem necessary in order to perfect
or maintain the perfection of any security interest granted or to be granted to
Administrative Agent pursuant to any of the Loan Documents, in such
jurisdictions as Administrative Agent may elect.
 
14.26  Unavoidable Delay
. If the work of construction is directly affected and delayed by an Unavoidable
Delay, Borrower must notify Administrative Agent in writing within ten (10)
Business Days after the occurrence of any such Unavoidable Delay. So long as no
Event of Default has occurred and is continuing and such notice has been given
in a timely manner, and provided further that in each case, (a) the cause of the
Unavoidable Delay is not within the control of Borrower, (b) after giving effect
to the consequences of each such delay, the Loans shall remain In Balance, (c)
after giving effect to the consequences of each such delay, the Qualified
Purchase Contracts remain in full force and effect, (d) Borrower shall use all
commercially reasonable efforts to mitigate the delay caused by such event of
Unavoidable Delay, and (e) Administrative Agent reasonably acknowledges that
such delay is due to one of the foregoing causes (which acknowledgment shall not
be unreasonably withheld or delayed), then Administrative Agent shall extend the
Completion Date and the time for performance of any other construction
obligations hereunder by a period of time equal to the period of such
Unavoidable Delay. No such extension shall affect the time for performance of,
or otherwise modify, any of Borrower's other Obligations under the Loan
Documents or the maturity of the Notes. Neither Administrative Agent nor any
Lender shall be liable in any way for Administrative Agent's or such Lender's
failure to perform or delay in performing under the Loan Documents, and
Administrative Agent may suspend or terminate all or any portion of its and the
Lenders' obligations under the Loan Documents if such delay or failure to
perform results directly or indirectly from, or is based upon, an Unavoidable
Delay.
 
[Signature Pages Follow]
 





 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.


BORROWER:
 
THE CHALETS AT THE LODGE AT VAIL, LLC, a Colorado limited liability company
 

 
By:
Vail Resorts Development Company,

 
a Colorado corporation, its Managing Member




By: /s/ Jeffrey W. Jones
Jeffrey W. Jones,
Senior Executive Vice President
 
[Signatures continued on next page.]
 



ADMINISTRATIVE AGENT:
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
Administrative Agent for the Lenders




By: /s/ John W. McKinny
John W. McKinny,
Senior Vice President
 


 
[Signatures continued on next page.]
 





LENDER:
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association




By: /s/ John W. McKinny
John W. McKinny,
Senior Vice President
 


 
[Signatures continued on next page.]



LENDER:


U.S. BANK NATIONAL ASSOCIATION,
a national banking association




By: /s/ Matthew W. Carrothers
Matthew W. Carrothers,
Vice President
 


 
[Signatures continued on next page.]



LENDER:


JPMORGAN CHASE BANK, N.A.,
a national banking association




By: /s/ Amber Coffey
Name: Amber Coffey
Title: Vice President


 


 


 
[Signatures continued on next page.]





LENDER:


BANK OF AMERICA, N.A.,
a national banking association




By: /s/ Ryan Hillard
Ryan Hillard
Assistant Vice President


 
[Signatures continued on next page.]





LENDER:


COMPASS BANK,
a national banking association




By: /s/ John C. Lozano
John C. Lozano
Vice President


 
[Signatures continued on next page.]







LENDER:


COMERICA WEST INCORPORATED




By: /s/ Kevin T. Urban
Kevin T. Urban
Assistant Vice President


 
[End of signatures.]




 



 







 




Exhibit A
 
Description of Land




LOTS 1 AND 2, MILL CREEK SUBDIVISION, ACCORDING TO THE PLAT RECORDED NOVEMBER 6,
2000, UNDER RECEPTION NO. 743366, COUNTY OF EAGLE, STATE OF COLORADO.


TOGETHER WITH:


LOTS 1 AND 4, SECTION 8, TOWNSHIP 5 SOUTH, RANGE 80 WEST OF THE 6TH PRINCIPAL
MERIDIAN, COUNTY OF EAGLE, STATE OF COLORADO;


ALTERNATIVELY DESCRIBED AS FOLLOWS:


LOTS 1 AND 4, SECTION 8, TOWNSHIP 5 SOUTH, RANGE 80 WEST, OF THE SIXTH PRINCIPAL
MERIDIAN, COUNTY OF EAGLE, STATE OF COLORADO, AS ESTABLISHED BY THE DEPENDENT
RESURVEYS AND SURVEYS COMPLETED BY THE UNITED STATES DEPARTMENT OF THE INTERIOR,
BUREAU OF LAND MANAGEMENT DATED FEBRUARY 3, 2005 (LOT 4), AND DECEMBER 30, 1988
(LOT 1), AND ALSO BEING DESCRIBED ALTERNATIVELY AS FOLLOWS:


BEGINNING AT THE NORTHWEST 1/16 CORNER OF SECTION 8, TOWNSHIP 5 SOUTH, RANGE 80
WEST, OF THE SIXTH PRINCIPAL MERIDIAN, COUNTY OF EAGLE, STATE OF COLORADO;
WHENCE THE NORTH 1/16 CORNER OF SECTION 7 AND SECTION 8 BEARS N89 DEGREES 43
MINUTES 59 SECONDS W A DISTANCE OF 1323.26 FEET, SAID LINE BEING THE BASIS OF
BEARING FOR THIS DESCRIPTION.


THENCE ALONG THE EAST LINE OF THE SOUTHWEST QUARTER OF THE NORTH WEST QUARTER OF
SAID SECTION 8 (ALSO BEING CO-EXTENSIVE WITH THE BOUNDARY OF THE FORMER VAIL
VILLAGE, FIRST FILING, ACCORDING TO THE PLAT THEREOF RECORDED AUGUST 6, 1962 AT
RECEPTION NUMBER 96382) THE FOLLOWING TWO COURSES:
1) S00 DEGREES 21 MINUTES 52 SECONDS W 165.00 FEET
2) S00 DEGREES 21 MINUTES 52 SECONDS W 277.76 FEET


THENCE ALONG SAID EAST LINE OF THE SOUTHWEST QUARTER OF THE NORTHWEST QUARTER OF
SECTION 8 (ALSO BEING CO-EXTENSIVE WITH THE BOUNDARY OF PARCEL 1, GOLDEN PEAK
SKI BASE AND RECREATION DISTRICT (RECEPTION NUMBER 352168)), S00 DEGREES 21
MINUTES 52 SECONDS W 57.22 FEET; THENCE N89 DEGREES 45 MINUTES 07 SECONDS W
248.01 FEET: THENCE N33 DEGREES 20 MINUTES 55 SECONDS W 282.22 FEET; THENCE N89
DEGREES 45 MINUTES 45 SECONDS W 488.32 FEET; THENCE N00 DEGREES 14 MINUTES 21
SECONDS E 265.29 FEET TO A POINT ON THE NORTH LINE OF SAID SOUTHWEST QUARTER OF
THE NORTHWEST QUARTER OF SECTION 8; THENCE ALONG SAID NORTH LINE (AGAIN ALSO
BEING CO-EXTENSIVE WITH SAID BOUNDARY OF THE FORMER VAIL VILLAGE, FIRST FILING
ACCORDING TO THE PLAT THEREOF RECORDED AUGUST 6, 1962 AT RECEPTION NUMBER 96382)
S89 DEGREES 43 MINUTES 59 SECONDS E 99.99 FEET TO THE NORTHWEST CORNER OF MILL
CREEK SUBDIVISION, ACCORDING TO THE PLAT THEREOF RECORDED NOVEMBER 6, 2000 AT
RECEPTION NUMBER 743366; THENCE ALONG THE WESTERLY BOUNDARY OF SAID MILL CREEK
SUBDIVISION S00 DEGREES 15 MINUTES 18 SECONDS W 165.37 FEET TO THE SOUTHWEST
CORNER OF SAID MILL CREEK SUBDIVISION; THENCE ALONG THE SOUTHERLY BOUNDARY OF
SAID MILL CREEK SUBDIVISION S89 DEGREES 45 MINUTES 57 SECONDS E 131.89 FEET;
THENCE CONTINUING ALONG THE SOUTHERLY BOUNDARY OF SAID MILL CREEK SUBDIVISION
S89 DEGREES 46 MINUTES 28 SECONDS E 413.26 FEET TO THE SOUTHEAST CORNER OF SAID
MILL CREEK SUBDIVISION: THENCE ALONG THE EASTERLY BOUNDARY OF SAID MILL CREEK
SUBDIVISION N00 DEGREES 21 MINUTES 19 SECONDS E 165.00 FEET TO A POINT ON THE
NORTH LINE OF SAID SOUTHWEST QUARTER OF THE NORTHWEST QUARTER OF SECTION 8, SAID
POINT ALSO BEING THE NORTHEAST CORNER OF SAID MILL CREEK SUBDIVISION; THENCE
ALONG SAID NORTH LINE (AGAIN ALSO BEING CO-EXTENSIVE WITH THE BOUNDARY OF THE
FORMER VAIL VILLAGE, FIRST FILING, RECEPTION NUMBER 96382) S89 DEGREES 43
MINUTES 59 SECONDS E 248.12 FEET TO THE TRUE POINT OF BEGINNING, COUNTY OF
EAGLE, STATE OF COLORADO.


NOTE: THE LAND ON WHICH THE CHALETS AT THE LODGE AT VAIL WILL BE LOCATED AS
DEPICTED ON THE SITE PLAN PREPARED BY 42/40 ARCHITECTURE, IS ENCOMPASSED WITHIN
THE PROPERTY SHOWN ON THE PLAT DESCRIBED ABOVE.


TOGETHER WITH THE EASEMENTS GRANTED IN THE SUBDIVISION. CONVEYANCE AND
CONSTRUCTION AGREEMENT RECORDED ___________________ RECEPTION NO.
__________________







 







Exhibit B


Project Budget


[***]












Exhibit C
 
List of Commitments and Proportionate Shares


Lender
Amount of Commitment
Proportionate Share
 
Wells Fargo Bank National Association
 
$34,000,000
 
28%
 
U.S. Bank National Association
 
$34,000,000
 
28%
 
Bank of America, N.A.
 
$15,000,000
 
12%
 
Compass Bank
 
$15,000,000
 
12%
 
JPMorgan Chase Bank, N.A.
 
$15,000,000
 
12%
 
Comerica West Incorporated
 
$10,000,000
 
8%
     
 
Total:
 
$123,000,000.00
 
100%











Exhibit D
 
Summary Qualified Purchase Contracts




CHALETS AT THE LODGE AT VAIL


UNIT
PURCHASE PRICE
PROJECTED CLOSING COSTS
EARNEST MONEY
FRAMING DEPOSIT
BALANCE DUE
1
$ 9,750,000.00
$ 682,500.00
$ 1,462,500.00
$ 975,000,00
$ 7,312,500.00
2
$ 9,975,000.00
$ 698,250.00
$ 1496,250.00
$ 997,500,00
$ 7,481,250.00
3
$ 12,150,000.00
$ 850,500.00
$ 1,822,500,00
$ 1,215,000.00
$ 9,112,500.00
4
$ 14,350.000.00
$ 1,004,500.00
$ 2,152,500.00
$ 1.435,000.00
$ 10,762,500.00
5
$ 12,950,000.00
$ 906,500.00
$ 1,942,500.00
$ 1,295,000.00
$ 9,712,500.00
6
$ 12,450,000.00
$ 871,500.00
$ 1,867,500.00
$ 1,245,000.00
$ 9,337,500.00
7
$ 11,125,000.00
$ 778,750.00
$ 1,668,750.00
$ 1,112,500.00
$ 8,343,750,00
8
$ 13,125,000.00
$ 918,750.00
$ 1,968,750.00
$ 1,312,500.00
$ 9,843,750.00
9
$ 10,975,000.00
$ 768,250.00
$ 1,646,250,00
$ 1,097,500,00
$ 8,231,250.00
10
$ 10,850,000.00
$ 759,500.00
$ 1,627,500.00
$ 1,085,000.00
$ 8,137,500.00
11
$ 13,225,000,00
$ 925,750.00
$ 1,983,750.00
$ 1,322,500.00
$ 9,918,750.00
12
$ 12,750,000,00
$ 892, 500.00
$ 1,912,500.00
$ 1,275,000,00
$ 9,562,500.00
13
$ 15,950.000.00
$ 1,116,500.00
$ 2,392,500,00
$ 1,595,000,00
$ 11,962500.00
 
$159,625,000.00
$11,173,750.00
$23,943,750,00
$15,962,500.00
$1l9,718,750.00










Exhibit E
 
List of Plans and Specifications
 
Plans and Specifications prepared by 42/40 Architecture, last revised May 15,
2006.
 






Exhibit F



 
Loan Par Value
(Prior To Club Component Release)



Chalet Unit
 
List Price
 
Loan Par Value
Unit 1
 
$ 9,750,000
 
$ 7,512,921
Unit 2
 
$ 9,975,000
 
$ 7,686,296
Unit 3
 
$12,150,000
 
$ 9,362,255
Unit 4
 
$14,350,000
 
$ 11,057,478
Unit 5
 
$12,950,000
 
$ 9,978,700
Unit 6
 
$12,450,000
 
$ 9,593,422
Unit 7
 
$11,125,000
 
$ 8,572,435
Unit 8
 
$13,125,000
 
$ 10,113,547
Unit 9
 
$10,975,000
 
$ 8,456,852
Unit 10
 
$10,850,000
 
$ 8,360,532
Unit 11
 
$13,225,000
 
$ 10,190,603
Unit 12
 
$12,750,000
 
$ 9,824,589
Unit 13
 
$15,950,000
 
$ 12,290,368
Chalet Total
 
$159,625,000
 
$123,000,000
 
Loan Par Value
(Following Club Component Release)
Chalet Unit
 
List Price
 
Loan Par Value
Unit 1
 
$9,750,000
 
$5,069,695
Unit 2
 
$9,975,000
 
$5,186,688
Unit 3
 
$12,150,000
 
$6,317,619
Unit 4
 
$14,350,000
 
$7,461,551
Unit 5
 
$12,950,000
 
$6,733,594
Unit 6
 
$12,450,000
 
$6,473,610
Unit 7
 
$11,125,000
 
$5,784,652
Unit 8
 
$13,125,000
 
$6,824,589
Unit 9
 
$10,975,000
 
$5,706,656
Unit 10
 
$10,850,000
 
$5,641,660
Unit 11
 
$13,225,000
 
$6,876,586
Unit 12
 
$12,750,000
 
$6,629,601
Unit 13
 
$15,950,000
 
$8,293,500
Chalet Total
 
$159,625,000
 
$83,000,000












Exhibit G
 
Request for Continuation or Conversion




 
REQUEST FOR CONTINUATION OR CONVERSION
 
Pursuant to Section 2.2(a) of that certain Construction Loan Agreement among The
Chalets at the Lodge at Vail, LLC ("Borrower"), the Lenders party thereto, and
Wells Fargo Bank, National Association, as Administrative Agent for the Lenders
("Administrative Agent"), this represents Borrower’s irrevocable notice to the
Administrative Agent of Borrower’s intention to:
 

 
(a)
[_____] continue the Loan with the Base Rate as the Applicable Interest Rate;

 

 
(b)
[_____] continue the Loan with a LIBOR-Based Rate as the Applicable Interest
Rate for a [_____] one (1) / [_____] two (2) / [_____] three (3) / [_____] six
(6) month LIBOR Period;

 

 
(c)
[_____] convert the Loan to a Based Rate Loan as the Applicable Interest Rate;

 

 
(d)
[_____] convert the Loan to a LIBOR-Based Rate as the Applicable Interest Rate
for a [_____] one (1) / [_____] two (2) / [_____] three (3) / [_____] six (6)
month LIBOR Period.

 
Borrower certifies that:
 

 
(1)
after giving effect to any continuation or conversion of the Loan, all the
requirements contained in the Notes and the Loan Agreement applicable thereto
are satisfied;

 

 
(2)
the representations and warranties contained in the Loan Agreement and the other
Loan Documents are true and correct in all material respects on and as of the
date hereof to the same extent as though made on and as of the date hereof,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties were true and
correct in all material respects on and as of such earlier date; and

 

 
(3)
no event has occurred and is continuing or would result from the consummation of
the continuation or conversion contemplated hereby that would constitute an
Event of Default.







[Signature Page Follows]





DATED: ________________
BORROWER:


THE CHALETS AT THE LODGE AT VAIL, LLC, a Colorado limited liability company





 
By:
Vail Resorts Development Company, a Colorado corporation, its Managing Member





By: 
Name: 
Its:     

Exhibit H
 
Request for Loan Advance




 
REQUEST FOR LOAN ADVANCE
 
Re: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Loans in
the aggregate amount of $[__________] to [__________]
 
Project: The Chalets at the Lodge at Vail, LLC
 
Ladies and Gentlemen:
 
Reference is made to that certain Construction Loan Agreement dated March __,
2007 among WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent,
certain lenders party thereto and the undersigned (the "Construction Loan
Agreement"). Terms not defined in this Request for Loan Advance shall have the
same meaning as in the Construction Loan Agreement.
 
This Request for Loan Advance (a) is request No. _______ under the Construction
Loan Agreement, (b) constitutes Borrower’s request to borrow Loans in the
amounts and in the manner set forth below and (c) is otherwise subject to the
terms of the Construction Loan Agreement. The information relating to the
proposed Loans is as follows:
 

 
1.
The date of the proposed Loans is _________ __, _____.

 

 
2.
The aggregate amount of the proposed Loans (after deducting an aggregate
Retainage of $__________) is $_________.

 

 
3.
The aggregate amount of the proposed Loans which are to bear interest as LIBOR
Rate Loans is $__________.

 

 
4.
The aggregate amount of the proposed Loans which are to bear interest at Base
Rate Loans is $__________.

 

 
5.
The aggregate amount of Loans requested hereunder, when added to prior (if any)
Loans funded under the Construction Loan Agreement, will result in total Loans
outstanding under the Construction Loan Agreement of $__________.

 

 
6.
Funds undrawn under the aggregate Commitments after giving effect to the Loans
requested hereunder will then be $__________.

 
Attached to this Request for Loan Advance are the following items:
 

 
A.
To the extent not previously delivered to Administrative Agent, for funds due
under the General Contract, copies of the General Contractor’s invoices relating
to payments requested under this Request for Loan Advance, together with paid
invoices evidencing payment of funds previously advanced to the General
Contractor pursuant to Loans, provided, however, presentation of invoices shall
not be required when the amount of the payment requested from the proceeds of
the Advance is less than $250,000; in those circumstances, presentation of
general ledger entries evidencing the amount due shall be sufficient;

 

 
B.
To the extent not previously delivered to Administrative Agent, for funds paid
directly by Borrower, copies of all invoices relating to payments requested
under this Request for Loan Advance, together with paid invoices evidencing
payment of funds previously advanced to Borrower pursuant to Loans, provided,
however, presentation of invoices shall not be required when the amount of the
payment requested from the proceeds of the Advance is less than $250,000; in
those circumstances, presentation of general ledger entries evidencing the
amount due shall be sufficient;

 

 
C.
Copy of the Project Budget attached as Exhibit 1 hereto, showing the portion of
each budget line item comprising the aggregate Loans subject to this request and
any Retainage with respect thereto, and the total of all Loans to date,
inclusive of the Loans subject to this request;

 

 
D.
Copies of sworn unconditional lien wavers from each trade contractor,
subcontractor, materialman, supplier and vendor (each a “Subcontractor”) who is
to be paid from the proceeds of this Advance, to the extent not previously
delivered to Administrative Agent releasing any right to a lien through a date
not more than 30 days prior to the date hereof. Lien waivers shall not be
required from any Subcontractor when the amount to be paid to such Subcontractor
from the proceeds of the Advance is less than $25,000 and the aggregate amount
paid to such Subcontractor is less than $100,000;

 

 
E.
Borrower’s Architect’s Certificate for Payment in accordance with AIA Document
G-702;

 

 
F.
Requisition form duly executed by the General Contractor; and

 

 
G.
Copies of all other documents required pursuant to Article VI and Article VII of
the Construction Loan Agreement.

 
In connection with this advance, Borrower hereby certifies that the following
are true and correct:
 

 
(a)
The facts set forth in the General Contractor’s invoices and in Exhibit 1;

 

 
(b)
Except for contractors, subcontractors, materialmen, suppliers or vendors who
are to be paid from proceeds of the Loans requested hereunder, there is no
outstanding Indebtedness of the undersigned for labor, wages or materials in
connection with the construction of the Improvements which is currently due and
which could become the basis of a Lien on the Project;

 

 
(c)
All sums previously requisitioned have been applied to the payment of the Hard
Costs and the Soft Costs heretofore incurred;

 

 
(d)
All Change Orders have been submitted to Administrative Agent and the
Construction Consultant and all Change Orders for which a Loan is requested
hereby have been approved by Administrative Agent and the Construction
Consultant to the extent required by the Construction Loan Agreement;

 

 
(e)
In the judgment of Borrower, the Improvements are _____% complete;

 

 
(f)
Borrower is not in Default under any of the terms and conditions of the Loan
Documents;

 

 
(g)
After giving effect to this advance, the Loans will remain In Balance in
accordance with Section 7.2 of the Construction Loan Agreement, and all
conditions to this advance have been satisfied in accordance with Section 7.1 of
the Construction Loan Agreement;

 

 
(h)
Each representation and warranty of Article VIII of the Construction Loan
Agreement remains true and correct in all material respects as of the date of
this Request for Loan Advance and will be so on the date of disbursement of the
requested Loan, except with respect to (i) matters which have been disclosed in
writing to and approved by Administrative Agent (subject, however, to the terms
of the Construction Loan Agreement) or (ii) liens of mechanics and materialmen
and matters addressed in Section 8.5 of the Construction Loan Agreement, which
would not, if adversely decided, have a Material Adverse Effect;

 

 
(i)
No litigation or arbitral proceedings are pending or, to the best of Borrower’s
knowledge, threatened against Borrower, any Guarantor or the Manager, which
could or might (i) affect the validity or priority of the liens of the Security
Instrument or (ii) or, if adversely decided, would reasonably be expected have a
Material Adverse Effect; and

 

 
(j)
All Government Approvals, to the extent then required for the Construction Work,
have been obtained and that all Applicable Laws relating to the construction and
operation of the Project have been and will continue to be complied with.

 

 
(k)
Borrower has contributed the required Initial Equity Contribution.

 
The undersigned requests that the requested Loans be advanced by depositing the
same into Borrower’s Account No. __________. The person signing this Request for
Loan Advance on behalf of Borrower represents and warrants to you that such
person is authorized to execute this letter on behalf of Borrower.
 
BORROWER:
 
THE CHALETS AT THE LODGE AT VAIL, LLC, a Colorado limited liability company
 

 
By:
Vail Resorts Development Company, a Colorado corporation, its Managing Member





By: 
Name: 
Its: 




ACKNOWLEDEGMENT
 
Each representation and warranty contained in the Representation Agreement
remains true and correct in all material respects as of the date of this Request
for Loan Advance.
 
GUARANTOR:
 
VAIL RESORTS, INC., a Delaware corporation




By: 
Its: 




THE VAIL CORPORATION, a Colorado corporation




By: 
Its: 



Exhibit I
 
Form of Deposit Letter of Credit
IRREVOCABLE LETTER OF CREDIT




[Address]




BENEFICIARY:


Wells Fargo Bank, National Association, Letter of Credit No.    
as Administrative Agent
4643 S. Ulster, Suite 1400    Date:     
Denver, CO 80237
Attention:  Mr. John W. McKinny
 
Issued at the Request of
The Chalets at the Lodge at Vail, LLC
c/o Vail Resorts Development Co.
390 Interlocken Crescent, Suite 1000
Broomfield, CO 80021
 
 


Ladies and Gentlemen:  


For the account of The Chalets at the Lodge at Vail, LLC, a Colorado limited
liability limited partnership (the "Borrower") we hereby establish our
Irrevocable Letter of Credit in your favor in the amount of ______________ and
NO/100 United States Dollars (US$_______) available with us at our above office
by payment of your draft drawn on us at sight.


Partial drafts may be drawn and presented under this Letter of Credit.


The draft must be marked "Drawn under Letter of Credit No. ________."


The draft must also be accompanied by (1) the original of this Letter of Credit
for our endorsement on this Letter of Credit of our payment of such draft and
(2) a certification from the Beneficiary that an Event of Default under the Loan
Agreement dated as of March ___, 2007, between the Borrower and Beneficiary (the
"Loan Agreement"), has occurred and is continuing, and that Beneficiary is
entitled to draw on this Letter of Credit.


This Letter of Credit is transferable, without charge, one or more times, but in
each instance to a single transferee and only in the full amount available to be
drawn under this Letter of Credit at the time of such transfer. Any such
transfer may be effected only through ourselves and upon presentation to us at
our above-specified office of a duly executed instrument of transfer in the form
attached to this Letter of Credit as Exhibit A. Any transfer of this Letter of
Credit may not change the place of expiration of this Letter of Credit from our
above-specified office. Each transfer shall be evidenced by our endorsement on
the reverse of the original of this Letter of Credit, and we shall deliver the
original of this Letter of Credit so endorsed to the transferee.


This Letter of Credit expires at our above-specified office on __________, 2008,
but shall be automatically extended, without written amendment, for a one or
more one year period unless on or before _________, 2008 or each one year
anniversary thereafter we have sent written notice to you at your address above
by registered mail or express courier that we elect not to renew this Letter of
Credit beyond each one year anniversary. In no event will this letter of credit
extend beyond October 1, 2009.
 
Upon your receipt of such notice, you may draw hereunder, the then credit amount
available, by presentation to us of your sight draft drawn on us bearing the
clause: "Drawn under Letter of Credit No. _________."


This credit sets forth in full terms of our obligation to you, and such
undertaking shall not in any way be modified or amplified by any agreement in
which this credit is referred to or to which the credit relates, and any such
reference shall not be deemed to incorporate herein by reference any agreement.


We engage with you that your draft drawn under and in compliance with the terms
of the credit will be duly honored.


This letter of credit is subject to the Uniform Customs and Practice for
Documentary Credits (1993 Revision) International Chamber of Commerce,
Publication No. 500 ("UCP") and engages us in accordance with the terms thereof;
provided, however, that notwithstanding the provisions of Article 17 of the UCP,
if this Letter of Credit expires during an interruption of business (as
described in Article 17 of the UCP), we agree to effect payment under this
Letter of Credit if a drawing which strictly conforms to the terms and
conditions of this Letter of Credit is made within 15 days after the resumption
of business.




Very truly yours,


 






By:_____________________  
(Authorized Signature)
 


















Exhibit A to
Irrevocable Letter of Credit
 


 
Date: _______________
 
[Bank Address]


Subject: Your Letter of Credit No. _________


Ladies and Gentlemen:


For value received, we hereby irrevocably assign and transfer all our rights
under the above-captioned Letter of Credit, as heretofore and hereafter amended,
extended or increased, to:


_________________________
[insert name of transferee]


_________________________


_________________________
[insert address]


By this transfer, all of our rights in the Letter of Credit are transferred to
the transferee, and the transferee shall have sole rights as beneficiary under
the Letter of Credit, including sole rights relating to any amendments, whether
increases or extensions or other amendments, and whether now existing or
hereafter made. You are hereby irrevocably instructed to advise future
amendment(s) of the Letter of Credit to the transferee without our consent or
notice to us.


Enclosed are the original Letter of Credit and the original of all amendments to
this date. Please notify the transferee of this transfer and of the terms and
conditions of the Letter of Credit as transferred. This transfer will not become
effective until the transferee is so notified.


Very truly yours,


[insert name of transferor]


By: ___________________________
Name: _________________________
Title: __________________________


Signature of Transferor Guaranteed
[insert name of bank]
By: ______________________________
Name: __________________________
Title: __________________________ 





Exhibit J
 
Transfer Authorizer Designation
 


TRANSFER AUTHORIZER DESIGNATION
(For Disbursement of Loan Proceeds by Funds Transfer)




o NEW  o REPLACE PREVIOUS DESIGNATION o ADD  o CHANGE 
o DELETE LINE NUMBER _____


The following representatives of THE CHALETS AT THE LODGE AT VAIL, LLC
("Borrower") are authorized to request the disbursement of Loan Proceeds and
initiate funds transfers for Loan Number _______ dated March ___, 2007, between
Wells Fargo Bank, National Association ("Bank") and Borrower. Bank is authorized
to rely on this Transfer Authorizer Designation until it has received a new
Transfer Authorizer Designation signed by Borrower, even in the event that any
or all of the foregoing information may have changed.



 
 
Name
 
Title
Maximum Wire
Amount1 
 
1.
 
     
 
2.
 
     
 
3.
 
     
 
4.
 
     
 
5.
 
     

Beneficiary Bank and Account Holder Information
 




1.
Transfer Funds to (Receiving Party Account Name):
Receiving Party Account Number:
Receiving Bank Name, City and State:
 
Receiving Bank Routing (ABA) Number
Maximum Transfer Amount:
 
Further Credit Information/Instructions:
 



2.
Transfer Funds to (Receiving Party Account Name):
Receiving Party Account Number:
Receiving Bank Name, City and State:
 
Receiving Bank Routing (ABA) Number
Maximum Transfer Amount:
 
Further Credit Information/Instructions:
 

3.
Transfer Funds to (Receiving Party Account Name):
Receiving Party Account Number:
Receiving Bank Name, City and State:
 
Receiving Bank Routing (ABA) Number
Maximum Transfer Amount:
 
Further Credit Information/Instructions:
 



    1 Maximum Wire Amount may not exceed the Loan Amount.




Date: March _____, 2007    BORROWER:
 
THE CHALETS AT THE LODGE AT VAIL, LLC, a Colorado limited liability company
 

 
By:
Vail Resorts Development Company, a Colorado corporation, its Managing Member





By: 
Name: 
Its: 


 





--------------------------------------------------------------------------------


 
Exhibit K
 
Anticipated Encumbrances
 



(i)  
Additional replatting(s) pursuant to the Subdivision, Conveyance and
Construction Agreement, and as necessary or appropriate to establish separate
legal descriptions for the Residential Component, Club Component, Retail/Resort
Services Component, and Shared Parking Garage Component.

 

(ii)  
Loading/Delivery Easement Agreement between Borrower and the Town of Vail
affecting the Shared Parking Access Component, to be made pursuant to the
requirements of the Development Agreement with the Town of Vail.

 

(iii)  
Utility easements made with utility providers and similar instruments made in
the ordinary course of the development of the Project.

 

(iv)  
Implementation of ownership structure for the Residential Component.

 

(a)  
Condominium Declaration, and supplements thereto.

 

(b)  
Condominium Map, and supplements thereto.

 

(c)  
Access and Support Easement Agreement, which, among other things, gives the
Residential Component access easement rights over the Project surface road.

 

(v)  
Licenses for Spa access:

 

(a)  
in favor of the Residential Component.

 

(b)  
in favor of the Club Component.

 

(vi)  
License in favor of Residential Component for Club access.

 
 
Compliance with the requirements of and carrying out the transactions
contemplated by the Development Agreements.







Schedule 6.1
 
Closing Conditions
 
(a) Title Insurance. An unconditional and irrevocable commitment from the Title
Company to issue the Title Policy. The Title Policy and all endorsements thereto
shall be approved by Administrative Agent in its reasonable discretion. In
addition, Borrower shall have paid to the Title Company all expenses and
premiums of the Title Company in connection with the issuance of such policies
as and when required by the Title Company and all recording, mortgage taxes and
filing fees payable in connection with recording the Security Instrument and the
filing of the Uniform Commercial Code financing statements related thereto in
the appropriate offices.
 
(b) Opinion of Borrower’s and Each Borrower Party’s Attorneys. A current written
opinion from outside counsel for Borrower covering matters in scope, form and
substance acceptable to Administrative Agent.
 
(c) Qualified Purchase Contracts. Copies of all Qualified Purchase Contracts in
effect with respect to the Residential Component.
 
(d) Survey. An ALTA survey of the Land certified to Administrative Agent, Title
Company and their successors and assigns, acceptable to Administrative Agent in
its reasonable discretion, made by a registered land surveyor satisfactory to
Administrative Agent, showing, through the use of course bearings and distances,
(i) all foundations of the Improvements and driveways, if any, in place; (ii)
all easements and roads or rights of way and setback lines, if any, affecting
the Improvements and that the same are unobstructed; (iii) except as set forth
in the Plans and Specifications, all foundations and other structures, if any,
so placed that the Improvements are within the lot lines or applicable easements
and in compliance with any restrictions of record or ordinances relating to the
location thereof; (iv) the dimensions of all existing buildings and distance of
all material Improvements from the lot lines; (v) any encroachments by
improvements located on adjoining property; (vi) access to a public road; and
(vii) such additional information which may be required by Administrative Agent.
Said survey shall be dated a date required by Administrative Agent, bear a
certificate in an acceptable form, and include the legal description of the
Land.
 
(e) Organizational Documents; Resolutions. Copies of all Organizational
Documents for each Borrower Party and appropriate resolutions authorizing such
parties to enter into and perform under the applicable Loan Documents, each
certified to be true and correct by an Authorized Officer of such Borrower Party
and each in form and content reasonably acceptable to Administrative Agent, and
evidence of the good standing of each Borrower Party issued by the applicable
Governmental Authority where such Borrower Party is organized.
 
(f) Project Documents. A schedule of the Project Documents. A certificate of
Borrower executed by an Authorized Officer certifying that (i) each of the
Project Documents has been duly executed and delivered by each Person that is a
party thereto and is in full force and effect; (ii) neither Borrower nor, to the
best of Borrower’s knowledge, any other Person which is party to any of the
Project Documents, is in default thereunder beyond any applicable cure and
notice periods; (iii) no term or condition thereof shall have been Modified or
waived without the prior consent of Administrative Agent; and (iv) a true and
correct copy of each such Project Document.
 
(g) Violations. Municipal searches showing no violations of Applicable Law with
respect to any portion of the Project; and if violations are shown, then
Administrative Agent must have received (in Administrative Agent’s sole
discretion) either satisfactory evidence of the curing of the same or such
undertakings, indemnities, escrow deposits or affidavits relating thereto as
Administrative Agent shall require.
 
(h) Insurance. A certified copy of the insurance policies required by Section
9.5 or certificates of insurance with respect thereto, such policies or
certificates, as the case may be, to be in form and substance, and issued by
companies reasonably acceptable to Administrative Agent and otherwise in
compliance with the terms of Section 9.5, together with evidence of the payment
of all premiums therefore.
 
(i) Lien Waivers. Sworn partial waivers of liens from Major Subcontractors
covering all work and materials performed or supplied prior to the Closing Date
(if any).
 
(j) Plans and Specifications. The final Plans and Specifications, together with
any required Governmental Approvals related thereto and sealed by the applicable
Design Professionals.
 
(k) Construction Schedule. The Construction Schedule, including evidence
reasonably satisfactory to Administrative Agent that the Construction Work is
proceeding on time and on budget.
 
(l) Construction Status. The most recent General Contractor’s progress payment
request approved by the Developer showing the percentage of completion, the
amount funded and Change Order status.
 
(m) Design Professionals’ Certificates. Certificates of Borrower’s Architect, or
other appropriate Design Professional, in favor of Administrative Agent (on
behalf of the Lenders) (the "Architect Certificates"), or other evidence
satisfactory to Administrative Agent, that to the best of the Design
Professional’s knowledge (i) the Plans and Specifications are in full compliance
with all applicable building code and environmental, health and safety laws,
statutes, regulations and requirements; (ii) the Plans and Specifications are
full and complete in all respects and contain all details necessary for the Base
Building Work; (iii) all Government Approvals to the extent presently necessary
for the Base Building Work have been issued; (iv) the gross square footage as
shown on a Schedule attached to the certificate of the applicable Design
Professional accurately reflects the gross square footage relating to the Plans
and Specifications; (v) there exists or will exist adequate water, storm and
sanitary sewerage facilities and other required public utilities, together with
a means of ingress and egress to and from the Project over public streets; (vi)
no building or parking structure to be constructed on the Project will exceed
the height of any building permitted on the Project as of the Closing Date; and
(vii) the Construction Schedule and the Project Budget are realistic and can be
adhered to in completing the Base Building Work in accordance with the Plans and
Specifications.
 
(n) Initial Equity. A certificate of an Authorized Officer of Borrower
certifying that Borrower shall have provided the Initial Equity and itemizing
the uses of the Initial Equity, such certificate to be accompanied by backup
materials evidencing such Initial Equity and the use of same.
 
(o) UCC Searches. Uniform Commercial Code searches with respect to Borrower and
each Borrower Party, the Managing Member and each Guarantor as required by
Administrative Agent.
 
(p) Non-Foreign Status. A certificate by an Authorized Officer of Borrower
certifying Borrower’s tax identification number and the fact that it is not a
foreign person under the Code.
 
(q) Standard Forms. Standard forms of agreements and/or leases with respect to
the Commercial Component.
 
(r) Contractor’s Agreement. A copy of the fully executed GMP Agreement with Shaw
Construction.
 
(s) Architect’s Agreement. A copy of the fully executed Architect’s Agreement.
 
(t) Other Documents. Such other documents as Administrative Agent may reasonably
request.





Schedule 6.2


 
Conditions to Loans
 
(a) Title Continuation. Administrative Agent shall have received a notice of
title continuation or a Date Down Endorsement to the Title Policy indicating
that since the last preceding Loan, there has been no change in the state of
title and no new adverse survey exceptions have been raised by the Title Company
not theretofore approved by Administrative Agent, which Date Down Endorsement
shall have the effect of increasing the coverage of the Title Policy (including
full coverage against mechanic’s liens) by an amount equal to the advance then
made if the Title Policy does not by its own terms provide for such an increase.
If any mechanics’ liens are filed against the Project, Borrower shall use
commercially reasonable efforts to cause such liens to be discharged by payment
or other shall mean; provided, however, that if such mechanics’ liens are less
than $250,000 in the aggregate, Borrower may elect to cause the Title Company to
provide affirmative coverage over such liens insuring against “any statutory
lien for services, labor or materials furnished or contracted for prior to the
date hereof [i.e., the date of such endorsement] (or any statutory lien for
services, labor or materials furnished after the date hereof, the priority of
which lien relates back to services, labor or materials furnished or contracted
for prior to the date hereof), and which has now gained or which may hereafter
gain priority over the estate or interest of the insured as shown in Exhibit A
of this policy”; and provided further, however, that, Borrower shall obtain a
bond reasonably acceptable to Administrative Agent to cover all mechanics’ liens
that exceed $1,000,000 in the aggregate of all such liens;
 
(b) Lien Waivers. Unconditional waivers of lien from Major Subcontractors
covering all work for which funds have been advanced pursuant to a prior
disbursement and, at Administrative Agent’s election, conditional waivers of
lien from Major Subcontractors covering all work of such Persons for which funds
are being advanced pursuant to the then current Request for Loan Advance, all in
compliance with the Lien Law together with such invoices, contracts, or other
supporting data as Administrative Agent may reasonably require to evidence that
all Project Costs for which disbursement is sought have been incurred;
 
(c) Change Orders. Copies of any material Change Orders which have not been
previously furnished to Administrative Agent and the Construction Consultant;
 
(d) Contracts. Copies of all Major Subcontracts which have been executed or
Modified since the last Loan, together with (i) a certificate by an Authorized
Officer of Borrower certifying that the delivered items are true, accurate and
complete copies and (ii) Consents and Agreements in the applicable form attached
to the General Assignment from any Major Subcontractors who have executed a
Major Subcontract not previously delivered;
 
(e) Stored Materials. Inventory of materials and equipment stored on the
Project;
 
(f) Testing Reports. Testing reports for materials-in-place as applicable;
 
(g) Governmental Approvals. Copies, certified by an Authorized Officer of
Borrower, of all required Governmental Approvals (to the extent required as of
such date) not previously delivered to Administrative Agent;
 
(h) Contract Disputes. If any material dispute arises between or among Borrower,
the General Contractor or any Major Subcontractor, a written summary of the
nature of such dispute;
 
(i) Project Budget Amendments. If the Project Budget shall have been Modified,
copies of all such Modifications, all of which shall be subject to
Administrative Agent’s review and approval in accordance with this Agreement
Administrative Agent Borrower;
 
(j) Updated Survey and Title Endorsement. Promptly after the completion of the
construction of the foundation of the Base Building Work, Borrower shall provide
to Administrative Agent a current survey of the Project showing all Improvements
located thereon and complying with the requirements set forth in Schedule 6.1(d)
and shall obtain a foundation endorsement to the Title Policy in form
satisfactory to Administrative Agent insuring that, except as set forth on the
Plans and Specifications, all foundations are located within applicable property
and setback lines and do not encroach upon any easements or rights of way; and
 
(k) Insurance. To the extent not previously delivered to Administrative Agent,
evidence showing compliance with the provisions of Section 9.5.
 
(l) Additional Project Documents and Plans and Plans and Specifications. To the
extent not previously received and approved by Administrative Agent,
Administrative Agent shall have received and approved all Project Documents and
all Plans and specifications relating to the aspect of the Improvements for
which such Loan is being requested.
 
(m) Other Documents. Such other documents and items as Administrative Agent may
reasonably request.
 


 


 



 
Schedule 6.3
 
Conditions to Final Loans
 
(a) Approval by Governmental Authority. Evidence of the approval by the
applicable Governmental Authorities of the Base Building Work in its entirety
for operation to the extent any such approval is a condition of the lawful use
of the Base Building Work, including, without limitation, valid certificates of
occupancy (or other evidence) to the extent required for the Base Building Work,
which core and shell certificates of occupancy (or other evidence) may be
temporary core and shell certificates of occupancy;
 
(b) Survey. A final as-built survey covering the completed Base Building Work
and any paving, driveways and exterior improvements and otherwise in compliance
with Schedule 6.1(d), together with an endorsement to the Title Policy amending
any survey exception to reflect such final survey;
 
(c) Plans and Specifications. To the extent available, a full and complete
certified set of “as built” Plans and Specifications for the Base Building Work;
 
(d) Lien Waivers. Conditional waivers of lien and sworn statements from all (i)
contractors and subcontractors and (ii) any materialmen, suppliers and vendors
with respect to the Base Building Work, and Borrower shall deliver final waivers
of lien and sworn statements from all such parties to Administrative Agent
within sixty (60) days thereafter;
 
(e) Design Professionals’ Certificates. Certificates from the Architect stating
that, to the best of Architect’s knowledge, (i) the Base Building Work (1) has
been substantially completed in accordance with the Plans and Specifications,
(2) the Improvements are structurally sound (the certification as to structural
soundness to be made by the structural engineer only) and (3) except for tenant
improvements to rentable space in the Commercial Component that is not yet
occupied is available for occupancy (subject to completion of Punch List Items),
and (ii) the Improvements as so completed comply with all applicable building
codes;
 
(f) Testing Engineer Statement. Statement from the testing engineer performing
construction materials testing indicating that all Base Building Work was
performed according to the Plans and Specifications;
 
(g) Violation Searches. If available and requested by Administrative Agent,
violation searches with Governmental Authorities indicating no notices of
violation have been issued with respect to the Project;
 
(h) UCC Searches. Current searches of all Uniform Commercial Code financing
statements filed with the Secretary of State of the State of Colorado and of the
state of formation/organization of Borrower, showing that no Uniform Commercial
Code financing statements are filed or recorded against Borrower in which the
collateral is personal property or fixtures located on the Project or used in
connection with the Project other than financing statements with respect to the
Loans;
 
(i) Borrower’s Certificate. A certificate of an Authorized Officer of Borrower
certifying that:
 
(i) no condemnation of any portion of the Project or any action which could
result in a relocation of any roadways abutting the Project or the denial of
access, which, in Administrative Agent’s sole judgment, adversely affects the
Lenders’ security or the operation of the Project, has commenced or, to the
Borrower’s Knowledge, is contemplated by any Governmental Authority;
 
(ii) all fixtures, attachments and equipment necessary for the operation of the
Base Building Work have been installed or incorporated into the Project and are
operational; all Guaranties and warranties have been transferred/assigned to
Borrower; and, that Borrower is the absolute fee owner of all of said property
free and clear of all chattel mortgages, conditional vendor’s liens and other
liens, encumbrances and security interests, and that all of said property is in
good working order, free from defects; and
 
(iii) all Project Costs relating to the Construction Work have been paid in full
except (1) to the extent covered by the final Loans then being requested and (2)
amounts for Hard Costs which Borrower is disputing in good faith and with due
diligence; provided that Administrative Agent may, in its sole discretion, hold
back an amount equal to (x) 150% of the disputed amount minus (y) any Retainage
that Administrative Agent is still holding with respect to the applicable Hard
Costs and (3) amounts held by Administrative Agent with respect to Punch List
Items with respect to the applicable Hard Costs.
 
(j) Engineering Report. At Borrower’s expense, a report from the Construction
Consultant, satisfactory in form and content to Administrative Agent, which
shall verify that the Base Building Work has been completed in accordance with
the Plans and Specifications, approved by the appropriate Governmental
Authorities and that the Project, and the Improvements constructed thereon,
satisfy all Applicable Law.




 





 
Schedule 8.5
 


 
Pending Litigation
 


 
None





 
Schedule 8.10


Organizational Chart





 
Schedule 8.14
 


 
Government Approvals
 
Part A - Existing Approvals Obtained
 

(vii)  
Annexation to Town of Vail of the exchange parcel within the Property acquired
from United States Forest Service

 

(viii)  
Town of Vail re-zonings to Ski Base Recreation 2 (SBR 2) Zone District

 

(ix)  
Town of Vail approval of the Development Plan under applicable zoning

 

(x)  
Town of Vail approval of and entry into its Development Agreement

 

(xi)  
Town of Vail Design Review Board (DRB) approvals in relation to existing Plans
and Specifications

 

(xii)  
Town of Vail grading and building permits for existing Plans and Specifications

 

(xiii)  
HUD registration approval for Residential Component

 
Part B - Approvals to be Obtained at a Later Date
 

(xiv)  
Town of Vail DRB approvals for any Modifications to Plans and Specifications

 

(xv)  
Town of Vail building permit(s) for any Modifications to Plans and
Specifications

 

(xvi)  
Town of Vail Temporary Certificates of Occupancy

 

(xvii)  
Town of Vail Certificates of Occupancy

 

(xviii)  
Town of Vail approvals of resubdivision(s)

 

(xix)  
Town of Vail approvals of condominium documents for Residential Component
(Condominium Map and Declaration, and any amendments and supplements thereto)

 
 


 



 
Schedule 9.5
 
Insurance Requirements
 
Borrower shall, while any obligation of Borrower under any Loan Document remains
outstanding, maintain at Borrower’s sole expense, with licensed insurers
approved by Administrative Agent, the following policies of insurance in form
and substance satisfactory to Administrative Agent. Capitalized terms used in
this Article shall have the same meaning as such terms are commonly and
presently defined in the insurance industry.


TITLE INSURANCE.
A Title Policy, together with any endorsements which Administrative Agent may
require, insuring Administrative Agent, for the benefit of Lenders, in the
principal amount of the Loan, of the validity and the priority of the lien of
the Deed of Trust upon the Property and Improvements, subject only to matters
approved by Administrative Agent in writing. During the term of the Loan,
Borrower shall deliver to Administrative Agent, within ten (10) days of
Administrative Agent’s written request, such other endorsements to the Title
Policy as Administrative Agent may reasonably require with respect to the
Property.


PROPERTY INSURANCE.
A Builders All Risk/Special Form Completed Value (Non-Reporting Form) Hazard
Insurance policy, including without limitation, theft coverage and such other
coverages and endorsements as Administrative Agent may require, insuring
Administrative Agent, for the benefit of Lenders against damage to the Property
and Improvements in an amount not less than 100% of the full replacement cost at
the time of completion of the Improvements. Such coverage should adequately
insure any and all Loan collateral, whether such collateral is onsite, stored
offsite or otherwise. Administrative Agent, for the benefit of Lenders, shall be
named on the policy as Mortgagee and named under a Lender’s Loss Payable
Endorsement (form #438BFU or equivalent).


FLOOD HAZARD INSURANCE.
A policy of flood insurance, as required by applicable governmental regulations,
or as deemed necessary by Administrative Agent, in an amount required by
Administrative Agent, but in no event less than the amount sufficient to meet
the requirements of applicable law and governmental regulation.


LIABILITY INSURANCE.
A policy of Commercial General Liability insurance on an occurrence basis, with
coverages and limits as required by Administrative Agent, insuring against
liability for injury and/or death to any person and/or damage to any property
occurring on the Property and/or in the Improvements. During the period of any
construction, Borrower may cause its contractors and/or subcontractors to
maintain in full force and effect any or all of the liability insurance required
hereunder. Administrative Agent may require that Borrower be named as an
additional insured on any such policy. Whether Borrower employs a general
contractor or performs as owner-builder, Administrative Agent may require that
coverage include statutory workers’ compensation insurance.


OTHER COVERAGE. 
Borrower shall provide to Administrative Agent evidence of such other reasonable
insurance in such reasonable amounts as Administrative Agent may from time to
time request against such other insurable hazards which at the time are commonly
insured against for property similar to the subject Property located in or
around the region in which the subject Property is located. Such coverage
requirements may include but are not limited to coverage for earthquake, acts of
terrorism, business income, delayed business income, rental loss, sink hole,
soft costs, tenant improvement or environmental.


GENERAL.
Borrower shall provide to Administrative Agent insurance certificates or other
evidence of coverage in form acceptable to Administrative Agent, with coverage
amounts, deductibles, limits and retentions as required by Administrative Agent.
All insurance policies shall provide that the coverage shall not be cancelable
or materially changed without 10 days prior written notice to Administrative
Agent of any cancellation for nonpayment of premiums, and not less than 30 days
prior written notice to Administrative Agent of any other cancellation or any
modification (including a reduction in coverage). Administrative Agent, for the
benefit of Lenders shall be named under a Lender’s Loss Payable
Endorsement (form #438BFU or equivalent) on all insurance policies which
Borrower actually maintains with respect to the Property and Improvements. All
insurance policies shall be issued and maintained by insurers approved to do
business in the state in which the Property is located and must have an A.M.
Best Company financial rating and policyholder surplus acceptable to
Administrative Agent.




 


 
 


 
 

